The next item is the debate on the Council and Commission statements on the preparation of the Brussels European Council on 4 and 5 November.
Minister Nicolaï has the floor first on behalf of the Council.
. Mr President, on 5 November the first European Council under this Netherlands presidency will be held. The last European Council under a Netherlands presidency took place in Amsterdam in June 1997 and resulted, as you know, in the Treaty of Amsterdam.
There are no such grand ambitions this time around. However, it will not surprise you that the major topics of the forthcoming European Council coincide with some of the main items discussed seven years ago. In 1997, as a consequence of the procedures for approval of the Maastricht Treaty – which had caused problems in some Member States – the issue of how the Union could be brought closer to the citizens was added as an agenda item. That issue has lost none of its immediacy. At the forthcoming summit we shall also be discussing citizens' involvement in the European Union.
The other important topics for the European Council are: first, a new multiannual programme for justice and home affairs; second, preparation of the mid-term review of the Lisbon Strategy and the Luxembourg presidency next year; and, third, external relations.
I shall start with cooperation in the area of justice and home affairs. This is a highly important topic for this European Council. On the basis of the Tampere European Council programme, much work has been done over the last five years to create a European area of freedom, security and justice. The European Union has strengthened cooperation between the Member States' justice and police departments and developed policy in the area of asylum, migration and external borders, but the work is not complete. The problems facing the Union are very much cross-border in nature: terrorism, organised crime, and flows of asylum seekers and illegal immigrants. In addition, the attacks of 11 September 2001 in New York and 11 March 2004 in Madrid have shown more than ever the extraordinary scale of the challenge of improving citizens' security. At the same time, the Union must ensure that citizens can continue to enjoy their fundamental freedoms and travel freely within the Union.
The Council has therefore drawn up the programme for the next five years on the basis of the evaluation submitted by the Commission in June. This new multiannual programme – also called The Hague Programme – builds on the Tampere Programme. Over the last two days the Justice and Home Affairs Ministers have been discussing this project further in Luxembourg. The Council has reached broad agreement on the substance of the programme. The issue of qualified majority voting and codecision on asylum and immigration matters may, however, be the subject of further discussion in the General Affairs Council.
Another point of discussion was the common asylum system. It seems that a reasonable compromise has been reached on this issue. The intention is that the European Council should establish the multiannual programme. The Hague Programme is based on the Constitutional Treaty but does not anticipate it. The presidency's aim is that the multiannual programme should make maximum use of the possibilities offered by the current Treaty.
Other aspects of the new multiannual programme include combating illegal immigration, a strengthened partnership with third countries and a common visa policy, formulating basic principles for the integration of migrants, effective border surveillance, rapid information exchange between justice, police and security departments, combating terrorism and working towards a genuine European legal area. These are all essential components of a more secure Europe where the rule of law prevails and each person knows his freedom is a reality. The intention is that the European Council will ask the Commission to submit an action plan in 2005 with the measures to be adopted and related deadlines for the implementation of this multiannual programme.
The second topic is the preparation of the mid-term review of the Lisbon strategy. As you are aware, during the Luxembourg presidency essential issues concerning the Lisbon strategy will be up for discussion. The Spring Council in March 2005 will have to address the mid-term evaluation of the Lisbon strategy. The Netherlands presidency wishes to make its contribution to the success of this important Spring Council. On 4 November the European Council will take note of the report by Wim Kok's working party. The European Council can subsequently ask the Commission and the Council to use the Kok report as a starting point for their preparation of the Spring Council.
At a dinner for Heads of State and Government, an informal discussion will be held on public support for reform of the Member States' economies under the title 'Managing Change'. The discussion will be introduced by the German Chancellor, the Prime Minister of Finland and the Prime Minister of Slovakia. They will share their experiences in this area with the other members of the European Council. The new President of the Commission will then explain briefly his vision for the future of the Lisbon strategy. The role of the social partners in implementing the Lisbon strategy will also be on the agenda at this European Council. Prior to the European Council meeting, the tripartite social summit of employers and employees will take place at European level.
As I said in my introduction, we will also focus on citizens' involvement in the European Union. Following the disappointing turnout at the last European parliamentary elections, the June European Council decided it was time to return to this matter. To prepare the discussion in the European Council, the presidency organised an informal meeting of the European Affairs Ministers on 5 October, exclusively devoted to increasing citizens' involvement in Europe. The meeting focused on the forthcoming ratification procedures in Member States, which entail referenda in at least ten countries. The outcome of that meeting will serve as the basis for discussion within the European Council.
The third topic of importance to the European Council is external relations. Four subjects will be discussed. First, the situation in Iraq: the European Council will examine a package of support measures for Iraq's interim government. This package will be presented formally during the working lunch with Iraqi Prime Minister Allawi. The package will, I hope, contain a political statement of intent for establishing relations with the EU and also a series of specific measures supporting the Iraqi Interim Government. Here I am thinking of EU support for the elections early next year, activities relating to civilian crisis management – such as police training – and building up the skills of the judiciary. Not only will this demonstrate the unity of the European Union, so badly needed following the events of the last year and a half, but it will also allow us in the Union to contribute actively to a real improvement in the situation in Iraq.
The European Council will also address the situation in the Middle East. We will look at how the EU can further contribute to the peace process in the short and medium term against the background of the political decision in Israel on plans to withdraw from the Gaza Strip. I cannot say at this stage what might emerge from this discussion. As far as I am concerned, the five key points formulated at the March European Council are still valid.
The European Council will also briefly discuss Iran. The international community, which includes the EU, must unanimously continue to put pressure on Iran to totally suspend all enrichment activities and improve its human rights situation. In this connection, the meeting of the IAEA Board of Governors on 25 November will be an important benchmark.
Lastly, we will reflect on the situation in Sudan, especially in Darfur. We must bring pressure to bear on all the parties to achieve progress in the various peace processes. Our starting point remains that if progress is insufficient, suitable measures – including sanctions – are definitely an option. The Council will also discuss positive action, including the support the EU can offer to the recently approved extension of the African Union's mission in Darfur.
That is an overview of the forthcoming European Council, for which preparations are currently in full swing. The presidency will brief you on the outcome of the summit at the November part–session.
.  Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I had actually wanted to start my speech with the words ‘Next week we will have a new Commission’, but today I will leave that to you to decide, ...
... and will say that, whatever happens today, offices are about to be handed over. The present Commission’s term of office is coming to an end, and that of a new Commission will begin. That does not mean, however, that a whole new policy is in the offing; on the contrary, whatever you decide, there will be continuity in the broad outlines of European policy. It is important to point out that there is no dispute about the great issues facing Europe today, and that European policy will still be reliable, stable and constant even after the offices have changed over.
It was with this in mind that Mr Barroso, whom you have already elected as President of the Commission, reaffirmed yesterday morning that the next Commission, every bit as much as the present one, was committed to creating a competitive Europe and to making the European economy more competitive. At the heart of these efforts was and is the Lisbon strategy, and it must remain so, with all its essential components intact. Change is, however, essential in one respect, and that is that we cannot be content with devising plans or ambitious perspectives, but we must also do some serious work on making these plans and ambitions reality, by which I mean really breathing life into this Lisbon strategy.
Another essential aspect on which the President-designate laid stress is the creation of a secure Europe, one that concentrates on the needs of its citizens. The Europe we want is one that builds up its external relations with all its important partners, with prospective Member States in particular and with its neighbours in general.
The topics with which the European Council intends to deal next week are very closely connected to these issues. I want to highlight the most important items, with particular reference to the Lisbon strategy and to the new programme for strengthening justice, freedom and security.
The Commission very much welcomes the mid-term review of the Lisbon strategy, which is now entering its decisive phase; the high-level group chaired by the former Dutch prime minister, Mr Wim Kok, is to present its report next week. The Commission is working on the assumption that it, on the basis of this report, will be mandated to draft concrete proposals for this mid-term review in preparation for the Council’s Spring Summit. This is a time window; it is the moment at which we will be allowed to get the Lisbon strategy onto the right track. That should not be taken to mean that nothing has happened in the last five years, but there is no point in skirting around the fact that not enough has happened, and the Commission is seriously concerned to note that one Member State after another has, above all, failed to summon up sufficient energy to translate its promises into actions. This now has to change. The Commission is still willing to closely consider all the options as to how the process can actually be got moving and can also be better supervised.
The Commission believes that the EU must now really focus on the growth aspect. There is no doubt that Europe needs dynamic and sustainable growth in order to create more jobs and thus securely underpin our social model. For that to happen, we need more entrepreneurial initiative, greater willingness to be innovative, and more investment in research and education. Europe needs us to implement the reforms that make for more economic dynamism.
In order to become a real knowledge-based economic area capable of keeping up with ever-tougher international competition, Europe must play the trump cards it holds in the areas of education, expertise and technical development. Let me very plainly reiterate, though, that creating a more dynamic and more competitive Europe must go hand in hand with the maintenance of the European social model; only in a more dynamic and more competitive Europe will we be able to uphold that model. We should not forget that some of our Member States are still far from possessing really adequate social protection. Competitiveness, cohesion and solidarity must be advanced in parallel, they must, so to speak, move forward in step with each other. The Lisbon mid-term review gives us the chance to achieve these goals.
I want to point out, in connection with this, that the Commission is not relaxing in its efforts to improve lawmaking, in other words, making it simpler and more comprehensible, and, in particular, to attach more importance to the broadest possible impact assessment, making visible what happens to the sectors of society affected by the laws we make, especially the economy and businesses.
The Presidency has prioritised measures aimed at simplification and those intended to improve impact assessment and to measure administrative costs, and these measures the Commission unreservedly endorses. We are sharing in the work on these measures, and we welcome the work that is being done by the high-level group representing Parliament, the Commission and the Council on improving lawmaking.
Turning to the area of freedom, security and justice, the European Council will be adopting, by way of following up the Tampere programmes, a multiannual programme that will determine what the Union does in this area over the coming years. Since Tampere, we have laid the foundations for a common area of freedom, security and justice. The new Hague Programme will continue these efforts with the same vision and with a renewed willingness to cooperate with an enlarged and enlarging Union founded on the basic values of justice, freedom and security for all its citizens.
Since Tampere, we have adapted our priorities to take account of the many tragic events and appalling atrocities that we have had to witness in recent years. It is now largely accepted that the Member States cannot meet these challenges alone. If we are to prevail, we must continue to work together within the structure of the EU.
Another important element was the progressive development of a new policy, which deals with fundamental rights. The incorporation of the Charter of Fundamental Rights into the Constitutional Treaty, the forthcoming accession to the European Convention on Human Rights, the development of mechanisms under Article 7, the adoption of the anti-discrimination directives – all these things have had an effect on the EU, and they are reflected in every area of its policies. In the same way that we, in the field of economic policy, make the claim to be seeking, by our own efforts, to become the world’s strongest economic area, we should also be ambitious enough to make every effort to become the area of the world with the strongest guarantees of human rights. These aspects remind us that we have to find the right way between the need for, and right to, freedom on the one hand and security considerations on the other.
Where security is concerned, the events of recent years have compelled us to make the combating of terrorism a priority. Although we cannot allow ourselves to be distracted from this, we should not forget the need to press on with the effective prevention and combating of all serious forms of organised crime, and this features in the new programme. In terms of practical implementation, the Commission welcomes the Council’s decision to introduce the codecision procedure for the sectors covered by Title IV of the Treaty of Nice, and will be producing an annual progress report on the results and the way in which this works in practice.
Next week’s European Council will also consider the question of how to communicate Europe to its citizens. Here in the House, I do not need to enlarge on this task, for it is one with which every one of you has to do on a daily basis, and I am sure that we all agree that communication can be improved and needs to be one of our principal priorities. There is a perceptible gulf between the European institutions and the public, and we must close it. I believe that the ratification of the Constitutional Treaty in all the Member States will provide a great opportunity for discussing Europe with the public and for involving them in its political processes. While the ratification process remains a matter for the national level, the Commission will, while it is going on, communicate more with people in order to be of assistance wherever they need to be informed about the Constitution or have its advantages for our Union explained to them. It does of course go without saying that a communications offensive of this kind can be mounted only in close cooperation and partnership with the European Parliament.
Let me conclude by saying something further about enlargement. The European Council will not, over the coming weeks, be taking any decisions about the most recent reports by the Commission, but they will be discussed and presented. Your House has already received the proposals that the Commission adopted at the beginning of this month, and I think we have reached a very important point where enlargement is concerned. Even today, we can predict, with a fair degree of certainty, that the fifth enlargement will be completed, as planned, by the accession of Romania and Bulgaria in 2007. We can fairly accurately predict that we will commence negotiations with Croatia at the beginning of next year, and we know that it will be at the end of this year that the great decision, with its far-reaching implications, must be taken as to whether or not to start negotiations with Turkey. Let me just say at this point that the Commission has endeavoured to produce a consensus-based proposal, one that has paid very close attention to the discussions that have gone on in the Member States and to what was discussed in this House – in every one of its political groups, no less. It was also intended that the proposal should take as much account as possible of people’s thoughts and ideas, not to mention their fears and concerns, which we do indeed share. The Commission is, for that reason, convinced that the proposals it has made constitute a sound basis for the decisions that have to be taken.
The Commission believes that next week’s European Council will provide an outstanding opportunity to demonstrate both the continuity of European policy and its new-found dynamism.
. – Mr President, President-in-Office of the Council, ladies and gentlemen, one of the most important items at next week’s European Council is, of course, the report on the mid-term review of the Lisbon process. Almost everyone is familiar with the key words of that programme: growth, competitiveness, knowledge, economy, employment and sustainable development. Everyone talks about them, everyone supports them, but results are lacking or altogether far too insubstantial. Of course, the world has changed a great deal since Lisbon. Certain Asian countries are experiencing tremendous growth, and the EU itself has also become much larger. We have been joined by ten more countries, and that does not make things any easier. We have also learnt – indeed, it was spelt out to us in black and white in the spring – that, whereas the Member States are adopting Lisbon directives, they are showing far less enthusiasm for actually transposing them. We also note that the structural measures necessary in the Member States have not been taken, or have not been taken in all cases, or have not been taken in all cases to a sufficient degree. Should we dilute the Lisbon ambitions on grounds that they are not achievable? No, we need to do the opposite; a better approach is to go up a gear. I therefore wish the Dutch Presidency success in providing the initial impetus that steers the debate in the right direction.
The obvious question, however, is how to achieve what we need to do. In our opinion, what we must not do on any account is to dilute the Stability and Growth Pact, nor must we on any account reduce our own room for manoeuvre to effectively do nothing in the debate on the financial perspective. What Europe must do, however, is to facilitate the evolution of Lisbon, and many things are needed and indeed possible in order to do this. I have always wondered whether the Member States can commit themselves to each other such that they are able to use that commitment as an external factor that can be called upon when they lack the courage at domestic level to do what they have to do, and when they are once again tempted to put off the necessary action for maybe just another year. It helped when we created Economic and Monetary Union, and it can help now.
Should we not also all make an effort to speak about the Lisbon process in different terms; to convey it to people in a different way? Even changing our vocabulary could help move the matter a great deal further forward. We have always talked of growth and competitiveness; we could also talk about prosperity for more people and greater opportunities for good jobs. We talk of the problem of population ageing; we could also talk about the prospect of a longer and better life. We must refine the message, but we must also provide a good messenger, and indeed this is something we have been lacking in recent years. I hope that we shall have a new Commission President who carries out that aspect of his duties, too, because we need him to. This could give processes such as Lisbon a boost. That is our task, and we must all do our share. Ladies and gentlemen, if you are planning to vote against the proposed Commission later on, bear in mind that this will be another factor causing considerable delay to the evolution of the Lisbon process, and people can really do without that. President-in-Office of the Council, I wish you every success.
. – Mr President, the Group of the Party of European Socialists has concerns about the Dutch Presidency. We are afraid that you are pushing Europe further and further into the conservative corner, and thus actually exchanging the Lisbon agenda for a right-wing agenda. This means harder work and longer hours for the same pay, instead of entering into global competition by maintaining protection, by means of more intelligent manufacturing, by investing more in people and in knowledge networks, and also creating scope for this in public funds; thus revealing social Europe. It is no wonder that Queen Beatrix said yesterday in this House that Europe has a regrettable lack of enthusiasm.
We are also concerned that you are found wanting at critical junctures in the political drama set to reach its climax here this morning. Whilst Heads of State or Government such as Mr Verhofstadt of Belgium and Mr Persson of Sweden are adamant that they would not want the likes of Mr Buttiglione either in their own or the European administration, you refuse to give the President of the Barroso Commission a signal to indicate that he must back down and meet the manifest wish of a majority in the European Parliament. What is more, the Dutch minister Mr Bot even says that he is squarely behind Mr Buttiglione. You are very free with your opinions on tax reductions and economising; yet lacking as a Presidency when it comes to the utterances of the Commissioner-Designate who constitutes a threat to European values: the values that you yourselves advocate so fervently.
At a time when citizens seem to be seized with political passion, the Dutch Presidency is found wanting; yesterday morning it was even physically missing. However good the Dutch Presidency’s technical ability, it is politically divided and is thus becoming a sickly figure. Europe deserves something better, more socially focused, stronger and above all more democratic. We challenge you, the Dutch Presidency, to develop your profile and political face. European citizens are entitled to this, beginning with a clear statement from the Council asking that Mr Barroso meet the demands of the European Parliament; or is your talk of a strong European Parliament really just for show? The choice is yours.
. Mr President, in view of current events, Liberals and Democrats in this House will have enjoyed the President–in–Office's deadpan presentation of a Council agenda of almost baroque design. The delivery of his speech at 33 r.p.m. was quite exquisite.
This Council will work through the findings of the Kok Report on reviving the Lisbon Agenda. Advance sightings of that report suggest a surprisingly coherent piece of work. My Group welcomes the prospect of a leaner, more focused redirection of the Lisbon Agenda. I notice, incidentally, that the Kok Report tempers our rhetoric a little: instead of 'the most competitive knowledge–based economy in the world', it talks of 'among the best in the world'. I do not take this as a lessening of ambition. The focus for the Lisbon Agenda should not be international benchmarking. The goal is delivering sustainable prosperity and a better quality of life for Europe's citizens in a way that reflects the innate potential and unique dynamic of European life, not crossing some notional finish line ahead of China or the United States.
The Kok Report rightly stresses the need for European Member States to coordinate better. We cannot run a single market without a single mindset. How many European states are setting their national economic agendas with Lisbon in mind? Not many. Not enough.
What matters this weekend is that the Kok Report does not become a substitute for concerted action by the Council. Welcome it; approve it; restate your commitment to it, but for the good of the European Union, make it real.
The Council will also address the multiannual agenda for justice and home affairs, the 'Tampere-Plus', of which Mr Verheugen spoke. The ambition is to restate the broad scope of justice and home affairs policy in the European Union. Liberals and Democrats welcome that, but Europe has changed since Tampere and this new agenda must reflect that. Europe has never had a greater need of a balanced, liberal approach to migration and asylum. The evident desire in some national capitals to outsource our international legal duties to refugees and asylum seekers to clapboard states outside our borders must be resisted.
'Tampere-Plus' also means 'after-Madrid'. The fight against terrorism and the urgent need for better judicial and police cooperation must be priorities. Liberals and Democrats will be particularly vigilant in ensuring that measures to make us safer in Europe do not erode our fundamental freedoms. The Union will soon have new legislation on procedural safeguards and the rights of defendants, and we remind the Council that those rights are non-negotiable. We also want a commitment to a new third-pillar data protection instrument to guarantee Europe-wide data protection for Europe's citizens. These rights must form the centrepiece of the new agenda.
Yesterday I referred to the Council as the invisible elephant. Now the elephant is here, and I hope that it will listen to what this House says today, reflect on our rights and the way we choose to exercise them and respect the prerogatives of this Chamber, whatever happens during the vote today.
. – Mr President, ladies and gentlemen, first of all I should like to ask the President-in-Office two questions. One is about yesterday’s sitting: I should like to know what the President-in-Office had to do that was so urgent that he could not join us. I think his presence would have been important and most welcome in the kind of debate we had yesterday. My second question is about the Lisbon strategy: before I go into it in detail, I should like to know how the Presidency is thinking of organising the relationships between the three high-level reports that have recently been produced: the Strauss-Kahn report, the Sapir report and the latest Kok report. Most of what is said in these three reports is rather similar, but then it is not clear what the relationship between them is or, above all, how they will be followed up. I should be grateful if the President-in-Office could tell us something about these two points.
Regarding the content of the Kok report and how we might carry the Lisbon strategy forward, I should like to offer three considerations. First, when the European social model is mentioned, at least in these reports within the context of the discussion on the Lisbon strategy, there is a tendency to focus exclusively on the living standards and income levels that have to be guaranteed. We believe, however, that that is an extremely limited view of the European social model, which also involves the issue of how people live and hence the models of social cohesion that exist in Europe, how people consume and hence also the respect they have for our environment, and how people produce, thus trying to apply criteria of transparency and participation in a positive manner.
Secondly, we think it is a real mistake, especially for a group of top experts, to consider that just labour market reforms and the need to cut down rules and constraints are the only real ways for us to become truly competitive. We believe that there has been a complete lack of any serious thought about the macroeconomic reforms that are needed and, for instance, about how to overcome the weaknesses on the demand side.
Thirdly, in this as in other reports, the inclusion of the environmental dimension in the Lisbon strategy really seems to be merely a kind of token gesture: no one believes in it very much but there is a feeling that it has at least to be mentioned for the sake of conformism and political correctness. It is pushed into the background and left out of the real notion of growth. I should like to know what the Presidency intends to do on this subject as well.
With regard to the sphere of justice and home affairs, we have two concerns on topics you will be discussing. On the one hand, while it is true that the G5 substantially ruled out the idea of camps outside the European Union, it is also true that the report you are going to consider does mention dealing with asylum applications outside the European Union, in cooperation with third countries. We do not, of course, oppose such cooperation – we just have to see how it works in practice. The report also mentions increasing the asylum capacity of third countries, something that I find particularly heartless when talking about developing countries. I should be grateful if you could tell us why this general opposition to the camps is then somehow picked up again in the report and how the Presidency intends to approach this issue. The second difficulty is clearly that of codecision, the infamous ‘bridge’, to which there is considerable opposition. What is the Dutch Presidency’s strategy?
Lastly, Mr President-in-Office, a question about the issue of enlargement or, rather, about this period straddling enlargement and the accession of the new Member States. I should like to know whether the Presidency intends to do anything about the Turkish Cypriot question. As you know, the leader of the Turkish Cypriot community has lost his majority. I should be grateful to hear what you intend to do, because the European Union clearly cannot abandon the Turkish Cypriots as it is doing at the moment.
. – Mr President, after this debate, Parliament has the opportunity to demonstrate that it is not a puppet of the Council and the Commission. If the new European Commission is voted down under the Dutch Presidency, that will go down in history as the moment when European democracy took a step forward. The new composition of the Commission that is to be decided later on will not change politically, but it is in everyone’s interests to remove the most controversial candidates. This applies equally to candidates with a history of putting their own business interests first and to candidates wanting to maintain the second-class status of women and homosexuals.
Some important news is that the media have reported that Mr Prodi and Mr Kok are finally acknowledging that the most important objective of the Lisbon agenda of 2000 cannot be achieved. The measures chosen, aimed at giving large multinational enterprises greater scope and freedom, will not produce the most competitive economy. Establishing that Lisbon is failing presents Europe with new opportunities. It is time for a new objective: Europe as the most socially focused economy in the world. That was the original aim in 2000. We then made the mistake of confusing the long-standing pursuit of a social Europe with the quest for as many jobs in the commercial sector as possible. That mistake has now led to the proposal for a Services Directive that allows national legislation and collective labour agreements to compete with each other, to more extensive privatisation, leading to lower quality at higher costs, and again to a Ports Directive that would further destroy the work of the dockers.
We come from the richest part of the world. Our problems are the disintegration of society and environmental pollution; problems that will not be solved by ever increasing economic growth at any price. It is not growth but a better distribution of what we already have that must receive much more attention. Instead of maintaining a constrictive Stability and Growth Pact that seriously undermines the role of the democratically elected government as a problem-solver, we can strive for better public services, social security for all and the fair distribution of the available work. We have the means to actively combat poverty, indifference, crime, damage to nature and environmental degradation. It is there that the new challenge lies following the failure of Lisbon.
.   Mr President, ladies and gentlemen, the European Union’s communications strategy has just been drawn up. Everyone agrees that this strategy has been and remains unsatisfactory and even inappropriate. Mr Verheugen was one of several speakers to say so today. Both within EU Member States and beyond the EU, the only viewpoint put forward is that of a single centralist approach to the building of Europe’s common future. Many of the Members of this House are actually sceptical about this model of integration, which after all is only one of many possible models. For example, a significant number of Members are opposed to Turkey being accepted into the EU, and the arguments they put forward are rational ones. As we search for a way in which the EU can communicate more effectively with its citizens, I would emphasise the importance of not disregarding attitudes and ideas which are as yet held by a minority, but which are becoming increasingly widespread and are equally valid. This is the only way in which democracy and pluralism will gain respect in this House, in the EU Member States and in the candidate countries. I thank you.
.   Thank you, Mr President. This House has heard a great deal about the Lisbon strategy, and we would of course like it to succeed. For this to happen, however, we cannot treat it like some kind of magic formula that will solve all our problems by itself. Mr Verheugen has said Europe must be competitive, and we agree that it must be competitive in relation to other regions of the world. At the same time, however, it has been said that we need to build a European social model, which I take to mean an over-supportive welfare state, or a state that robs citizens of initiative by providing them with everything the state believes they need. Clearly, a choice has to be made. Either we opt for a social model and an over-supportive welfare state, or for competitiveness in relation to America. If no such choice is made, we will not be in a position to build Europe’s economic success.
By way of example, Mr Nicolaï’s announcement that consultations will be held with employers, employees and trade unions are a step too far. It is quite sufficient for employers and employees to take part. If it turns out that trade unions need to take part as well as employees, I do not believe agreement will ever be reached. As regards the common legal area, we need to be aware that this must not extend beyond the legal framework laid down in the European Treaties that have been signed to date. If it were to do so, it would amount to a violation of the Treaties and thus to an attack on the EU’s cohesion. It should also be emphasised that foreign policy needs to be based on aspects common to us all, or in other words on positive values. Policy is extremely important in this field, for example in the case of Darfur. I thank you.
Mr President, Mr Nicolaï, Commissioner, at the EU summit in November the German Chancellor will put forward proposals for the full liberalisation of the EU energy market by 2007, as well as for the creation of a European system for monitoring financial markets and for the harmonisation of the principles of financial transactions in the 25 Member States. Another of Mr Schröder’s proposals is the consolidation of the European armaments market. In this context, I should like to quote the French proverb ‘grasp all, lose all’. It might be better to have fewer plans, but for those plans to be more realistic. What is genuinely disturbing, however, is Mr Schröder’s proposal to harmonise the corporate tax base in the EU. This project, details of which were revealed in an article in yesterday’s edition of the German business daily , is supposed to be completed in 2006, and will result in tax bands being implemented in the EU, following the example of the VAT system. Does this really have anything to do with competitiveness, one of the European Union’s watchwords? It certainly does not. Instead, it fits in with the latest proposals put forward by the French Finance Minister, Mr Sarkozy, the implementation of which would be a particular blow to the economies of the new Member States. We will not agree to this.
Mr President, my thanks to Mr Nicolaï for his presentation. In my opinion, he has identified three very important issues on behalf of the Council; the first being the Lisbon agenda. I agree with all of those who say it is time that all the fine words are translated into real action. It is time that our European economy really establishes a lead. In my opinion, it is a good thing that there has actually been a certain change of model. I am not referring to those grand plans some people have for a ‘Super-Commissioner’ or something similar, and the change is not only from above, but more oriented towards the countries themselves: where can good examples be found; how can we support them? I am talking about a bottom-up approach, in which I should like to call for special attention to the regional dimension, to improving compatibility between a European policy and an effective national policy, including by promoting the most technologically advanced regions. We must lend support to these success factors, but one aspect of this is the need for better determination of whether national parliaments are really keeping their side of the bargain. Perhaps His Excellency could elaborate on this.
The second issue is terrorism. Many fine words have been said about this; but how is it possible, Mr President, that we were saying here so soon after the tragic attack in your native Spain that the security services really must now enhance their cooperation – indeed, that is what we had said on 11 September 2001 – that that energy now seems to be ebbing away again, and that it is again considered less important? How can we really ensure cooperation on combating terrorism now, before any more harm is done?
The third issue is Tampere. This issue is crucial if we hope to uphold the credibility of a social Union. We will need to act boldly on this. It is no longer acceptable to have divergent policies that give people traffickers the opportunity to smuggle hundreds of thousands of people per annum like cattle across the internal borders of our Union. For this reason, I agree wholeheartedly with the Council about using qualified majority voting and codecision. We must stay firmly on this path, because it is time that Europe really solves the problem of these people. My message to those perhaps hoping to defeat the Commission this afternoon is therefore: bear in mind that there will be confusion amongst many people out there, because they cannot understand why the EU is shooting itself in the foot whilst there is so much to be done.
Mr President, I shall concentrate on the problems of enlargement and on the important date for opening accession negotiations with Turkey.
I should like firstly to congratulate Commissioner Verheugen for the extraordinary report on Turkey with which he has provided us. I believe it alludes to everything: arguments in favour of this accession and factors that only reinforce the fears we might have.
The discussion we began to have in the Committee on Foreign Affairs yesterday evening has enabled us to distinguish two ‘clans’. The first is already beginning to draw up a formal list of everything Turkey should do before the accession negotiations are even entered into. As we are very aware, it is human rights that are at issue, as well as Cyprus and the situation of the Kurds. These are all matters that must be dealt with but that can be so over a very long period in the course of the accession negotiations.
Others, like my own group, are, however, of the view that, at the geopolitical and geostrategic levels, Turkey constitutes an opportunity for Europe. We must examine the conditions of this accession very seriously. We must not already say ‘yes’ or ‘no’, but begin to work in an entirely even-handed way, that is to say in the same way that we have worked with the other countries.
I should like, however, to express surprise, Mr Verheugen, that the report does not contain more scenarios or perspectives regarding the repercussions that Turkey’s accession might have for our social model. Shall we be able, for example, to continue with the current policy of social cohesion and with the Structural Funds, both of which are indispensable to European cohesion? Would not this social model be damaged by enlargements that did not take account of it?
The report contains only very vague ideas about the adjustments Europe would have to make following a future accession, and these seem to me to be quite inadequate. The issue of Turkey’s accession is, above all, the issue of Europe. Shall we be able to enlarge while maintaining our model of solidarity? We shall be particularly vigilant in this regard, no less than we shall be regarding the issue of human rights in Turkey.
Mr President, public opinion and the people of Europe expect three things from the European Council. The first is that the Council make clear progress in the fight against terrorism. The Madrid attacks reminded us of how urgent it is to make significant progress, especially in the fields of cooperation between police forces, the organisation of Europol and judicial cooperation in criminal matters. The second thing we expect is that you do not go back on the protection of fundamental rights, whether this be in connection with exchanges of data, which must be subject to strict legal controls, or whether, above all, it be in connection with asylum and immigration, which cannot be subject to solutions that ignore human rights.
Thirdly and finally – and while being very pleased that the Dutch Presidency is actually going down this road – we expect you to cross an important threshold by making the whole of Title IV of the Treaty establishing the European Community subject to codecision, which is a guarantee of democracy, and to qualified majority voting, which is a guarantee of efficiency.
– Mr President, the President-in-Office of the Council has talked a great deal today about the need to have a safer Europe. We believe that before we have a safer Europe we ought to have a more democratic, freer and more welcoming Europe.
On the subject of guaranteeing the right to asylum, a number of abuses and illegal acts have in fact been committed recently: from the Cap Anamur affair to the Lampedusa deportations, to the latest song and dance about the 13 Kurds who landed at the port of Augusta. All too often there are breaches of the Geneva Convention on non-, asylum seekers are hastily identified, and abuses are committed that even extend to the use of handcuffs, as we saw recently.
The Council that will be meeting next week on the subject of freedom, security and justice will clearly be constrained by the decisions already taken by the G5 in Florence last week. In this context, I should like to ask what opinion the Presidency of the Council holds on the use of biometric data in passports and visas, and what the Council’s position is on the establishment of reception camps outside EU territory.
Mr President, five years into Lisbon, in Ireland – and, I wonder, where else? – poverty, discrimination and homelessness are alive and well. A selective interpretation of Lisbon gave our countries' financial planners an excuse to push profit, even where it was at the expense of people.
In Ireland, social spending cuts provide money to fuel economic growth. But, even when the profits flooded in, the Lisbon strategy, as our leaders chose to understand it, remained an excuse – a kind of mantra – to spend the new and plentiful money on anything but the people who needed it most. For example, enormous amounts of money have been put into university-level students but no money into early intervention for children experiencing learning difficulties, to give them hope of reaching college or getting a job and not having a life of dependency.
In the Lisbon review, I urge you to correct any faulty – or indeed accurate –interpretations of the strategy that have the unfortunate effect of increasing the gap between rich and poor, able and disabled, strong and weak.
Mr President, it is clear that more initiatives will have to be implemented if the European Union is to become the most knowledge-based economy in the world by 2010. The EU 2005 programme must be fully implemented so as to increase broadband access to schools and libraries and ensure that all our young people are guaranteed access to high-speed Internet services and development skills. Full broadband facilities must be available to all rural, as well as urban, areas and especially to the most peripheral areas of the European Union.
The European Union must also implement the Financial Services Action Plan by the end of next year. This will ensure that bank and fund managers and insurers are able to operate on an EU-wide basis. A new framework directive on services – a key measure needed to complete the internal market – must also be implemented.
I also believe that the EU must implement the recommendations of the European Employment Task Force. This Task Force seeks to promote greater flexibility in education, training and innovation, encourages greater flexibility on the part of workers and companies, and removes disincentives to employment. We must also invest more in research and development policies.
We also look to the European Council to consider ways of raising awareness amongst European citizens about the work of the European Union and the relevance of the EU to our daily lives. The European Council is going to ask the European Commission to develop a broader communications strategy. This will be the job of Commissioner Wallström, who will have a key role in explaining how Europe takes its decisions and why Europe makes these decisions.
– Mr President, I speak on behalf of the New Italian Socialist Party, represented in this Chamber by myself and Mr De Michelis. The mid-term review should be a time for clear, calm analysis and stocktaking. While acknowledging the major results that have been achieved, it is also important to highlight those areas and fields of activity where Community action has fallen short and been too slow in comparison with the parameters set by the Lisbon strategy.
As reformists, we also want to re-emphasise the importance of the fact that growth and economic development cannot and must not occur to the detriment of the social model of European solidarity that has been put forward, which can be brought up to date but must not have its guidelines and principles eroded away.
In the end, we believe that the objective of creating a citizens’ Europe should be a fundamental target. We have to identify those methods of communicating and interacting with the people that will bring Europe ever closer to the Europeans, because unfortunately the Community institutions have, in the past, been seen all too often as something abstract and distant – a trend that must be reversed.
Mr President, Mr Verheugen, the Lisbon strategy is crucial, yet today it has been acknowledged that inadequate progress has been made with it. It is important to remember that the provisions and goals of the Lisbon strategy disregarded the EU’s enlargement and did not take full advantage of it as a catalyst for development. It is also likely that too many priorities were set. At present, we note a lack of progress with the implementation of the strategy. Key economic reforms have been neglected too, and this has resulted in a slow-down in growth. At the same time, certain governments are attempting to share their problems with others, for example by proposing tax harmonisation or initiatives to support European giants instead of the small and medium-sized enterprises that are far more important. The end result of all this can only be that we all lose this race.
How can the situation be rectified? First and foremost, the priorities of the Lisbon strategy should be reduced to an absolute minimum, and priorities relating to economic growth should be placed at the top of the agenda. Which priorities would this involve? Firstly, completion of the single market. This encompasses aspects such as the market for services and the discrepancy between governments’ declarations and their actions, as in the case of the quota limitations imposed on Polish service providers on the German market, and the fact that the situation has in fact deteriorated since 1 May 2004. Secondly, support for small and medium-sized enterprises, above all by simplifying legislation. Thirdly, modernisation of the labour market as employees must be mobile in order to win the fight to be competitive. We should therefore work on the assumption that as of 1 May 2006, two years after enlargement, there will be no restrictions on the movement of persons within the European Union. Fourthly, the Seventh EU Framework Programme should abolish the existing preference given to research institutions from the old Member States over those from the new Member States. Fifthly, one of the instruments used to increase the EU’s competitiveness should be an effectively implemented cohesion policy, which takes into account the additional catalyst for development provided by the new Member States. In addition, the role of the European Commission should be stepped up to include the task of holding governments to account for the effectiveness of their actions. And last but not least, the European Parliament should not only be kept informed of decisions relating to the Lisbon strategy, but should also have an influence on such decisions, as this would facilitate the building of consensus at national level. I thank you.
– Mr President, I have been forced to note with some amazement that in both introductory speeches – in their discussions of the mid-term review of the Lisbon strategy – the words ‘environment’ and ‘sustainable development’ were never used. I am not interested in formal acknowledgements or ritual tributes, but I do wonder, Mr Verheugen, if this is the type of continuity to which you alluded.
Apart from that, however, there are three good reasons to consider this third pillar of the Lisbon strategy to be still relevant. The first is that a few days ago an international event of the greatest importance occurred, something highly positive for once: the ratification by the Duma of the Kyoto Protocol, a field in which the European Union has been a world leader. The second is that, as chance would have it, the environment is precisely the field in which the Member States are furthest behind schedule in their implementation of Community policies. There is yet another even more important reason, which has to do with the subject that government offices throughout Europe are quite rightly – and rather obsessively – concerned about at the moment: competitiveness.
How can the European Union regain its competitiveness in world markets if it does not commit itself to the new technologies, or if it does not take on leadership – including technological leadership – in the field of environmental technologies? This is the issue that I am raising, and I hope it will be a key point in the strategy review process.
– Mr President, ladies and gentlemen, first I should like to express my thanks for the report. I should like to speak on two matters: the first concerns Lisbon. The European social model can certainly be combined with competitiveness, cohesion and solidarity, which are not mere buzzwords but need to be transformed into political actions. To this end the results will have to be assessed in practical terms and our great ambitions must not be abandoned. The main road, I must insist, is the one that leads on firmly towards training, schools and research, to give everyone the means to grow and to take part in active citizenship, so that social protection does not turn into a benefits culture.
The second matter concerns citizens’ Europe, which is having difficulty in taking off and certainly requires a great effort on our part in the area of communications. If, however, we do not want it to remain a mere statement of intention, we must support it with adequate funding within our budget, and the Constitutional Treaty can certainly provide some valuable momentum.
– Mr President, we are very concerned about the implementation and revision of the Lisbon Agenda, which was adopted in March 2000. The concern is that today, instead of what was promised, we have 20 million people unemployed and around 70 million people at risk of poverty. These figures are appalling. If it is true that the Lisbon Agenda has been one big failure, as President Prodi recently stated at the end of his term in office, it has failed solely in terms of the expectations it aroused and the promises it made in social areas, namely full employment and social inclusion, and in terms of knowledge and research. It has not failed in the areas that were of interest to the large economic and financial groups.
Liberalisation and privatisation in essential sectors such as energy, postal services, telecommunications, essential public services and financial sectors continues apace, to the extent that more and more legislative proposals have appeared in areas that jeopardise fundamental human rights and workers’ rights, such as the proposal for a directive aimed at creating an internal services market – in other words, more privatisations – and the retrograde and unacceptable proposal for a directive on working hours. The Lisbon Agenda must, therefore, be reviewed, so that its content can be amended and so that jobs, and the social inclusion that is needed, can be given priority.
– Mr President, to talk of security problems in Europe and to ignore the dangers of Islamic terrorism, as the reports at the beginning of this debate did to a great extent, is extremely serious. It shows just how inured we have become, perhaps partly because of the propaganda about the fairy tale of moderate Islam and partly because of the influence that the extremely powerful Islamic lobby, rich in petrodollars, exerts over European politics, the individual Member States and the media.
With regard to the important and sensitive problem of asylum, however, I believe we should encourage the perhaps belated efforts to relocate the examination of asylum-seekers’ files and situations to the territories of third countries, where it should come within the political and social remit of those countries – and I am thinking of the African countries here. Perhaps African leaders have clearer ideas on this subject, since they have told us of the trend to fraudulently use this technique – this trick – of falsely applying for asylum, and they have called on us to open our eyes. In order to involve the African countries, however, we need to change our aid policy and make it more transparent and more worthwhile for the peoples of Africa.
Mr President, the European Council should understand that the British people have never voted to be governed by former communists, especially those who helped to enforce the Soviet occupation of Eastern Europe. Neither do we want unelected commissioners who hide their murky involvement in the corrupt use of public money, tax evasion and bribery.
We demand a duty of care from our government, which is why, last week, I gave detailed information about institutionalised corruption in this place to the Serious Fraud Office in London and I called on the British Government to withhold all future funding of the European Union under the terms of the Vienna Convention. No British Parliament has ever voted to pass British taxpayers' public money to third parties who cannot be trusted.
Mr President, I welcome this debate, which takes place only two weeks before the European Council discusses Wim Kok's report on the Lisbon Agenda. This is the European Union's most pressing issue. The health of the European economy is a matter of deep concern to millions of our citizens who remain without a job. It is of vital concern to future competitiveness that Europe will need to deal with the twin challenges of major demographic change and the competition that we are increasingly facing from China, India and other emerging economies.
In July when Prime Minister Balkenende addressed Parliament, he said that Europe's economy has 'stiff joints and makes little use of its head'. This makes our competitors too quick and too smart for us. Anyone who looks objectively at the developments sees that Europe is losing ground, even in periods of economic recovery. These were wise words and I applaud the priority which the presidency is giving to the economic sclerosis that affects significant areas of this continent. If we do not push radical economic reform, then Europe will fail. This does not apply only to our current generation: it will also leave a legacy of failure for those who come after us.
Mr Prodi claimed earlier this week that the reason for the failure of the Lisbon process is the lack of majority voting in the European Union. What nonsense! The failure lies in the lack of political will to pursue the reforms that are plainly needed. Some people are trying to recast Lisbon to place more emphasis on the social and environmental goals at the expense of the hard economic decisions that are required. It is no surprise to me that the nations of Europe that are producing economic growth are those that have pushed the necessary reforms. No-one denies that these reforms were painful, but they were necessary.
It seems to me that Parliament, the Commission and the Kok Working Group all agree that real progress needs to be made. The question is whether Europe has the courage to move to action, rather than just continuing to express words.
Having taken two minutes to consider the matter, I would like to state that what Mr Mote is asking for is of course contrary to the laws of the European Union. I say this in order that the Minutes may record that Mr Mote made an illegal demand in this House.
Mr President, I am pleased that both the President-in-Office and Commissioner Verheugen stressed that the Kok report is not an end-point but a starting point for the mid-term review of Lisbon to be concluded at next year's spring summit. I am glad about that because the early drafts I have seen of the Kok report would be an inappropriate conclusion for a mid-term review as the balance is wrong. I disagree with Mr Evans on this point.
Quite correctly, the report makes much of the need for improved growth and competitiveness, but you have to read well into it before you come across the notion that social policy can be a productive factor. It is a productive factor. We need improved competitiveness to maintain our European social model, but that model is a productive factor in itself for achieving competitiveness.
Rather than talking in grand terms, let me give a specific example. I read recently that in the new Member States, as many as 40% of workers are affected by ill-health or injury related to work. The figure in the former 15 Member States is much lower, at 25%. I think that is in large part due to the comprehensive framework of health and safety laws we have had in place in Europe for over a decade. We need to bear that in mind. That is social policy as a productive factor, contributing to competitiveness, contributing to quality at work, quality jobs, and maintaining people's active involvement in the labour market. Let us maintain the Lisbon balance overall.
Mr President, nobody questions the importance of Tampere I: it set a direction, it opened up an internal space and, consequently, numerous actions were initiated in all areas.
Those of us who promoted and actively participated in Tampere I know that Tampere II has to be radically different. It cannot simply be a multi-annual programme with the same characteristics as the previous one. It must be able to choose, select, specify, emphasise and, above all, prioritise. These are not the only verbs one could use to describe what Tampere II must achieve.
We must move on from the general fight against terrorism to a European political project able to deal with the fight against Islamist terrorism; from general plans to combat terrorism, we must move on to explaining what concrete measures our fight against a specific organisation requires. I would like to point out that our colleague Alain Lamassoure has just introduced a European pilot project for combating Islamist terrorism into this Parliament’s budget: I believe that that is the path the European Council must take.
The Prime Minister of Luxembourg, replacing the European Union’s President-in-Office, has stated that combating terrorism is our continent’s priority, since the attacks in Madrid, the Philippines and Asia show that this problem affects all of us. But it is not just a question of foreign policy: it must have consequences for internal policy. There can be no European foreign policy unless we first have a shared internal policy within the European Union; there can be no foreign policy in Europe unless we first create an area of freedom capable of dealing with the fight against terrorism.
Mr President, the new priorities of the area of freedom, security and justice must, above all, be the promotion and protection of fundamental rights, and not only those of Europeans but also those of third country nationals. This objective can, moreover, only be achieved if the efforts made to develop this area are not confined to creating a Fortress Europe. The debate on asylum must be refocused upon Europe’s humanitarian duty. We must, indeed, preserve the right of asylum. All those in danger must be able to find refuge in Europe.
Our objective is still to obtain an acceptable level of European harmonisation. It turns out that the first phase has not led to the harmonisation we wanted. Harmonisation has mainly been from the bottom up. It is therefore vital that we as quickly as possible enable new legislative instruments to be adopted. We must have an overall approach to the management of migration flows and of borders. I welcome the Presidency’s proposal to make the transition, on 1 April 2005, to qualified majority voting and to codecision for the whole of the chapter on asylum, immigration and borders, and I call for those Member States which are not convinced to allow, as quickly as possible, this transition to codecision in all areas in accordance with Article 67 of the Treaty.
European cooperation against terrorism should also continue to be strengthened and, in particular, it should be made easier for the relevant national services and the services responsible for the fight against terrorism to exchange information. This must go hand in hand with a strengthening of the roles of Europol and Eurojust. We therefore call upon the Member States to remain faithful to the spirit of Tampere in order to respond to these challenges.
Mr President, ladies and gentlemen, Mr Nicolaï, Commissioner, in the 1980s, Jacques Delors gave the European project a new impetus and a new vision, when he proposed the internal market and the single currency. In 2000, at the Lisbon Summit, the EU once again set itself a challenge for a decade: to become the most dynamic and most competitive economy in the world. 2005 is almost upon us, already the midway point in the decade, and the balance sheet does not make very cheerful reading. Scant progress has been made and in a matter of days Mr Kok will present his interim evaluation report, which will be the main item on the agenda at the November European Summit.
We are not yet able to comment on the conclusions of the interim report in this House, but I do wish to raise two points that I feel are extremely relevant. The first relates to the fact that when the intention of a strategy is to influence everything, it normally influences nothing. We must therefore set clear priorities within a clear strategy. There is no point in favouring the economic strand of the strategy to the detriment of the social or environmental strand, or vice-versa. What we must do is set out political priorities for all of the strands. These are difficult choices, but they cannot be put off any longer.
The second point is that I wish to emphasise that the Lisbon Strategy cannot only be seen as a responsibility of the EU. Success will depend, to a large extent, on the Member States’ ability to put the structural reforms into practice, which means that they will have to play a leading role at world level. I still believe that the aims of the Lisbon Strategy are neither utopian nor impossible to achieve. Back in the 1980s, for example, who would have believed that more than 300 million Europeans would be using the single currency today? As Kohl once said, the visionaries end up being the realists.
One last word, Mr President, ladies and gentlemen, to welcome the position taken by the President – or so I hope – of the next European Commission, in making the Lisbon Strategy a priority for his term in office.
Mr President, I should like to begin by emphasising strongly how pleased I am to be here in your midst, particularly against the background of questions asked in the course of the very important debate on the Commission that I attended yesterday. One of these specifically related to the reason for my absence. It is simple: it was my duty to escort the Queen of the Netherlands here and to be present for her speech. The main thing, however, is that you can be assured that we are following everything that is said here about the extremely important issue of Parliament’s decision on the new Commission particularly closely. The Presidency is keeping in close contact with all the parties concerned and is not missing a word: you can be assured of that. All the same, the Presidency is not involved in this important discussion between Parliament and the new Commission President. However involved we feel in this, fully fledged democracy determines that Parliament enters into discussion with the new Commission President. I should like to emphasise here that no one, including the Presidency, would deny you as a Parliament any right to take decisions at your own discretion. That, too, is compatible with the fully fledged democracy that is Europe. That right is yours and I take it for granted that you as a Parliament will presently take a prudent, considered decision.
I should then like to express my thanks for the words of encouragement that many of you have given to the Presidency and regarding the coming European Council, and for your endorsement in many cases of the issues and the way in which they are discussed. Of course, your opinions may subsequently differ on the subject matter, and that is just the way it should be. In fact, the only general criticism I have heard regarding the role of the Presidency has come from Dutch Member Mr van den Berg from the Socialists Group in the European Parliament, but other than that I feel encouraged, on the whole, in the path we are taking as a Presidency.
As regards the coming European Council, many of you have called for attention to the Lisbon Strategy. I should therefore like to formally draw attention to the fact that, as you know, the Spring European Council is the crucial European Council – the one at which decisions on the whole Lisbon Strategy are to be taken – and that the activities of this November’s European Council should be seen as a preparation for this Spring European Council, to be led by the Luxemburg Presidency. Nevertheless, a great deal is at stake, and I very much agree with everyone – Mr Verheugen was the first to emphasise this – that it is extremely important to give a renewed impetus to this Lisbon Strategy, and therefore to the development of the most competitive possible knowledge-based economy in the world. I also very much agree with the many people, such as Mr Eurlings and Mr Jonathan Evans, who have called for action rather than words; for theory to be translated into tangible actions. I also very much agree with the many people who advocated looking to national governments and trying not to pass the buck to Brussels. Let us be aware, however, that the Lisbon agenda is primarily the responsibility of national governments and that they must put their money where their mouth is. Mrs Thyssen was one of the first to underline this, but Mr Watson, Mr Eurlings and others also emphasised that it is important to have the courage to implement structural reforms at national level. Indeed, this is the very topic for discussion at the informal dinner with the Heads of State or Government. The implementation of such badly needed reforms will involve an exchange of national experiences. Some have pointed out that the balance in the Lisbon Strategy, as presented here by the Presidency, and as planned for discussion in the European Council, is not correct, paying too little attention to the components other than economic growth itself, namely the social and environmental components. I can assure those who drew attention to this, such as Mr van den Berg and Mrs Frassoni, and others that we shall maintain that balance. Of course, the Council will have its say and will have to draw its own conclusions but, in Council, the Presidency will explicitly hold on to the three pillars that the Lisbon Strategy had and must continue to have.
I do not at all agree, therefore – this was another of Mr van den Berg’s more cutting remarks – that this is a conservative approach and scheme. On the contrary, I think that we should actually be progressive in the way we promote economic growth in conjunction with the two other pillars. Indeed, it is good that the former Labour Prime Minister of the Netherlands, Mr Kok, is chairing the task force for the mid-term review and is to present his report. I really do hope that the Council can use that as a good starting point for further discussion.
A number of you rightly and understandably mentioned the other important item that is on the agenda more with a view to decision making, in a sense, at the coming European Council: justice and home affairs. Many have rightly said in this regard that we must not lose energy following the horrific attack in Madrid. We must use this energy to really take steps towards the interchange of data and towards greater police and judicial cooperation. Mr Eurlings and Mr Bourlanges and many others rightly made this remark. That is exactly what we are doing. This process is under way, as you know, and I am decidedly positive about the steps that are now being taken. We shall be discussing these. We shall also be discussing them in December, because then we shall have the actual report by the Counter-Terrorism Coordinator at our disposal, and shall bring this up for discussion in the European Council. It has also been rightly pointed out that, in the face of the great need to produce closer cooperation and come up with more extreme possibilities and measures in the fight against terrorism, we must not lose sight of the essential fundamental human rights and freedoms. Mr Watson and others made this observation. This important issue will certainly come up for discussion in this way at this and the December European Councils. Some – Mrs Frassoni and Mr Catania – asked more specifically about the ideas on asylum and migration policy. Camps have been mentioned, although we do not call them that, but rather speak of reception capacities in the region. Cooperation is needed with the third countries from which the asylum seekers originate. The Presidency proposes tackling the problems at source by means of enhanced cooperation with third countries, and hopes that this approach can be confirmed and decided at the European Council. This means that we must show real commitment on our part, but can also expect something from these third countries as regards migration and asylum. Many, including Mr Eurlings and Mr Bourlanges and Mrs Rühle, have rightly and very importantly referred to the question of principle that is the desired transition to qualified majority voting and codecision in this whole field of asylum and migration. I perfectly understand the desire on the part of everyone that has talked about this to see the changeover in this field. I cannot deny that it is a difficult discussion. You know that the Presidency shares the views expressed by a number of you here, namely that we should indeed take that path as far as possible. At all events, the Presidency is making a supreme effort towards this, and so I hope that we can achieve a sufficiently positive decision in this direction.
A number of you have drawn attention to a third item that also features on the agenda of the coming European Council, which concerns the problem of ‘communicating Europe’: that is to say, promoting greater involvement of citizens in Europe, in what you do here, in what the Council does, in what the Commission does, in what we do in Brussels. Various remarks have been made about this, but in all cases there was agreement that this subject requires a better, more vigorous approach, because we cannot carry on like this: distributing pamphlets and then keeping our fingers crossed that citizens finally understand the merit and importance of the work that we are all doing here. In that sense, I also agree with Mr Piotrowski, for example, who says that we should not just give one side of the story, but also include the aspects of criticism and scepticism. Indeed, let us not fear criticism, let us not fear debates in which negative judgments are expressed, nor let us fear clashes between various institutions such as Parliament and Commission as regards the maturity of the democracy and the encouragement of debate, because debate will ultimately be the most important means to enhance citizens’ involvement in Europe. When they see that important things are decided here on which opinions can differ and on which citizens also have an opinion, they will become involved in Europe, and then – and I also address this to Mr Battilocchio – Europe will be less remote than many people currently find it. In practical terms, Mrs Sbarbati, yes, it will cost money. Commission, Council, national governments will need to have something set aside in order to attend to this. If I may mention one thing: the Dutch Presidency has promoted the showing of a television broadcast on the eve of the December European Council that will confront people in a broadly accessible manner and hold them to account on subjects discussed there, and the Dutch Presidency is putting money into that, too.
Finally, I should like to mention other topics that have been raised, such as enlargement, to which Mr Verheugen has already referred. No discussion of the substance of this is planned for this European Council, because this is scheduled for the December European Council. There will of course be a presentation, and we are all familiar with the important and very valuable Commission report on this. I wish to hereby add my voice to the compliments paid to the Commission, particularly Mr Verheugen, by Mrs De Keyser and others regarding the value of the report we now have before us. I also concur with the remarks that she and others made about Turkey, namely that we must focus on the various aspects, on the opportunities and positive sides. Nevertheless, I also think that it was a very wise observation of Mr Verheugen’s that even the concerns that exist are shared by us, and these are also being included, have been included, in the proposals the Commission has presented, which also mention the possible results.
By way of conclusion, Mrs Frassoni put a specific question regarding the Turkish part of Cyprus and what the Council intends to do about it. This is not on the agenda of the European Council, but I can tell you, and tell her via you, that her remark that the European Union cannot leave the Turkish part of Cyprus out in the cold is the exact essence of the guiding principle the Presidency has been following since the negative outcome of the referendum. This is also why, as you know, we are working hard with others to make as much progress as possible with direct aid and direct trade during our Presidency. At all events, we aim to continue working in that direction.
I hope that I have covered the key issues and responded to the issues that Parliament has raised. Mr President, I hope that I may be excused after this speech. On this occasion, too, we shall keep track of every word the Commission says; I do not believe that this has to be in person. If you will permit me to take my leave now, I shall gladly do so. Otherwise, I shall of course remain here at your request.
This is a free country, Mr Nicolaï. You cannot be compelled to remain here. Although we are glad to see you here, you are of course also discharging your duties if you want to be informed of what is said here even though you cannot be present.
.  Mr President, ladies and gentlemen, the simple fact about Lisbon is that, on the core points of productivity, growth and employment, we have failed to live up to our own expectations. This has two causes, the first being factors over which we have little control, such as external indicators, global economic influences, oil prices, and so on, whilst the second, over which we do indeed have some control, has to do with the fact that only very rarely was the Lisbon project recast as a national project at Member State level. As most of the Lisbon project is outside the Community framework and has to be implemented at national level, the Member States must now be induced to devise national plans for its implementation and make the Lisbon project a priority for their own national policies. If they do not do that, it will not work, and I agree entirely with Mr Watson, that the question of whether or not we will be as good as the Americans in 2010 is an interesting issue, but probably not the decisive one. What I do think of as realistically feasible by 2010 is reversing the trend, which means reducing the productivity, growth and employment gaps and creating in Europe the dynamism that will enable us to achieve our goal of being the economically strongest region of the world, but, as little more than a perceptible reversal of trends will be possible in time for 2010, we should take a more realistic view of things.
I would like to spell out some home truths about the relationship between the Lisbon strategy, the environment, and the social framework. We do, of course, want environmental and social standards to be as high as possible; as a fundamental of European policy, this is beyond dispute. If, though, we want to have the highest possible environmental and social standards, we need the economy to be as competitive as possible, with competitive industries and competitive businesses. Competitiveness is not just about individuals being able to make the largest profits possible, but about making our national economies so strong that they can achieve the great social goals, such as high standards of environmental protection and social security. The fact is, though, that the set phrases used in Europe conceal fundamental differences in thinking. I noticed that in this debate, in which, for example, Members spoke about quite different concepts of the European social model, with one Member saying that workers in Europe were over-protected, and others saying that they enjoyed too few social rights. One said that reform must mean the dismantling of social rights; another that it must involve more social rights. Within Europe, there is absolutely no agreement as to what the term ‘social model’ actually means. If, over the coming years, I get the chance to do some work in this area of policy, I will not play along with this policy of suppression and concealment. I will make it clear that there are conflicts here, conflicts that must be called by their names; I will make it clear that decisions have to be taken in full awareness of where the conflicts actually lie, and that these empty phrases and code words, concealing as they do what are actually utterly different outlooks, do not help to solve our problems.
Please excuse my vehemence, but there are times when, in order to achieve a policy objective, one has to become accustomed to the truth, which is that there is no agreement as to how to go about organising the relationship between maximum environmental and social standards on the one hand and competitiveness on the other – but we will work at it.
Let me just say something about two other issues that have been addressed. I am grateful to Mrs Frassoni for again raising the subject of Cyprus, which gives me the chance to tell your House something more about it. I do not wish to conceal from you how deeply disappointed I am that it proved impossible to keep the promise made to the Turkish Cypriots after the April referendum by this Parliament, this Council, this Commission and the international community as a whole. They were promised that they would not suffer on account of the rejection of the referendum in the Greek part of Cyprus. We promised them that we would lead them out of their economic isolation. The Council has not yet been able to adopt the Commission proposal to this effect, and I appeal urgently, not only to the Government of the Republic of Cyprus, but also to a number of other Member States, to ensure, as a matter of urgency, that the policies of the international community and of the European Union in relation to Cyprus are implemented. The adverse effects are already visible. We worked for years to get a democratic, pro-European government in Turkish Cyprus; that government has now collapsed, as Denktash and his people were able to argue that the Europeans had, as usual, made empty promises that they could not keep. The damage already done to the prospects for a resolution of the Cyprus issue is beyond calculation, and the Commission urges that its proposal be adopted before the end of this year and that the promise we all made to the Turkish Cypriots be actually kept.
Let me conclude, ladies and gentlemen, with an observation on the economic effects of the enlargement that has already taken place and of the plans we have for the future. Mr Buzek said something very important, and the Commission endorses his view that the membership of the ten countries has brought with it a very beneficial economic surge. Our analysis shows clearly that enlargement has brought favourable economic results, not only in the new Member States, but also in the old ones, that both sides are benefiting from our integration of what are growing regions. We can expect the same thing of the accessions of Romania and Bulgaria, which are in the offing. Speaking personally, for I can say this only for myself, I am firmly convinced that, if the process of political and economic reform continues in Turkey over the next ten years, the result will be an economic situation in that country which, were it to accede, would put us in the same win-win situation as we have already had with the enlargement to include the countries of Central and Eastern Europe. That answers the question as to whether such an accession would jeopardise our social model, and the answer to that question is an unequivocal ‘no’. These countries’ accessions will not imperil our social standards; quite the contrary, they will make Europe stronger, and they will help us to achieve our goals.
I have been notified by the French authorities that, with effect from 22 October, Mrs Simonot has been replaced by Mr Le Rachinel. I welcome our new Member and would point out that Rule 3(5) of the Rules of Procedure states that a Member shall take his seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto until such time as his credentials have been verified or a ruling has been given on any dispute.
– The workers should not expect any good to come out of the forthcoming summit on 4-5 November; on the contrary. After the first five years of implementation of the Tampere decisions restricting democratic rights and freedoms and the anti-labour Lisbon strategy, they are planning a second five-year attack with new, more repressive, anti-grass roots measures.
Tampere II speeds up procedures for restricting the granting of asylum, promotes camps for rounding up immigrants outside Europe, introduces biometric data and strengthens obscure, centralised services, EU information systems and mechanisms for legalising repression on the pretext of organised crime and terrorism, thereby shielding the dictatorship of European capital.
The new anti-grass roots measures contained in Mr Κok's report will also make their appearance at the summit; they will form the basis for promoting the anti-labour Lisbon strategy at a faster pace and decisions will be taken about the militarisation of the ΕU and its enhanced participation in the Iraq war alongside the USA.
The repressive measures, however, will not be able to stop the fight by the workers against this warmongering, anti-labour, autocratic policy and the promising march to claim satisfaction of their contemporary needs.
The next item is the speech by Mr Barroso, President-elect of the European Commission.
. Mr President, honourable Members, I have asked for the floor at this point because I believe it is important that I share with you my analysis of the current situation and that I convey to you my position at this stage of our debate.
I listened very attentively to yesterday's debate. I have had extensive contacts with the Group leaders, and I have also spoken with the President–in–Office of the Council. I have come to the conclusion that if a vote were to take place today, the outcome would not be positive for the European institutions or for the European project.
In these circumstances I have decided not to submit a new Commission for your approval today.
I need more time to look at this issue, to consult with the Council and to consult further with you, so that we can have strong support for the new Commission. It is better to have more time to get it right.
These last few days have demonstrated that the European Union is a strong political construction and that this Parliament, elected by popular vote across all our Member States, has a vital role to play in the governance of Europe.
I was honoured to receive your support as President-designate of the Commission in July. At that time I committed myself to working actively with you in the European interest. I renew that commitment today. I believe that we can agree on our common commitment to reinforcing the democratic nature of European integration. In that spirit, I hope we can arrive at an outcome in the next few weeks that will permit us to take forward our work in the European Union. You can count on me. I can always offer you loyal, constructive cooperation for the good of Europe and the European Union project.
Thank you, Mr Barroso.
We remain in politically uncharted territory, since this is a situation we could never have foreseen. The Treaties clearly lay down that the new Commission must commence its duties on 1 November and that beforehand the European Parliament must give its opinion on a proposal. But Parliament clearly cannot give its opinion if there is no proposal. Mr Barroso tells us that there is no proposal. I believe it would be good to know the Council’s position, since, if there is no proposal, the Council must also give its opinion.
. Mr President, Members of Parliament, we understand the situation.
The consequence of this situation is that the current Prodi Commission will stay in office for as long as is necessary.
Before the President continues his considerations, perhaps we should hear the Presidents of the political groups.
I believe there is a point of order. Mr Pannella has the floor for a point of order.
– Mr President, ladies and gentlemen, my point of order is based on the combined provisions of Article 214 of the Treaty and Rule 99(2) and Rule 132 of the parliamentary Rules of Procedure. Mr President, the point of order that I want to raise, as you have already correctly pointed out, concerns the deadline set by the Treaty for November, in a few days’ time.
Secondly, the President-designate, as the Rules also state, is obliged to present the Commission to Parliament, and the Council will then be notified if it is approved.
That is not a point of order. Mr Pannella, you do not have the floor.
Mr Schulz has the floor.
.  Mr President, following the statements by the President of the Commission and the President-in-Office of the Council, I would like to ask you, on behalf of my group and, I believe, on behalf of others, for the sitting to be suspended, as originally planned, as our group wants to discuss how to proceed further.
.  Mr President, this is a decisive moment for the European Union, for Parliament, and for its relations with the Commission. Our group has had a consultation, but in order that all those who wish to speak may do so – not everyone has been invited to – we should meet this concern, as we want the decision we take when we reassemble to be taken on as broad a basis as possible. I therefore support the request for the sitting to be suspended now.
Ladies and gentlemen, the Presidency considers it essential to suspend the sitting and ask the political groups to meet, but before resuming the plenary sitting and following the meetings of the political groups, I shall call the Conference of Presidents. Groups, Conference of Presidents and then plenary.
We shall meet again in plenary at noon.
Mr Rogalski has the floor on a point of order.
This is a point of order, Mr President. On behalf of the League of Polish Families I should like to propose that this House dissolve itself, as it has become hostage to the European homosexual lobby. It is an inefficient, expensive and unproductive institution.
That is clearly not a point of order.
The Chairmen of the political groups shall speak.
Mr Poettering has the floor first.
.  Mr President, Mr President of the Commission, ladies and gentlemen, José Manuel Durão Barroso was elected on 22 July, by a large majority, as the next President of the European Commission, and today he has taken the initiative.
In doing so, he has shown that he possesses the strength to be a leader.
And what we expect of the Presidency of José Manuel Durão Barroso
is a strong European Commission. The President of the Commission has said that he has no proposal to make today, and that he needs more time. Mr President of the Commission, let me tell you, on behalf of our Group, that of the European People’s Party (Christian Democrats) and European Democrats, that our support for you has never wavered over the past few weeks, and you can be sure that we will continue to support you in the difficult days and weeks now, so that there will eventually be a strong Commission under your decisive leadership.
Today’s applause showed that your proposal enjoys wide support.
We would have preferred to see a vote in favour of your team today – that I will not deny – but politics is a process. I hope that it is apparent to all in the European Union that this House possesses influence and power, and the European Union is undergoing a process of parliamentarisation. Today is for that reason a significant day in the history of the European Parliament.
Our group has always had the strategic objective of having a strong Commission presided over by you, and of not isolating one single member of your team. Instead, we must take note of the overall results of the hearings and draw conclusions from them.
It will be your task to join, on this basis, with all interested parties and with the Council in coming to the right decisions. We also, in order that you may not be the tool of governments, must see to it that the future President of the Commission can have the last word and reject candidates put forward to him. This leads our group to believe that we do not need a decision today. It is now for us in this House to discharge our responsibilities. In difficult times, when, on Friday, the Constitutional Treaty is to be signed in Rome, with us affirming our belief in our continent’s future, we want a strong European Parliament, a strong Commission and a Council of Ministers that works well with both institutions. Believing as we do that Europe has a future, we now wish you, Mr President-designate of the European Commission, much success in presenting your team, to which we hope we will be able to give a great deal of support and a vote of approval. You have our support as we go this way together.
.  Mr President, Mr President-designate of the Commission ...
Mr President, perhaps the medical service could give the honourable gentleman a tranquilliser.
Mr President, I am quite happy to sacrifice two minutes of my time to hooliganism in the European Union. This is intolerable. These people claim to speak on behalf of the European people! You should be ashamed of yourself, you louts!
Mr Kilroy-Silk, please be quiet and sit down.
. Mr President, ladies and gentlemen, the decision we have to take today is one of great importance for the European Union and for its future. We have had lively discussions and vigorous disagreements over the last few weeks. My group’s resolution, taken unanimously yesterday evening, was preceded by hard, tough debates and serious disagreements, even in our own ranks. We had disagreements because our decision would involve passing judgment on our Social Democrat friends in the Commission. After lengthy discussions yesterday evening, which involved them – and let me tell them that they were the outstanding members of the proposed Commission – our solidarity with these friends from our group meant that the decision was not, for us, an easy one. The decision we took yesterday evening is that we, despite everything, cannot have confidence in the Commission that you, Mr Barroso, would have proposed, or intended to propose, this morning. Rather than revisit the debate, which was a lively one, I want to tell you that, having recognised – this morning, yesterday evening and during the course of yesterday – that this proposal would not gain a majority, you came to the right conclusion by acceding to Parliament’s wishes. On behalf of my group, let me say that this was the right course of action. What you are doing this morning opens up the way to a shared future for all of us, both the Commission and the broad majority in the European Parliament.
I was pleased to hear Mr Poettering say that he supported this development, and I can tell him that it is never too late to join those who said that the European Parliament also needs to be strengthened when debates are cut short, when they are reduced to a presentation, on the basis that the European Parliament talks sense only when it agrees with the Commission. So, welcome to the club, Mr Poettering. Those who want a strong Commission, enabled to work by the broad support for it in the European Parliament, are those who want one strong institution – the Commission – supported by another strong institution – Parliament – to be capable of dealing with the real challenges of the years to come. If you strengthen such a Commission, then you are for Europe. If you seek to make it dependent on the votes of that gentleman, whose three or four votes just might help the Commission get a majority, then you are weakening Europe. That is why a broad majority is necessary.
In the last few weeks, Mr Barroso, we have had various proposals to put to you. My group expects you, in your future considerations, to bear in mind the proposals that this House put to you at the end of the hearings. Speaking on behalf of my group, I can tell you that we also expect your considerations to be influenced by what the Socialist Group in the European Parliament has told you, for one thing is clear, and that is that you will need my group’s support for your future Commission too. While offering you cooperation, we also urge you to take seriously the advice that the Socialist Group in this House has given you. On 22 July, you had 413 votes, some of them from members of my group. Many in my group did not vote for you on that occasion, but what you got then was a great vote of confidence. Over the last three months, you have been gambling with some of your credit, but, with your decision today, you have won some of it back. We in the European Parliament’s Socialist Group are ready for constructive collaboration, and that is the road you have chosen today – something we have sometimes missed over the last few weeks. If we are to achieve something in the next few weeks, I ask you not to bring back the same Commission that you would have presented to us today, as otherwise we could have voted on it today. I ask you to bring us a new proposal, one offering the possibility of broader support for the Commission.
. Mr President, today this House on the river Rhine has grown in stature. Its will was tested, its will has prevailed. At no time did we ask for anything more than is our right. We asked for no prerogative that is not laid down in the law of Europe. We asked for our considered judgment to be treated with respect. At every stage, our willingness to stand by that judgment was doubted, mistrusted and tested. It was tested to the edge of political crisis until the price of exerting our will became so high that only the unwalked ground of political crisis stretched ahead of us, and none of us wanted to venture onto it.
However, our will and our willingness to stand by our judgment prevailed. Nobody in this Chamber seeks confrontation for its own sake. We value the tension that exists between our institutions, because the ability to turn that tension to mutual benefit is the sign of our institutions' maturity.
Mr Barroso, you suggested yesterday that it was anti–European to vote against your Commission. I do not honestly think you believe that. You know that when pro–Europeans criticise your Commission, they are not doing the work of Euroscepticism, but the very opposite: today, Euroscepticism loses because the voice of democracy in Europe has risen by an octave and has made itself heard in every national capital and beyond.
You know that Liberals and Democrats in this House challenged you and your Commission, because we want it to be stronger than you were given the chance to build it – stronger so that the European Union is stronger.
Mr Barroso, I restate now that the Group of the Alliance of Liberals and Democrats for Europe supports you. We voted for you in the knowledge that your commitment to the European Union matches our own. I say again today what I said yesterday: if our House is weak, then so is yours, because if the governments of Europe do not respect us, they will not respect you or the independence of your College. Our strength is your strength.
You have a chance to rebuild a Commission that can win the support of this House. Work fast! You know the will of this Chamber. Through resignation, reshuffle or withdrawal, you can come back to us with a new Commission, confident that we hold you in high regard as a committed European and a President of the European Commission with a capacity for great work.
Yesterday I spoke of an elephant in this Chamber, and it is here again. Once again I call on the Council to reflect on the rights of this House and on the way in which it chooses to exercise them. Liberals and Democrats call on the Council to respect the prerogatives of this House and the independence of the Commission, which it is charged with approving. We call on you to reflect on your own responsibility for the impasse at which we found ourselves.
We will work with you to surmount that impasse. Over the rich summit dinner on Friday, let there be food for thought.
Mr Barroso, on behalf of my Group, I commit the Alliance of Liberals and Democrats for Europe to working with you to see a Commission approved in November. I thank you for your candour and commitment. I repeat that this House has today grown in stature: our will was tested and our will has prevailed.
Mr Kilroy-Silk, if you continue to disrupt the sitting, I shall expel you from the Chamber.
Mr President, Mr President-designate, Mr Barroso, I should like to begin in a language that is our language of the past by quoting Mao Zedong to you.
Mao Zedong said that to understand defeat is to prepare for victory. Mr Poettering, you and Mr Barroso should read some Mao Zedong together.
Secondly, winning Parliament’s confidence is a long march. We shall help you on that long march ...
Mr President, over the last few days we in this House have seen exciting things happening. I think that all of us have learned things. We have learned that getting to grips with the political substance of a Commission is quite a business. We learned that from your election, Mr Barroso, when you gained a majority, so that you are the intended future President of the Commission. We then had to discuss the competence of the proposed Commissioners. When you introduced yourself to us, you told us that you were independent, that you wanted to be independent, no matter what was said by Mr Schroeder, Mr Blair or anyone else, that the Commission would be your work rather than the Council’s.
Wonderful, do it, do it!
What that means is that you, if someone proposed by a Member State is not competent, will, with our support, reject the proposal rather than simply accept it. With us, you will be strong enough to do that; we will be right behind you.
And that has nothing to do with ideology.
As I see it, my friends, competent people have been proposed for the Commission, who do not share my political outlook. We want strong and competent Commissioners who will be more than the mere lapdogs of this or that European government. We say that loud and clear.
That, Mr President, is why we are telling you, in plain language, to read very carefully the resolution that this House proposed, the one that effectively led to your withdrawal. That resolution contains the arguments on the basis of which we will judge the next proposals. It is competence and conflicts of interest that are at issue. Do not come back here proposing tainted people as Commissioners, or you will end up with your back to the wall again. Do not propose people who go against what your Commission has it in mind to do. We will therefore be quite frank in saying that we regard your withdrawal as a brave step, as a sign that you have seen sense. You have realised that there is no possibility of winning a majority with only one part of this House behind you.
Mr Watson, I am very happy that you did not have to vote contrary to the way you spoke. That would not have been good. We know from the feminists that when a woman says 'No', it means no. From you, we have learned that when the Liberals say 'No', it can mean yes, and this is wrong.
And so, Mr President, I ask you to listen to this House in future. If you listen carefully, you will get a large majority for a Commission. That is something you need to know. As Mr Poettering discovered today, the strongest group does not always add up to a majority in this House. This is a democratic learning process, one that we have all been fortunate to be able to undergo in these days.
Mr President, ladies and gentlemen, it turns out that Mr Barroso needed to be given a fright in order to resign himself to withdrawing his Commission. It is a victory for European democracy and a great encouragement to all those who helped create the conditions for this decision.
I would point out that when, under the pretext that it was criticising his team, the President-designate accused half of this House of siding with, and I quote, ‘the anti-European extremists’, he yesterday revealed himself once more to be precisely the person he not long ago maintained he did not want to be: a President of the Right in conflict with the Left and, indeed, the liberals.
The Commission did not believe that we could agree upon a common position, but we succeeded and we won. Now, the next stage has to be prepared and, with that in view, lessons learned from what has just happened. How did such an unprecedented situation arise? Yesterday, I drew attention to the disaffection felt by the majority of people and to some of the symptoms of the evil that is eating away at our institutions. In this context, the challenge to be taken up by European leaders at all levels was, and remains, that of daring to carry out a critical evaluation of what is now lacking and of showing that they are determined to invest the European adventure with meaning again, for, contrary to what you said, Mr Barroso, I, for my part, believe in Europe. I am convinced of the need for Europe, so do not go on classifying me among the anti-Europeans.
Mr Barroso did the opposite of taking up this challenge. Not only did he accentuate the most controversial features of European economic and social policy by placing champions of liberalism in strategic posts, but he also fuelled fears of a return to the moral and patriarchal order of times gone by and of people uniting behind a vision of the world closer to that of American neo-conservatives than to the expectations of Europeans. That is what, in our view, must change in the future Commission, not just the identity of the person responsible for a particular portfolio.
In this troubled context, I shall single out one very good piece of news. Others have said it before me: what we have here are fresh stirrings of political confrontation in the European Parliament, finally replacing half-heartedness and feeble consensus. A real debate about the civilised order has begun that may have far-reaching consequences for the greater good of Europe. In this sense, these historic moments constitute a genuine milestone. May their promise be fulfilled!
Mr President, today’s crisis shows that the rules for appointing the Commission do not work. Nor will they work where the Constitution is concerned. The prime ministers appoint people they want or, often, people they want to get rid of, and expect us to rubber-stamp their choice. We propose instead that each individual national parliament choose its own Commissioner and hold him or her responsible. In that way, we should have a democratically appointed Commission.
What is the body we now call the Commission? It is the engine of integration. It is not subject to control by elected representatives, be they national representatives from the parliaments or supranational representatives from this House. It operates through 30 000 officials and more than 3 000 working groups, through which the Commission secures influence for itself, and through a network in the Member States that also bypasses the national authorities. The working groups are secret and cannot be controlled by the national parliaments’ Europe committees. The thousands of decisions and laws adopted by the Commission are rarely made in the Commission itself but, more often than not, in working groups involving participants of whom we have no knowledge. Only relatively few votes are taken in the Commission, and the general public is unaware of the results. The Commission administers a budget of EUR 100 billion, but this is not controlled by the Commission’s own accounts department, by the Court of Auditors or by the Committee on Budgetary Control set up for the purpose by the European Parliament. Nor, for safety’s sake, can the Ombudsman obtain any documents he might request.
In the Commission itself, the presidents cannot control the various Directors General, even though it is formally the president who is responsible for doing so. The whole lot of them are, however, in agreement as to the direction to be taken, namely ever more power to Brussels. Every opportunity must be taken to obtain more power, and concessions to transparency are made only rarely. It took Mr Santer four years to have the Commission’s telephone directory made publicly available. It is now on the Net as an experiment. It has taken Mr Prodi four years to have the Commission’s agendas and minutes put on the Net. It took Mr Barroso a day to make the list of Commission working groups available. That was the day before he was to be elected here in this House. He wanted in that way to show that it was he who made the decisions, but then transparency came to an end. We have not been given a promise that we shall be told who participates in the working groups and what they do.
My group is not taking part in the onslaught on an individual Commissioner’s personal beliefs. Nor, however, will we deliver votes to a supranational, anti-democratic organisation which one departing Commissioner described very precisely as a ‘monster’. This ‘monster’ has a monopoly on tabling bills. No one can blame the European Parliament for using its limited powers to reject the Commission, but the undignified hounding of an individual Commissioner shows that the best form of control is obtained if each country’s electorate and own national parliament chooses its own Commissioner and holds him or her responsible. In that way, the Commission would be elected from the bottom up and not from the top down by a qualified majority of prime ministers. The individual Commissioners could attend their national parliaments each week and listen to, and talk with, the representatives of the electorate, and the Commission would then constitute our representatives in Brussels, and the officials its servants. The Commission would no longer be an unruly ‘monster’, and people would stand up and applaud spontaneously if the Commission President were to pass by. There is a long way still to go, and Mr Barroso has not shown that he dares take the leap of becoming the voters’ servant. Today, he has talked with the representatives of the three largest groups. The four smallest groups have not been consulted.
. – Mr President, ladies and gentlemen, many of us have suffered from injustice during our lives, and for people of good faith that is a reason to make every effort so that others should not suffer discrimination and abuse. Before making any decision, Martin Luther King used to ask himself: ‘Is it right?’ I believe it is right that every political person should stand up for his or her own convictions and fight to defend the ideas of others for the sake of the common good. Politics, in fact, is about making laws in the overall interests of today’s and tomorrow’s citizens.
Those who do not express their reasoned opinions are acting in the interests of their parties but not in the interests of Parliament, which represents all voters and not just those who voted for us personally. We should therefore have preferred to vote today so as to carry out our mutual responsibilities. Nevertheless, we accept Mr Barroso’s decision in the hope that further time for calm reflection will provide an opportunity for the Council, which is due to meet in Rome shortly for the signing of the Constitutional Treaty, to reach a considered understanding with Parliament and the Commission.
We renew our trust in Mr Barroso in the certainty that his choices and the appointments made by the governments will comply with the people’s call for a transparent Commission that respects the principle of subsidiarity and is able to uphold everyone’s rights, within the context of the overall interests of society from a European viewpoint, but also in the interests of the rest of the world.
We call on Parliament, in any case, to provide all the committees with specific rules in common, so that future hearings will all follow the same procedures. The different procedures used to date have not, in fact, guaranteed either impartial methods or respect for true democracy.
In response to the statement by the Council representative, we do not consider that the Prodi Commission can remain in office for as long as necessary. The Prodi Commission must remain in office for ordinary administration until the next plenary part-session of Parliament in Strasbourg. On that date, Mr Barroso must come before this House again with the complete list of Commissioners. Otherwise we would have a poor image of this Europe, which I do not think anybody wants.
Over the past fifteen years in this House, I have always remembered that the secular spirit of Parliament can only be preserved so long as this secularity is not transformed into a new kind of fundamentalism, which, while supporting the protection of some groups, breaches the rights of others. Two wrongs never make a right but create new oppressions and divisions in society.
Anyone who tries to protect differences in culture or sexual orientation by discriminating against the culture or religious beliefs of others is not acting for the common good but perpetrating new discrimination. Intellectual narrow-mindedness makes human beings petty and arrogant. Respect for others, on the other hand, enables them to formulate rules that ensure peaceful coexistence for all.
Mr Barroso, the Commission must listen to Parliament but reject the attempts by some to blackmail you. The Commission does not need guardians along its way, but loyal and intellectually honest partners in dialogue.
Mr President, Mr President of the Commission, ladies and gentlemen, there is an anecdote told in my country according to which an outstanding Polish politician is one who never agrees to a compromise, whereas a good American statesman is one who can always find a compromise. If this anecdote were to be translated, taken seriously, and adapted for the European Parliament, Mr Barroso would have a successful career ahead of him in America, and many outstanding politicians and speakers in this House would triumph over the political scene in my country.
In response to Mr Barroso’s critics, I should like to remind them that it is the governments of the Member States who decide on the appointment of Commissioners. Mr Barroso’s room for manoeuvre is limited, and we should be clear about the fact that it will remain limited until there is a change in the way the Commission is appointed. If this House wishes to say that the governments of the Member States play too large a role in this process, it should say so clearly. I do not share this opinion, however, as I do not believe the role governments play is too large. If the Commission is to have the support of the Member States, the Member States’ governments must have a major part to play in its appointment, even if this sometimes prolongs the decision-making process.
We have great respect for all those speakers who have expressed their reservations concerning individual Commissioners-designate, as many of us also had doubts about a number of them. The voting procedure is what it is, however, and we vote on the Commission as a whole, without being able to vote on individual Commissioners, something that has both positive and negative sides. The ball is now back in the court of the President of the Commission and the EU Member States, but this decision-making process should not be allowed to drag on, as Europe needs a new Commission, just as Europe needs a strong European Parliament. Indeed this House is now proving its strength, and I am sure we are all aware of this, both those who would vote in favour of Mr Barroso and his Commission and those who would vote against. It is to be hoped that the heated dispute we are witnessing and involved in will not cause a permanent rift in this House. Even when we have fundamental differences of opinion, we should remember the aspects that unite us and not only those that may divide us.
Finally, I should like to express my respect for Mr Barroso. You do not have an easy life, and you have embarked upon a difficult mission. This makes it even more important for me to tell you, at this difficult time, that I value your efforts and the strength of character you have demonstrated. I believe that before long we will be able to congratulate you on your political success. Many thanks.
Thank you very much. That concludes the scheduled speeches of the Chairmen of the political groups.
Mr Kilroy-Silk has the floor for a point of order.
Mr President, on a point of order; Mr Barroso showed his disdain for Parliament yesterday by turning up late and not apologising. He has now demonstrated his incompetence by having no proposals to put before Parliament today. Any self-respecting Parliament would now vote no confidence in the ...
That is not a point of order.
Mrs Mussolini has the floor for a point of order.
– Mr President, ladies and gentlemen, I want to raise a point of order. I refer to Article 99(2) – just as the Member whose name I do not know wished to. I find it absurd that Parliament should be deprived of its right to speak when faced with such an important political change as this, and I consider it essential to open a debate. It should not only be the group leaders who can speak. By withdrawing his proposal, Mr Barroso has deprived Parliament of its right. The President-designate has, in fact, taken a political line in structuring his Commission and, seeing that each Commissioner has already appeared before the appropriate parliamentary committee, the vote should have taken place.
It is not an option now to put everything off for a month and to go looking for a majority, because Parliament is sovereign; otherwise we would not count for anything. It should not only be the group leaders who can speak: it should be everyone…
Mrs Mussolini, that is not a point of order.
Mr Nicolaï, President-in-Office of the Council, has the floor.
.  Mr President, ladies and gentlemen, thank you for giving me the floor. Strictly speaking, the presidency and the Council are not official parties to the discussion that is taking place between Parliament and the new President of the Commission. We are naturally very closely involved in this debate and this situation. I can also respond to Mr Watson’s remark by assuring you that we have, literally, missed not one word of anything that the Members of this House have had to say about this important issue, as I already explained this morning.
Needless to say, the Council bears a share of responsibility in this situation. As Mr Barroso has already indicated, we will take that responsibility by consulting the new President of the Commission and the other Members of the European Council at the earliest opportunity, in a bid to bring about a speedy solution to this situation. I should like to repeat what I stated this morning, namely that the European Parliament has, of course, got every right to take its responsibility, determine its position and make its choice. I also said that the present confrontation between Parliament and the incoming Commission can also be seen as evidence of a European democracy that is reaching maturity, and that I naturally have every confidence that the position that your House will adopt will be well thought-out. I expressly repeated this morning that the presidency and the Council had every confidence in Mr Barroso as the incoming President of the Commission, and that is still the case. I also expressed my sympathy and understanding for the step that he has just taken.
So, finally, I trust that the situation will be resolved as soon as possible. To that I would add that your work, the work of the Council and the presidency, as well as the work of the Commission, carries on as before. It is thus important to know that the present Prodi Commission will be carrying on its duties, so that the European citizen does not lose out as a result of this situation. The work will be continued at all levels and in all institutions, and the Prodi Commission will for that reason continue to carry out its tasks as long as this proves to be necessary.
Mr President, thank you very much for giving me the floor. I believe that everything has already been said.
I want first of all to thank all those who supported me and understood my approach. I hope to be able to work with you over the next five years. I think it may be said that we shall get to know each other.
I am keen for you to know that I am a man of compromise. Compromise is something in which I profoundly believe. You should know that I am in favour of a ‘coalition’, if I can put it like that, between all those who are in favour of the European project. This point is important. I already mentioned it at the meeting of the chairmen of political groups when the issue of politicisation came up. Admittedly, I belong to a political family. I have the great honour of belonging to the political family of Konrad Adenauer, Robert Schuman and Alcide De Gasperi. I also believe, however, that we must unite all those who wish to work together, be they from the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe or other groups who are in favour of Europe.
I want you to know that my Commission is not partisan. It is a Commission in which there are Christian Democrats and members of the European People’s Party and in which there are socialists and liberals and, too, a member of the Union for Europe of the Nations Group. It is a pluralist Commission. The real Europe is characterised by pluralism, tolerance and balance and by a consensus designed to benefit our people.
I therefore did what I had to do. I came here with my team and made a rational assessment of what was best, not only for the Commission but for all the European institutions. That, moreover, is an aspect I am keen to emphasise. As is natural in political debate – and I too am a politician – people do indeed sometimes say: it is we who have won, and the others have lost. I do not think of institutional relations within the European Union in terms of a victory by Parliament over the Council or of a victory of the Commission over Parliament. I do not think of our relations in those terms. It is not a football match. I believe that, on the contrary, we are sources of mutual strength. As has been said, and very commendably, we need a strong Parliament and a strong Commission too. That much is obvious. Our authority cannot be established at the expense of the other institutions. In this connection, I also want to give prominence to the Council, because the Council is the representative of the Member States, and I believe that all those who have been elected by the citizens of the Member States are democrats.
To summarise, we must respect all our institutions, and that is indeed the way I intend to continue if, of course, I have your backing and support. We need this culture of respect between the various institutions in order to strengthen all those in Europe who are in favour of the idea of compromise. I do not believe there is any mileage in imagining that what the one institution gains, the other loses.
Today, I believe that we have made broader and more fruitful cooperation possible. Ladies and gentlemen, we have not talked very much about Europe’s basic problems, but we need broader support in order to make progress towards achieving our priorities in Europe. For my part, I am, of course, prepared to work with you in a spirit of mutual respect and loyalty, with the European project – that of our citizens – always our main priority.
Thank you very much, Mr Barroso. Having listened to you, the Council and the Chairmen of the political groups, the Presidency would draw the following conclusions from what has been said.
This is not a request to delay the vote. If that were the case, Parliament would give its opinion on whether or not to accept this request. But that is not the case. We are not being asked to delay the vote. We are being told that there is not yet any proposal on which to vote. Mr Barroso needs more time to draw it up and the Council understands this and accepts it, and the Prodi Commission will therefore remain in office until we can debate and vote on a proposal.
There is, therefore, nothing to vote on at the moment. Neither does it make much sense to vote on motions for resolutions related to the debate on the Commission.
Although we are not going to vote on the motions for resolutions, I would ask you, Mr Barroso, to read them carefully.
I believe you will find elements in them which may help you in the work you have yet to do.
There will not, therefore, be a vote on any issue.
When I say that I invite Mr Barroso to read them, I also invite him to read all of the proposals presented by the Group of the European People’s Party (Christian Democrats) and European Democrats.
It only remains for me to invite Mr Barroso and the Council to present us with a proposal as soon as possible, without setting any strict time limit, which Parliament can decide upon, and to keep us informed of how their work is progressing in this regard.
If there are no comments, the sitting is suspended.
The Minutesof yesterday’s sitting have been distributed.
Are there any comments?
Mr President, on a point of order under Rule 172 I have a correction to make to yesterday's Minutes. In Item 3 there is some confusion over a name. The second name in section 2 – 'From Members' – should be Wojciech Wierzejski, not 'Wojciechowski Janusz Czesław'. The first name was confused with the surname. I ask that the Minutes be corrected in this regard.
Of course, Mr Giertych, I duly note your comment, and we shall naturally make the required changes.
Mr President, this morning Parliament's agenda was changed. Does this change affect the whole of the day's agenda, or just part of it, and who decided on the change?
As everyone will have noticed, a number of events have taken place this morning, but the agenda, as planned, remains unchanged. We shall therefore resume the debates at 3 p.m. today, as provided for in the agenda.
Many thanks, Mr President. I was about to say Minister, as I remember you from your days as French Minister for European Integration. I have an objection and an important observation to make relating to yesterday’s Minutes, and in particular to the one-minute speeches. My speech on the ‘golden share’ and the dispute between the European Commission and the German and Polish Governments has been attributed to an entirely different Member, namely to Mr Jałowiecki from the Group of the European People’s Party (Christian Democrats) and European Democrats. I would therefore ask for this to be corrected, as it was definitely not Mr Jałowiecki who spoke, but me. I also have an objection regarding the list of speakers who gave one-minute speeches, as my name does not appear in it at all. I am a modest person and do not believe such an omission would be detrimental to me in any way. Nevertheless, I would like the relevant corrections to be made for the sake of accuracy.
Thank you for those comments. As the saying goes, one must ‘give to Caesar what is Caesar’s’. Here too, the necessary changes will therefore be made.
Are there no more comments?
The next item is the joint debate on the EU-India Summit, with the Council and Commission statements on EU-India relations, then Mr Menéndez del Valle’s report on the same subject.
. Mr President, the first summit between the EU and India took place in Lisbon in 2000. Since then, our relationship has undergone a fast and dynamic development. Our cooperation covers a wide range of subjects, from economic to cultural, and we address local, regional and global issues. The framework of our strategic partnership, set up in 2000, now really has flesh on the bones. The Netherlands presidency is very much looking forward to hosting the forthcoming summit in The Hague on 8 November. This will give a further boost to our relations. What do we want to get out of this summit?
The first thing we should do is to set a deadline for the completion of a comprehensive EU-India Action Plan for a Strategic Partnership. This action plan should be approved at the next Summit in 2005. This will reflect the ambition to further develop EU-India relations in several key areas, such as cooperation in the UN and other multilateral fora; conflict prevention and post-conflict reconstruction; cooperation on non-proliferation of weapons of mass destruction and their means of delivery; the fight against terrorism and organised crime; dialogue on democracy and human rights and EU support for India’s achievement of the Millennium Development Goals. The Commission’s communication, which was published last June, and the Indian reaction to it form the basis for this Action Plan.
There are a number of global challenges that we should address at the summit. Both the EU and India are committed to strengthening the role of the UN. We should therefore emphasise that an effective multilateral system based on the principles of international law, with a strong United Nations at its centre, is essential for achieving peace and international stability. In addition to 'old' challenges, we also have to address new ones, such as the non-proliferation of weapons of mass destruction, HIV/AIDS and the fight against terrorism.
On the non-proliferation of weapons of mass destruction, we should increase our cooperation, particularly with a view to reinforcing the consistency and effectiveness of export control measures for dual-use goods. The EU wants to strengthen the political dialogue with India in this field and on issues relating to weapons of mass destruction. We hope India will react positively.
The European Union is very concerned about the threat posed by the spread of HIV/AIDS in India. The International Conference on Population and Development formulated a clear agenda on the fight against AIDS, and in 2001 the UN General Assembly adopted a Declaration of Commitment on AIDS. We want to reiterate the importance of implementing the agenda and declaration.
On terrorism, we now have a clear resolution from the UN Security Council. The EU will confirm to the Indians our commitment to the fight against terrorism. We will also inform them of the concrete EU action to combat terrorism.
At the summit, we will also be discussing international and regional developments. I will focus on the latter. The EU has an interest in a stable, peaceful and prosperous South Asia. Looking to this region, we are encouraged by the developments in SAARC and the ongoing and genuine efforts to take forward the composite dialogue between India and Pakistan. At various meetings at both political and official level the EU has expressed its full support and its satisfaction with the steps taken by both countries.
At the summit, the EU will encourage India to continue to make progress in agreeing on substantive confidence-building measures, through improvements in transport, trade and economic links and more personal contact across the Line of Control. But we cannot expect rapid progress: a cautious, gradual approach is needed. We are encouraged by what we see as shifting parameters in India-Pakistan relations during the last months. The EU hopes that both sides will continue to engage fully in this process, for instance through consolidation of the Line of Control ceasefire.
We also welcome the agreement of both sides to explore possible options for a peaceful, negotiated settlement of the Jammu and Kashmir issue as part of the wider process of the composite dialogue between both countries. This is critical to the future of the process. Of course, Pakistan must continue to make every effort to curb terrorist infiltration across the Line of Control and cross-border terrorism. But at the same time India needs to take further action to reduce human rights violations. Improved social and economic quality of life in Jammu and Kashmir is important in sustaining peace. India should continue to take into account the views of local leaders, representing a broad spectrum of Kashmiri stakeholders.
Indian involvement is also needed when it comes to the situation in Afghanistan, Nepal, Sri Lanka and Burma, issues that we will also discuss at the summit. The EU is ready to express its commitment to the reconstruction and stabilisation of Afghanistan in partnership with the Afghan Government and is counting on India to do the same. Peace and stability is also needed in Nepal and Sri Lanka. We will encourage the Indians to use their influence to contribute to this goal.
Economics form an important part of EU-India relations. Therefore, we also want to give some signals in this field. We want to intensify bilateral cooperation in order to facilitate and expand trade and investment flows. The European Union is India’s first partner in terms of trade and actual investment inflows and is in the front rank of its partners in the field of economic cooperation. We want to maintain that. The summit will also provide an opportunity to express our commitment to the multilateral trading system and the desire to make progress in the Doha Development Round. We also want India to participate in Galileo, our global satellite navigation system, and we want to discuss the negotiations on a maritime agreement.
Although the first summit took place only four years ago, the European and Indian cultures go back thousands of years. They first came into contact at the time of Alexander the Great. It is therefore only natural to stress the cultural dimension of our relationship by the signing of a common declaration on cultural relations.
I would like to conclude by saying that EU-India relations are improving all the time. The relationship covers many areas and it is bound to succeed. The Summit on 8 November will prove this.
. Mr President, I am very pleased to have the opportunity to talk to you about EU-India relations. India is a partner that deserves special attention, and this Commission has made a point of bringing the relationship with India to new heights during its mandate. Our objective has been a more comprehensive and forward-looking European policy towards India, and this is taking shape.
Looking at the state of our relations today, it is clear that they have come a long way since our first summit in Lisbon in June 2000. In particular, we have deepened and strengthened our dialogue in all areas. At last year's EU-India summit it was agreed that we should seize the opportunity to develop our friendship into a strategic partnership.
As global actors with strong democracies and common values and with many years of growing trade and political links, there is much to build on. India has a formidable economic potential, as it looks set to emulate China’s economic growth. It plays an increasingly assertive role on the international stage. It is engaged in a process of conciliation with Pakistan. For these and many more reasons, the European Union simply cannot afford to miss out on opportunities for cooperation.
The Commission has set out proposals for doing just that. The Communication on an EU-India Strategic Partnership identifies the challenges, opportunities and expectations for strengthening our international, economic and development cooperation with India.
Firstly, it is important to recognise that our relationship is no longer just about trade. We are both more active on issues such as promoting peace, security and democracy in the world, where we hold common views. The European Union and India could work more effectively together to support multilateralism and the role of the United Nations. We could strengthen our cooperation in conflict prevention and post-conflict reconstruction, and in addressing global concerns such as non-proliferation and terrorism. Certainly, the European Union and India should enhance their dialogue on human rights and democracy, bilaterally and internationally.
The European Union and India could also work more closely on promoting regional peace, prosperity and stability. In areas where the European Union is involved in the peace process and reconstruction, such as Afghanistan and Sri Lanka, dialogue and cooperation with India could be stepped up.
The role of the European Parliament is crucial. We encourage contacts with the Indian Lower House and suggest, in particular, regular meetings between delegations from both sides. The planned visit of Members of the European Parliament to India early next month is excellent news.
India could become a major economic partner, and much remains to be done to tap the full potential of the European Union and India’s trade and investment relationship. India has been one of the world’s fastest growing economies for over a decade. Its growing prosperity is attracting increased attention from European business. India should assure its climb to economic prosperity by continued economic reforms, including greater market access and better regulation.
We should therefore initiate a policy dialogue in important areas of economic management, such as industrial policy, the environment or competition. We intend to promote strategic dialogues – ranging from regulatory dialogue to cooperation in research – in sectors such as information technology, transport, energy, biotechnology or space science.
We want to foster progress on trade and investment. This includes strengthening the multilateral trading system from which we have both benefited. The recent agreement on a South Asia Free Trade Agreement takes explicit inspiration from the EU process. We stand ready to offer assistance based on our experience.
Mutual understanding is an area that has been neglected for too long. Educational exchanges will receive a boost through a scholarship programme in the framework of Erasmus Mundus. When we hold the next summit in The Hague in early November, we will adopt a declaration on cultural cooperation, hoping to make this area a priority for our future cooperation.
The Council has produced conclusions endorsing the main thrust of the communication, and India has responded with a very positive strategy paper. Together with the excellent recommendations of Parliament, all elements are in place for the fifth summit to take the necessary decision to open a new era in our relations and to upgrade the relationship with India to a strategic partnership. Political leaders are expected to task officials to prepare a detailed action plan and a new political statement for the sixth summit in 2005.
Implementation can only work with sustained and committed support from all actors, including the European Parliament.
. Mr President, I believe it is sad that we had to experience the attacks of 11 September for certain analyses and actions to be carried out and for certain objectives to be taken seriously.
If we want terrorism to be eradicated one day, we must not just use force, but also intelligence, and if we use our intelligence we will realise that very often the scourge we are facing is led by educated people who find a perfect breeding ground amongst the wretched of the Earth. The combination of extreme ideology and hunger is undoubtedly explosive. So I believe it is essential for us, while not dropping our guard, to deal with the different causes of terrorism simultaneously.
International relations are in turmoil and the Union, which is seeking to consolidate itself institutionally through the approval of the European Constitution, can play a significant and beneficial role in the quest for peace, stability and justice, including ecological justice, on our tormented planet, if we acquire the political will to do so. I say this at a time when we are about to find out whether, on 2 November, the American superpower will opt for the path of constructive cooperation and respect for the opinions of others, including the international institutions, or whether it will choose the opposite direction.
In any event, we should bear in mind that, despite the enormous hegemony of the great American power, which can be either benevolent or hostile, as well as the European Union, other States are increasing in importance in terms of international relations, such as, to differing degrees and by way of example, China, India, Japan, Brazil and South Africa, to name but a few. Close, respectful and mutually beneficial cooperation between the Union and some of these countries may contribute to stabilising a prosperous, just and peaceful southern Asia.
I do not believe there is any need to extol the virtues of India taking a permanent seat on the United Nations Security Council, something it aspires to, as we all know. Nevertheless, the very fact that that possibility is on the table clearly demonstrates not just the need to carry out a reform of the United Nations, but also the essential need to consider the structural injustice that distorts relations between the human beings and peoples of the planet. The fact that in the twenty-first century it is still necessary to create an alliance against hunger, as several countries have done recently in the headquarters of the United Nations, demonstrates what a disaster the international social organisation we are immersed in is.
Our relations with India go back to the sixties. In fact, India was one of the first States to establish diplomatic relations with what was then the European Economic Community. It is no to say that that great country is the largest democracy in the world – although it may have shortcomings and defects, it is nevertheless the case.
The Union is India’s most important trade partner and investor, but India is fourteenth on the list of the European Union’s trade partners – just behind China, Brazil and South Africa in fact.
For all these reasons, we must take a positive view of the Commission’s communication, proposing the establishment of strategic cooperation as well as positive conclusions from the Council of 11 October. I believe we can all take heart from the fact that this is an issue the three Institutions agree on, which will provide us with suggestions and details to make the journey towards this strategic cooperation easier and richer. I believe, therefore, that, in accordance with our respective competences, but always in a coordinated fashion, we three Institutions can and must promote sustainable development and appropriate management of globalisation, encouraging New Delhi to wage a decisive war against poverty, in which I am sure it can count on the cooperation of the Union.
The fact that India is a significant country in terms of certain important technologies, while at the same time 300 million of its inhabitants are living in poverty, is something that is quite frankly difficult to stomach. Nevertheless, I am convinced that the strategic cooperation proposed, and which will be properly laid out at the bilateral Summit of 8 November, will contribute to finding solutions and to sharing effective multilateralism in international relations.
– Mr President, ladies and gentlemen, we fully agree with the statements made by the Commission and the Council, as well as the rapporteur’s report.
We believe that India, which is today the largest multicultural democracy in the world, should be a strategic partner for the European Union in defining new international political alignments to ensure peace and security. We therefore fully agree with the recommendation that the Council should, at the fifth EU-India Summit on 8 November, identify India as a strategic partner for the Union.
A multilateral approach that also focuses on closer collaboration within the United Nations should be a central objective of the European Union’s foreign policy, with which we are today coming face to face with the approval of the new Constitution. That is why, if India is a strategic partner, we must ensure that the conditions are right for India and Pakistan to resolve the Kashmir dispute in a peaceful and civilised manner. I am not suggesting any useless external interference but something much simpler, giving as much helpful and welcome support as the European Union can provide based on its own experience in matters of foreign policy.
We hope, therefore, that cooperation can go much further. The European Union is in fact India’s largest trading partner, but India only ranks fourteenth for the countries of Europe. There is thus a need for greater investment in economic cooperation among our enterprises, in research and in sustainable development. We think that the proposals put forward for the establishment of a Centre for Indian Studies through collaboration between the European Union and India, the possibility of holding cultural weeks to coincide with India-EU summits and designing a strategy to make the European Union better known to the Indian people should be fundamental.
That is why we hope that the Indian Parliament will come and visit the European Parliament as soon as possible. It has been too many years since that happened, and we should instead develop much closer interparliamentary cooperation between our countries.
. Mr President, I would like to congratulate the rapporteur for his excellent report and his insightful work into EU-India relations; I endorse the report as it currently stands. However, speaking as Chair of the Parliament's South Asia delegation, I would like to go further.
I am extremely keen that we develop a meaningful, strategic partnership. My hope for the fifth EU-India Summit on 8 November is that it is a landmark one; one that propels the relationship between the world's largest democracy and ourselves – the second-largest – into the twenty-first century. This can only happen if both sides have a strong will to turn dialogue and statements into a tangible reality. Therefore, I ask the Council to reflect on why, despite many proposals and summits in the past, very little progress has been made on this issue. Could it be that we have not had a clear vision of where we want our relations to be in five or ten years' time?
Mr Nicolaï and Commissioner Verheugen outlined a long list of areas where we need cooperation. But I believe we need to prioritise, because having this vast range of areas means we cannot focus on what we want to achieve. The list is also missing some crucial priorities: one of our main priorities, for example, is realising the Lisbon goals, which also happens to be one of India's top priorities. Their objective, like ours, is to create a knowledge-based society. We have the same goals and we can learn from each other, but we need to have the means to translate the wish-list into actual achievements if we are to ensure that happens. We also need to ensure that there are adequate resources in place.
I am keen to see the Commission communication creating a tangible difference on the ground and a partnership that allows the benefits of the enlarged Union to be reflected in the new neighbourhood policy.
I am leading a Parliamentary delegation to New Delhi next week and I will be urging our Indian counterparts to take action in the same areas – to prioritise, to produce a document – with a view to improving EU-India relations.
.  Mr President, I too would like to thank the rapporteur for the report and emphasise how important it is that relations between the European Union and India be strengthened and cooperation stepped up. It has taken us too long to comprehend India’s significance. For a long time, we have treated India differently from other countries in the region, China for example, and so we are glad that, to judge by the journeys undertaken recently, both the European Union and many national governments are giving greater attention to relations with it.
As many previous speakers have pointed out, India is the world’s largest democracy, with a diversity of religions, cultures and ethnicities, whilst being at the same time a rising economic power. We would therefore be well advised, to our mutual benefit, to attach the necessary importance to that country. I do believe, though, that honesty, honest friendship and honest relationships involve neither party sweeping problems under the carpet, but rather addressing them frankly. Indians see one of these problems as being the issue of the import restrictions that we in the European Union still impose on India, some of which are rigid. India is right to address this issue, and we should consider whether fair trade might not be of more help to India than development aid has been to date. I believe that critical scrutiny is needed here.
I would, however, like to add that we very definitely see human rights as being another of these issues. While we welcome the indications that relations between India and Pakistan are bearing fruit in the shape of a potential resolution of the conflict in Kashmir, which gives cause for rejoicing, we also demand and expressly seek the acceleration, as a matter of urgency, of nuclear disarmament across the region, for the sake of the safety of the people who live there. As I have already indicated, one issue that must not be allowed to drop off the agenda in discussions with India is that of human rights; from the role of women to the caste system, these issues have a place in this context.
. Mr President, in his first statement in July, Mr Barroso said that we have to choose one priority, and that priority must be employment. This does not seem to have transmitted itself to this particular committee, which recommends upgrading EU-India relations by outsourcing and insourcing. I am sorry the rapporteur did not have the time to tell us how much insourcing there has been, but there has been a great deal of outsourcing. In Britain alone, most of the banks, the insurance companies and even the National Health Service have outsourced.
My point concerns 3SE, which was set up by the EU and the Indian Government. On its website it goes a little further. According to the website, the value of outsourcing is in increased working days. It invites employers to harness the time difference of three-and-a-half to five-and-a-half hours to pack in hours. So there are no Commission hang-ups then about the working-time directive, as long it is the poor exploited workers of India who are involved! The rapporteur tells us that we must help Delhi fight against poverty, but would he just tell his own organisation what it is doing to help?
Mr Barroso, as I said at the outset, says that he wants to boost employment in the EU. This report does just the opposite.
– Mr President, for reasons of principle, I would prefer the chairman of the Committee on International Trade, Mr Barón Crespo, to speak first, but parliamentary order dictates otherwise.
The geo-strategic and geo-economic importance of India are self-evident. As draftsman of the opinion of the Committee on International Trade, I should like to focus on the following: it has already been said and it is a fact that, for the European Union, India is only the fourteenth most important trading partner. On the other hand, the European Union is India's main trading partner and the greatest source of foreign investment. Consequently, these are important trade links, although there is still room for greater improvement, given that the volume of trade and investment has not reached its full potential.
As you know, the huge population in India creates the preconditions for a broad range and large number of potential consumers of European products. Nonetheless, the precondition on India's side is that it needs to open up the market further and introduce economic reforms. Indeed, it is in the common interests of the European Union and India to work to promote trade and investment, at both multilateral and bilateral level. At multilateral level, the European Union and India need to highlight common objectives and common ground in order to bring negotiations on the Doha development programme to a successful conclusion. For example, both sides have a common interest in protecting indications of origin. There is also room to further increase and intensify work at bilateral level. Customs cooperation between the European Union and India forms a good basis, as does holding a dialogue on matters such as investments and intellectual property rights.
To conclude, I should like to mention India's development policy, to which the European Union could contribute by giving priority both to the attainment of the development objectives of this country in general and to improving governance, the quality of the environment, social and economic cohesion, the social insurance system and the adoption of international working standards, as provided for by the International Labour Organisation.
Mr President, I am speaking firstly as somebody who for many years has advocated intensifying our political and economic relations with the great multi-lingual, multi-ethnic and multi-religious democracy of India, and, secondly, having heard our draftsman of the opinion of the Committee on International Trade, Mr Papastamkos, explain our position as a committee, to stress not just the increasing importance of our economic relations – and I recommend that you read the editorial in today’s , which explains that Indian companies are becoming increasingly important in terms of multinational development – but also the fact that the European Parliament, together with the Interparliamentary Union, is implementing an initiative from Seattle, which we have now given concrete form, and that, from 24 to 26 November, the European Parliament is going to host an interparliamentary conference to accompany the WTO conferences.
I must point out, having chaired Parliament’s delegation in Geneva two months ago, that we have drawn up a regulation, approved jointly by Indian, Chinese, African, Latin American and European parliamentarians, and I believe that this is an important step towards making globalisation more democratic.
Mr President, I would like to apologise for being late. It is a good thing that we in the European Union are striving towards a strategic alliance with India in order to promote peace, security, human rights and democracy. Our trade relations with India are also of importance. That country is very successfully developing into an economic growth area of some stature. In that respect, it is necessary for us to consider the implications of outsourcing European jobs to India, something that the present report rather overlooks. Another aspect that deserves more attention is the difficult relationship between India and Pakistan. I am not only referring to the Kashmir issue. Pakistan’s stance towards international Muslim terrorism is – to put it mildly – ambiguous, and this must emphatically be denounced by the European Union. The terrorists that are given shelter in Pakistan are a threat, not only to India, but also to the rest of the world, and thus also to the European Union.
Mr President, Commissioner, I hope the Commission’s recent communication and today’s debate in this House will usher in a new era of relations between the EU and India. The Lisbon strategy, commits us to achieving an economy racing along at the crazy speed of the US economy within a space of time that I regard as unrealistic. If this strategy is to be implemented, the European Union will need the help of a partner and friend over the next few years. Could Russia or China act as such a partner for the next 20 or 50 years? This appears highly improbable. Anyone who has lived and worked in those countries and become acquainted with their policies and development plans would agree with me.
For many years, we have been receiving clear declarations from India it would like to build closer links, and that these could involve more than the economy and investment. A willingness to forge closer political and global relations has also been expressed. Now is an excellent time for the newly-enlarged and 450-million-strong European Union, which has been reinvigorated by an influx of new countries, to build links with the Indian economy of over a billion people. This would create a new alliance of the kind we need. It would bring together a quarter of the world’s population. It is in our interests to forge links with a country where 50% of the population is under 20 years of age, and where GDP has risen by an average of 7% for the past few years. India is a world leader in many fields of science and industry, such as biotechnology, bioinformatics, electronics, the space industry and defence.
There remains a great deal for us to do. There is work to be done with regard to the economy, investment, technological exchange and the building of civil society, and also with regard to the joint reconstruction of old international organisations such as the UN that do not always function as well as they should. Whilst adopting today’s Council statement and the recommendations made by this House, we should now think in such terms ...
– Mr President, I should like to start by thanking our rapporteur, Mr Menéndez del Valle, for the very important work he has done in his report, and I should also like to thank the Dutch Presidency, Mr Nicolaï, and Commission Verheugen for their statements.
The further development of relations between the European Union and India will be of crucial importance to world peace, stability, security and development.
India is a huge democratic country in the region with a history and cultural past. At the same time, however, it is a country of the future, which is building consistent and stable bases for its economic, social, scientific and technological development.
The European Union and the Member States have every interest in developing a new strategic alliance, a new strategic partnership with India, and this relationship will contribute to the democratisation of the international system, to the necessary global and regional balances, to the creation of a multipolar world, to the defence of peace, democracy and human rights, to the reform of the UN system and to the strengthening of its role in legitimising the peaceful resolution of conflicts.
India has a long tradition of independent and non-aligned foreign policy and of participation in UN international peacekeeping missions, such as in Cyprus, for example. The European Union must take full advantage of this tradition.
I should like to finish by agreeing with what Commissioner Verheugen said; that we must, and that it is a major priority for the European Union to develop relations with India in particular in the areas of research, technology and the information society, where India has truly made tremendous progress, as confirmed by the thousands of Indians working in software and IT companies in Europe. That is why the European Union must promote educational exchange and research institute programmes and immediately implement the scholarship programmes.
Mr President, over the past few weeks, and with the EU-India Summit in the offing – it is taking place in The Hague at the beginning of November – the Dutch Human Rights ambassador has declared that the violation of the rights of 260 million outcaste Dalits is an international human rights problem. Despite democracy and law in the world’s largest democracy, practice is proving somewhat different. Even though Indian law prohibits caste discrimination, it is still a fact of life. I would call for this problem to be explicitly put on the agenda in our bilateral and multilateral trade talks and in context of the broad EU-India partnership that we have, which has been rightly championed.
In my view, positive support could help give the partnership a boost to such an extent that social isolation, child labour, exploitation and unfair trading are all addressed in one fell swoop. In this respect, a positive agenda is being drafted, where the problems of the Dalits are being addressed and as a result of which their situation can be actively improved. That is the platform where it should happen, but it is precisely this kind of international trade problem, linked to a real international legal problem of 260 million people, that calls for a common approach, not only in India but also in other countries. I hope we have the courage to interpret this broader partnership in that way where this is concerned too.
. Mr President, I will start by giving my compliments to the rapporteur, Mr Menéndez del Valle. The presidency can agree with most of the remarks and recommendations in this interesting and good report. I also fully agree with everyone who said that it is very important to give priority to good relations with this very important country, one which is becoming more important economically, technically and politically.
Mr Menéndez del Valle also mentioned the importance of UN reforms. As everyone knows, the Council does not have a common position on the enlargement of the UN Security Council, so it is clear that the Union will not be able explicitly to state whether it will support the Indian request to become a permanent member of the Security Council.
I emphasise that the UN reforms cover much more than just the Security Council. Possible disagreements on those reforms should not prevent us from implementing other necessary reforms in the UN.
Some Members of Parliament – Mr Özdemir and Mr van den Berg – mentioned the important issue of human rights. As you know, discussing human rights within the United Nations is a sensitive issue; I am sure the European Parliament delegation which visited Kashmir last June noted that too. Nevertheless, we will discuss the human rights issue, the situation of women and children, and other subjects, at the summit.
We have been consistent in our position that in the fight against terrorism, or any other kind of militant extremism, human rights should also be respected.
Thank you, Mr Nicolaï.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the Council and Commission statements on the result of the referendum and elections in Belarus.
. Mr President, the political situation in Belarus is going from bad to worse. During the parliamentary elections of 17 October 2004, very few opposition candidates were allowed to run and none of them were elected to parliament. The referendum to allow a third presidential term is said to have been won by a large majority of votes. The way is now open for President Lukashenko to put up his candidature for the presidential elections in 2006 and be elected for a third time, if not become president for life. If these presidential elections are conducted the same way as the elections and referendum of 17 October, there is no doubt that he will succeed in this.
In our declaration of 20 October 2004 we clearly condemned the voting process. We noted with great concern that the elections and referendum failed to meet the international standards for democratic elections. The OSCE/ODIHR preliminary findings are clear about what went wrong. The European Union is deeply disappointed that both during the election campaign and on election day there were concrete signs of the Belarussian authorities’ disregard for democratic rules. The extent and character of the irregularities observed by the OSCE International Election Observation Mission raise serious doubts whether the results reflect the will of the Belarussian electorate at all. Exit polls, which we consider to be more credible, suggest that this is not the case.
You probably all saw the subsequent pictures on television last week, of peaceful demonstrators and opposition leaders in Belarus being beaten up by police. We are very concerned about these violent attacks. These attacks, especially the attack on the life and health of opposition leader Lebedko, seem to have been well targeted and prepared. We call upon the Belarussian authorities to release immediately all those who were arrested in exercising their right to free speech, as provided by the constitution of Belarus. Needless to say, we also condemn the attacks on journalists, including Russian TV journalists, who tried to cover the demonstrations.
We are faced with a neighbouring country where one man on his own decides what is best for the population. Opposition and independent media are repressed, democracy is a far cry. And this is not a new situation: the situation has existed since 1996 when President Lukashenko abrogated the elected parliament, and changed the constitution to invest all the executive powers in the president, i.e. his own person.
It is not only in the interest of the Belarus people, but also in the European Union’s interest to have democracy, respect for human rights, peace, security and prosperity in this neighbouring country. So what can the European Union do to further developments in order to bring about a better life for the people of Belarus?
Since 1997, the European Union's relations with Belarus have been at a very low level. In that year the EU decided not to ratify the partnership and cooperation agreement with Belarus, in view of the abrogation of democracy in 1996. All technical assistance was stopped except if promoting democracy or humanitarian aid. After the presidential elections of 2001, when Lukashenko was re-elected, the EU decided to continue its strict policy towards the regime, but at the same time to try to continue and – if possible – to expand relations with civil society.
Unfortunately, the situation is only getting worse. The popular support of President Lukashenko diminishes, and the regime – as a reaction – gets more and more oppressive. So what can the EU do about it, in terms of both carrots and sticks?
Firstly, what has the EU to offer? In order to bring about an area of peace, security and prosperity the EU has developed the European Neighbourhood Policy. If Belarus decides to choose the path of democracy and rule of law, where the population decides on its own economic and political future, the EU is prepared to make Belarus the same offer as other neighbouring countries. Of course we should not offer this whilst Belarus is not making any changes.
But how big is this carrot? As prosperity in the new EU Member States neighbouring Belarus grows along with democratic stability, this may be expected to have a strong psychological effect on the people of Belarus. This will hopefully be an irreversible process.
Assistance to civil society is already a long-standing policy of the EU. But to bring about this support within the borders of Belarus is getting more and more difficult in practice. The regime is doing everything to prevent western support to non-governmental organisations. An alternative is to develop more activities for Belarus civil society outside Belarus.
The invitation of a number of opposition and civil society leaders to visit to Brussels in May is one example of this new policy. But more can be done, in the form of participation of Belarussians in seminars, courses and studies abroad. In the years ahead we should invest more in the Belarussian people in this way.
I am also very happy about the establishment of a separate delegation for Belarus in the European Parliament. This will give you as parliamentarians a chance to focus more on this neighbouring country and to establish your own contacts. I think that this step also proves to the Belarussians that the EU takes the situation in their country very seriously.
Secondly, what negative measures can the EU take? Relations are already on a very low level. We have had sanctions in the form of a visa ban against the Belarus leaders in the past. Recently, we extended it to cover other high-level people. The only area that is still left aside is the economy and trade. Such a policy would clearly also hit the population as such, and will further isolate Belarus. President Lukashenko would argue that the population is worse off as a result of the EU’s action, not his own policy. Furthermore, the ordinary citizen will be worst hit. So it is I am afraid a double-edged sword. We have to be very careful when considering such steps.
The political developments in Belarus are of great concern not only to the EU, but also to others such as the OSCE and the US. If we give the signals together, our voice will be better heard. But we will also have to work together with Russia, which seems to be the only country to have some influence over Belarus. We therefore also raised the situation in Belarus at the ministerial troika with Minister Lavrov last week. Whilst the Russian government shares our concern about the situation, unfortunately we disagree about the way forward. The Russians do not want to maintain the strict policy that the EU is implementing. And that I deeply regret.
As I explained, the instruments available to the EU to influence developments are limited. But we will continue, as the EU, as individual Member States and through the OSCE, to try to influence the situation with these instruments and bring about a real improvement of the lives of the Belarus people.
. Mr President, the developments in Belarus are of great concern to the European Union. The European Union has a major interest in the stability, prosperity and democracy of its neighbourhood.
It is deplorable that Belarus has not taken the opportunity of the October parliamentary elections to take positive steps towards democratic pluralism. On the contrary, the parliamentary elections on 17 October fell significantly short of OSCE commitments for democratic elections. The controversial referendum on the removal of the two-term limit on the office of the president failed to meet international standards.
As pointed out in the preliminary findings of the international Election Observation Mission of the OSCE Office for Democratic Institutions and Human Rights, the extent and the seriousness of irregularities during the electoral period and the voting day itself raise serious doubts as to whether the results of the elections fully reflect the will of the Belarussian electorate. Freedom of expression, association and assembly were seriously challenged. Election campaigning by the candidates was, in many ways, restricted. The state media conducted an extensive campaign in favour of the incumbent political forces, whilst portraying the opposition in overwhelmingly negative terms. Non-state print media had only a minor role to play. Access to independent information sources remains limited by the fact that all nation-wide radio and television channels are state-controlled.
In the days following the elections, the negative trend in the political climate in Belarus has persisted.
Since election day, the authorities have turned, in an increasingly harsh and intolerant manner, against those citizens who have challenged the outcome of the elections and referendum in peaceful street demonstrations. Many of those who have expressed themselves in public have been arrested or fined. Opposition leaders and journalists have been beaten up. It is extremely worrying that, time after time, dissident voices in Belarus are not listened to, but repressed by the authorities.
For better or for worse, Belarus is a neighbour country of the European Union, with important historical, cultural and social ties with the enlarged European Union. We cannot be indifferent to the future of our relations with this or any other country in our immediate neighbourhood.
The European Union has developed a framework to reinforce further the relationship between the enlarged EU and its neighbours, including Belarus: the European Neighbourhood Policy (ENP), for which I happen to be responsible, for longer than expected.
As President Prodi has said, the aim of the ENP is to create a 'ring of friends'. A key principle of the 'ring of friends' we are forging is joint ownership. We cannot impose the policy on anyone, but we are ready to convince our neighbours of the benefits of the ENP. We are offering closer cooperation across the spectrum of our relations, from political dialogue to economic integration, on the basis of commitment to common values. This offer is also valid for Belarus.
Through the ENP, the European Union is ready to reinforce its lasting commitment to supporting democratic development in Belarus. If and when fundamental political and economic reforms take place, it will be possible for Belarus to be fully involved in the ENP, with all the benefits that would bring. Under the current conditions, however, there can be no fully-fledged ENP action plan for Belarus. The October parliamentary elections and the referendum were an important milestone for Belarus under the ENP, but, unfortunately, Belarus failed to meet it. However, closer relations, including relations in the framework of the ENP, are still a possibility, provided that fundamental reforms are introduced.
In the absence of fundamental reforms, one extremely important question remains: how should the democratic process in Belarus be further encouraged?
First of all, we believe in lasting engagement with the people of Belarus. At present, a key element in EU policy towards Belarus is support for civil society and the process of democratisation. The Commission wishes to pass a clear message to the Belarussian people, so that they know the EU has not forgotten them. The needs of the population should be addressed by way of technical assistance. People-to-people contacts between Belarus and the EU can be further fostered. The European Union is aiming to raise awareness of EU policies and assistance benefiting Belarussian citizens. I strongly believe that our new Member States in that region of Europe will help us to achieve our goals.
The Commission intends to use the assistance instruments at its disposal to continue support and assistance to civil society organisations, journalists and independent media, universities and, where appropriate, local authorities. Belarus will continue to be able to benefit from relevant regional, cross-border and thematic programmes.
It should be mentioned, however, that the delivery of international assistance to civil society and independent media is far from easy. In the past few years Belarus has refused to grant tax exemptions for EU assistance, in breach of earlier commitments between Belarus and the European Union. Today, Belarus requires all foreign gratuitous aid projects to be registered by the state authorities, which allows them effectively to turn down any international assistance that they do not appreciate.
Secondly, we continue to monitor closely the state of human rights, respect for fundamental freedoms and the rule of law in the country and raise our concerns with the Belarussian Government. Based on information submitted by European trade union confederations, the Commission has launched an investigation into alleged violations of freedom of association and the right to collective bargaining in the framework of the Generalised System of Preferences (GSP). Depending on the findings of the investigation, the EU will need to reconsider whether Belarus should have access to the benefits of the GSP scheme in the future.
Thirdly, it is important to take account of the long-term prospects. In the longer term, our proximity to Belarus could and should be translated into close cooperation and exchanges in fields of common interest, such as trade, justice and home affairs, transport, energy and the environment, provided that fundamental political reforms are carried out. The Commission wants to keep the door open for full participation in the ENP by a democratic Belarus.
I would like to conclude by underlining again that it is important that the Belarussian people – and especially those striving for democratic change – are not left out in the cold. It is more important than ever to continue and develop our efforts to support civil society and democratic forces in Belarus. The Commission is committed to doing so.
. Mr President, dear colleagues, if we just look at a map, we would see immediately that the expansion of the European Union offered Belarus a unique opportunity, if that opportunity itself is not only theoretical. Both of these ‘ifs’ are the particularly fragile props, on which we can only imagine Belarus as a bridge between the European Union and Russia. The Belorussian bridge would be needed by all three sides, and profitable for Belarus itself. However, first there has to exist a democratic, independent Belorussian state. At present Belarus is a semi-dependent protectorate, ruled by an autocratic dictator, supported by Russia. Those who believe that everything in Belarus, including the elections, depends only on Mr Lukashenko, are wrong. When we criticise only the rulers of Belarus, we are departing from reality. Since 1997 a Russia-Belarus union has formed, which is expanding in the direction of ever greater state amalgamation. And so Russia's responsibility must not be ignored. For instance Mr Lukashenko appointed General Ushopchik, a man wanted by the Court of Lithuania for the murder of unarmed civilians during the events in Vilnius in 1991, a Vice-Minister in today's Belorussian Government. We hope that Lukashenko made this political provocation without instruction from Moscow's advisers. But as for his friendship with the dictatorship of Saddam Hussein, including arms trading, it is doubtful whether this could have been achieved without Moscow's approval. It seems that the present situation is useful to Russia. Were it not useful to Russia, the situation there would have changed long ago and the country would not be run by Lukashenko. But the protectorate is given to none other than Lukashenko. Not only to the country, but to the regime. The situation will change when Russia understands that this is not the most useful scenario for Russia either. Meanwhile an information centre on a democratic Belarus could already be operating now in Brussels, if the European Union were to help found it.
.  Mr President, six weeks ago, this Parliament urged the authorities in Belarus to call free and fair parliamentary elections on 7 October 2004 and to abandon a referendum to change the constitution. This constitutional change would, in theory, make it possible for the current President, Mr Lukashenko, to remain in power for life. At the time, I called this an impending constitutional . Unfortunately, we have to conclude – and that is not the first time – that our appeal has been in vain. No attempt has been made by the authorities to repair the damage of previous violations of the rights of opposition candidates. Media coverage has been neither fair nor balanced, and the OSCE came to the conclusion that the parliamentary elections failed to meet international standards. This also applied to the campaign preceding the referendum. The outcome, a turnout of around 90%, 75% of whom voted in favour of the constitutional change, is shrouded in suspicion. The parliament is paralysed, not one single opposition candidate having been elected to it. Since the elections, small, but persistent, peaceful protests take place in Minsk almost every day, but absolutely all of them are violently quashed. This situation calls for a response. It should be made quite clear that, in the present situation, there is no room for reinforcing relations with the regime in Belarus. It should be absolutely clear to Mr Lukashenko that rapprochement is out of the question as long as the regime does not commit to making efforts with a view to bringing about democratic reforms. In those circumstances, Lukashenko will remain internationally isolated, but the force of this lever is limited. We must also try to help bring about changes for the better in Belarus by supporting the democratic opposition forces in that country. Last week, the American Congress adopted a Belarus Democracy Act, which takes measures to which Europe should also give consideration.
Finally, I have chaired the observation delegation during parliamentary and presidential elections in Belarus for several times now, and my frustration about the lack of change, despite all efforts on our part, is still very great. Policy proposed by the Council and Commission receives our unqualified support, but in my view, the key to change lies with Belarus’ other neighbour, not the EU, but Russia. I should like to urge the Council once again to take a firmer stand in talks with Moscow, for my experience has been only that, as soon as we declare the elections unlawful, a telegram would arrive from President Putin that very same day to congratulate Mr Lukashenko, for the umpteenth time, on successful elections.
.   Mr President, recent events in Belarus have mainly been observed in terms of the elections taking place in the country. In the shadow of these elections, however, a referendum was held, aimed at amending the constitution and making it possible for Mr Lukashenko to remain in power in Belarus for the rest of his life. President Lukashenko prevented observers from monitoring this referendum, which was of enormous significance for him. It was therefore held without any kind of external checks. Its significance was due to the increased difficulty of rigging the results. In order for the referendum to be legally valid it was necessary not only for there to be a high turn-out, but also for over half of those entitled to vote to do so in favour of the proposals. According to independent investigations carried out by Gallup, these requirements were not met. There is therefore ample reason for neither this referendum nor Mr Lukashenko’s right to run for re-election to the post of president to be recognised, even though no independent observers were present.
With regard to the European Union’s policy, I believe it is worth noting that there is only a comparatively small chance of any sanctions imposed actually having an effect. Belarus is fast heading towards self-isolation, and is turning into a country that entirely disregards the influence of other countries. In view of this, the economic effect of such measures can also be only slight, and the impact of the promised aid and ‘Cooperation with Belarus’ programme will doubtless remain very limited too, as President Lukashenko regards them as a poisoned chalice. If this is the case, what else can be done? The most essential action required, as already mentioned in this House, is the building of civil society. This must be achieved not only through measures in Belarus itself, which could prove difficult, but by taking advantage of the opportunities provided by modern technology, including radio and television. The latter could convey certain values and attitudes to Belarus, even if the transmitters are located outside Belarus’ borders, as would be the case under the proposals put forward by the United States. Incidentally, and finally, it might be a good idea for EU actions of this kind to be synchronised and coordinated in some way with the US actions set out in recent decisions by Congress and the President. I thank you.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, it has become apparent in this House today that progress and change can result from democratic processes. For the people who live in Belarus, such a thing is the stuff of dreams. We cannot fail to see that the European Union is continuing to look on while a Stalinist and dictatorial system comes into being on its doorstep, with a long list of violations of democratic and human rights, and a roll of victims that gets ever longer, day after day. Many people in Belarus resigned themselves to this long ago. If they can, they leave the country. There is no hope any more.
It was only by using methods of this sort that Lukashenko was able to secure power for himself. I am very far from satisfied with the statement by the Council and the Commission, which really has nothing new to offer. It is not true to say that a framework is in place; the fact of the matter is that there is only a piece of paper. There is not really a change in attitude, with a specific concentration on the situation in Belarus and consideration of which measures are feasible in order to support the opposition and civil society in that country. None of the actual instruments make that possible; they must be changed. That must go on the agenda now, for it is now that it is urgent, and not at some undefined time.
Let me take this opportunity to remind the House of Mr Marset Campos’ report on its behalf, which said in plain language what is now to be done. Only if Belarus is democratic can we ensure our own security. For that reason, I believe that we should be backing a democratic Belarus rather than playing the Russian card.
Ladies and gentlemen, as a member of the Parliamentary Assembly of the Council of Europe I have had numerous opportunities to participate in the monitoring of elections in many of the Member States of the Council of Europe, including the elections in Belarus three years ago as well as those which took place in the country last week, and I am therefore in a position to make comparisons. In this context, I agree with several of the critical observations contained in the OSCE report, for example that the political parties have had unequal access to television coverage. I also reject the use of violence of any kind, whether perpetrated by individuals or by the state authority.
We should not, however, forget the apparent facts which proved so misleading in policy-making before the conflicts in Yugoslavia and in Iraq. Secondly, we should bear in mind that what we say about Minsk today will hold true for Kiev tomorrow.
It is my belief, and it has already been stated before this House, that we all want Belarus to become a member of the European concert in a dignified manner. In my opinion, the way to aid this process is not to impose isolation, but to provide help for the ordinary Belarussian people. Belarussians should feel that the European Union is keen to see a stable and democratic neighbour on its eastern border, which respects the right to free elections. I believe that we will achieve this not by means of resolutions alone, but also by means of concrete actions, for example by stepping up aid for people in areas affected by the Chernobyl disaster, by helping resolve the issues of migration and border protection, by facilitating greater communication between students and by supporting civil initiatives. These are all tools which may improve the situation for ordinary people, those for whom democracy is most important, in my opinion.
Mr President, there can be no doubt that human rights are violated in Belarus, that basic democratic standards are not respected in that country and that there is discrimination against minorities, primarily the Polish minority. Furthermore, there can be no doubt that this situation is far from normal, and that it fails to meet our expectations with regard to the standards of a democratic state. Nonetheless, we stand by the statements we made on behalf of the Independence and Democracy Group at the last part-session. As members of the League of Polish Families, we dispute the European Parliament’s right to interfere in the foreign policy of other countries, as it is not competent to do so. This House should concern itself with its own affairs instead of judging standards in other countries, especially ones that do not belong to the European Union, as such activities do not lie within its field of competence.
A parallel may be drawn here with Turkey, a country that has recently been the subject of much discussion. Turkey is a country that is occupying half of Cyprus. Turkey does not maintain diplomatic relations with Greece or Armenia. It persecutes the Kurdish minority and has still not apologised for the genocide of the Armenian people. In spite of all this, Turkey is regarded as a potential member of the European Union. Belarus is a country where the persecution of minorities is not as widespread as in Turkey. Belarus does not pursue any kind of hostile policy towards other nations and it wishes to open up its foreign policy and cooperate with other countries. Even so, Belarus is condemned, whilst Turkey is regarded as a country that could belong to the European Union. At the very least, we should apply similar standards to both countries. Many thanks.
Mr President, ladies and gentlemen, it is abundantly obvious that the elections and the referendum in Belarus were conducted in a manner that violated all the principles of the rule of law and of democracy. We all know what happened. The events have been described to us by the Council, the Commission and individual Members of this House. We need to be honest with ourselves, however, and admit that this is also a failure for the European Union’s policy on Belarus so far. Furthermore, it is an unusually vivid example of what could happen to Ukraine if we do not carry out far-reaching reforms of our neighbourhood policy towards the latter. The history of Belarus since 1996 is an extremely alarming example of what could happen in this region, above all in Ukraine.
What action can now be taken? Above all, major changes are needed. Firstly, we should not recognise the results of either the elections or the referendum. Indeed, none of the EU Member States should do so. Secondly, we must extend the list of people whom we do not wish to see in EU Member States to include members of the Belarussian authorities. Thirdly, this issue must be raised at summits held between the European Union and Russia. Russia has recognised the results of the elections, and exercises political patronage over this political experiment in the heart of Europe.
It is also vital to invest in society, and we must make major investments in civil society. In order to do so, I believe a separate fund to support freedom and democracy is needed. We must have the courage and sufficient funding to set up an independent radio station broadcasting to Belarussians. The Belarussian intelligentsia is currently stifled in its own country. We must have sufficient funding to enable these individuals to study throughout Europe and to build a future for their country whenever such an opportunity arises, and whenever Belarus regains its independence. This will be an investment in our common European future, a future in which I believe deeply. If we do not make this investment, the United States will. In so doing, it will gain the good will of yet another country of Central and Eastern Europe. Personally, I would be very glad to see this happen, but I know many European politicians would not welcome such a development. Many thanks.
Mr President, on 17 October, the Belarussian voters went to the polls to vote in a referendum on a change to their constitution and to elect their Members of Parliament. The turn-out was huge, and the constitutional change was approved by 77% of the electorate. We should be very pleased about this awakening of democratic awareness and about the broad popular turn-out. A number of people, such as the Vice-President of the OSCE Parliamentary Assembly, believe themselves, however, authorised to take Belarus to task. Some of the accusations voiced have been hypocritical and demagogic, especially those made by governments that, before lecturing others, should put their own houses in order. Will the German people be consulted about the European Constitution? No. Mr Chirac will reach a decision on behalf of France concerning Turkey’s accession to Europe and do so against the obvious will of the French people. These accusations are, moreover, ill-considered. Rather than demonise a nation that has only been independent for 12 years, we should be very pleased about the progress it has accomplished on the road to democracy and not interfere in such an arrogant and moralistic way in its internal affairs.
Mr President, there can be no doubt that the elections and the referendum in Belarus were conducted in an undemocratic manner, that they were not free, and that they were not honest. If Mr Maštálka and Mr Lang cannot see this, it is because they do not wish to do so. I was a member of the observation mission sent to monitor the elections, and I saw for myself the way in which they were conducted. The electoral procedure did not ensure that the election or referendum were democratic, and what is more, electoral practices frequently did not comply with this procedure.
We should draw two very important conclusions from this. Firstly, the Belarussian Parliament has no democratic mandate to represent the Belarussian people. Secondly, and this is something frequently overlooked, President Lukashenko has no democratic mandate to run for president in 2006, that is, to run for a third term of office and maybe even for subsequent ones. The first conclusion is contained in the resolution I hope this House will adopt with an overwhelming majority of votes. The second can be found in the amendments.
What action should be taken? It has already been said that our policy on Belarus must be reconsidered. One extremely important principle was referred to in both the Presidency and the Commission statements, namely the principle of support for society. Our European policy on Belarus should be guided by the principle of supporting society and isolating the authorities, and this principle should remain in place until the authorities become democratic. Alternative sources of information for the Belarussian people must be created. A radio station broadcasting from Poland or Latvia should be established first, followed by a television channel. Secondly, an extensive programme of scholarships should be set up for Belarussian young people and students who wish to study in one of the EU Member States, as well as a programme to support universities willing to accept them. Finally, it is extremely important for there to be a unilateral abolition by EU Member States of visas and visa fees for Belarussians, a point which has not yet been raised in this House. This would be a very significant gesture, demonstrating that the European Union is open to the Belarussian people.
Mr President, dear colleagues. Ten days ago in Belarus steps were taken which have distanced the country even more from democratic Europe. And Belarus has already been a neighbour of the EU for half a year. It is one thing for us to be more or less tolerant of a regime turning into an autocracy because it is far away, it is something altogether different, when a state, whose borders are barely thirty kilometres from Vilnius, one of the capitals of the EU States, is becoming unpredictable. Ties with Russia, where anti-European moods are spreading, and where some of the gains of democracy are being removed, are becoming stronger and this has a certain influence on Minsk. While supporting the position of the Council, I also believe that in the time left before the 2006 presidential elections it is necessary to adjust in principle EU policy on Belarus, to adapt it to new conditions. It is doubtful whether measures, which partially support the efforts of Belarus' rulers to isolate themselves, the country and its inhabitants, are effective. Generally speaking in the age of television, computers and information, self-isolation can only be successful over a historically short period of time. We must draw Belorussians into true cooperation with the European Union, offer the hope of being a fully entitled democratic part of Europe. Lithuania and Belarus' other neighbours have specific plans. These include the broadcasting of a free radio programme, the publishing of an opposition newspaper and the foundation of a European University of the Humanities in exile. Additional EU funding is needed in order to implement these ideas. Note that after 17 October, not double, but ten times more resources are needed for the creation of a civil society in Belarus.
– Mr President, the elections and referenda in Belarus were held under acute pressure and intolerable interference, primarily on the part of the United States of America, which put into operation the so-called 'Act of 2004', allegedly for democracy in Belarus. NATO delegates also suddenly discovered a link between Belarus and international terrorism. The European Union followed a similar tack.
The statement by the Dutch Presidency and the Commission on the results of the elections are, in our opinion, yet more pressure on and coercion of the government of Belarus. They violate international law and the principle of non-interference in the internal affairs of another state. The allegations both on the part of the European Union and on the part of the United States of America about alleged violations of democratic rights are hypocritical. The real reason, as we all know, for such intense intervention is the refusal by Belarus to yield to ΝΑΤΟ and the other imperialist organisations. The reports by the various western observers cannot be reliable, because they serve political expediencies, or should I say they are to order. Moreover, there are other reports, by Russia, China and the Commonwealth of Independent States, which are different.
In our opinion, the people of Belarus alone have the authority and responsibility to decide on their future, which is why we denounce and condemn such pressure and interference. No one gives you the right, gentlemen of the Commission, gentlemen of the Council, to teach and export democracy to other countries. The people alone have the authority to resolve their problems. Obviously, of course, both the European Union and the United States of America would express their satisfaction if the elections had been held as in Afghanistan, in Iraq, in Kosovo or in Bosnia, which are under occupation, which have been turned into protectorates and in which, of course, in your opinion ...
Mr President, ladies and gentlemen, this House has given much attention to Sudan, and rightly so. Yet we have maybe paid too little attention to Belarus and the East, given that Mr Lukashenko and the Belarussian authorities pay no heed to the European Union’s position. The reason for this may be that our demands for the protection of human rights and democracy in Belarus have to date been voiced in a mere whisper. It is not a whisper that is needed, however. We need to make ourselves heard in a loud and firm voice, maybe even shout sometimes. That is what is required to protect national minorities in Belarus, including the large Polish minority, for example.
After all, we are not talking about a distant African or Asian country where a local tyrant is violating democracy. We are talking about the European Union’s closest neighbour, which is situated closer to Strasbourg or Brussels than some regions in a number of EU Member States. Are freedom of the media and freedom of elections, things that are the daily bread of Europeans, to be foreign words in Belarus? The short answer to this is ‘no’. We need to do more than merely discuss this issue. It is time to take action. We should boycott Mr Lukashenko, but we should not boycott the Belarussian people, organisations and youth.
Mr President, on 19 October the European Commission endorsed the conclusions of the Organisation for Security and Cooperation in Europe that the elections in Belarus on 17 October fell well short of democratic standards – they were not free and fair – and I fully support the Commission's conclusions.
In addition, it has been said that Belarus can forget about the neighbourhood policy; instead, sanctions are in the offing, as the EU has a history of being willing to respond with sanctions to violations against democracy and human rights.
A week later, the opposite view was announced by the Russian Parliament, which declared that the elections and the referendum in Belarus were fair, free, democratic and legitimate. Only eight members of the Russian Duma voted against, while 416 were in favour.
Our conclusion should be clear: the Russian Parliament has distanced itself from all democratic parliaments in the world and has also proved that the last dictator in Europe has the full backing of the Russian Duma, controlled by political forces closely linked to President Putin.
Almost at the same time, another document – the Belarus Democracy Act of 2004 – was signed by the American President. This is a clear commitment to support those in Belarus who are working towards democracy: students, trade unionists, civic and religious leaders, journalists and all citizens of Belarus claiming freedom for their nation. This document provides for USD 45 million to be used to strengthen democracy in Belarus.
What then should and could the European Union – and we, the European Parliament in particular – do? A month ago here in Strasbourg I spoke about the radio for good neighbourhood project for international broadcasting to Belarus. This aims to renew cross-border broadcasting to Belarus in one radio channel, using the data resources of Radyjo Ratsyya from Belarus and the high-powered broadcasting licence of Radio Baltic Waves from Vilnius, Lithuania. The support of Commissioner Verheugen and my colleagues from this Parliament is necessary to implement this idea.
. Mr President, I very much agree with all those who made critical remarks about the situation and expressed concern about developments. I also agree with those who said it is important to try to find ways to improve the situation, especially by direct contact with civil society.
I will reply on one issue, which was mentioned by Mr Wiersma, Mr Szymański, Mrs Andrikienė and others: namely Russia and the role that we and Russia could play. We regularly discuss with Russia the situation in Belarus. It is an important country for Russia and for the EU. Unfortunately, the Russian and EU approaches to improving the situation in Belarus differ. Russia understands EU concern about the human rights situation in general and about more specific issues such as the situation of the media and the closure of the European Humanities University. However, the Russians think that democratic change can best be promoted by involving Belarus more in the international community. As I tried to explain before, our approaches are really different, but you can be sure that where possible we are working with Russia on this important issue and trying to do what we can.
– At the end of the debate I received six motions for a resolution(1).
The vote will take place tomorrow, Thursday.
– The next item is the Council and Commission statements on the forthcoming elections in Ukraine.
. Mr President, I welcome this opportunity to discuss with you the situation in Ukraine before the presidential elections, and the state of relations between the European Union and Ukraine. The Ukrainian people stand at the crossroads of very important presidential elections. These elections will determine the direction Ukraine will take over the next four years.
At this important time, the European Union has four clear messages for the Ukrainian people. The first message is simple: the EU is following the developments in Ukraine very closely. Since we are neighbours, we know we matter to each other. However, this does not mean that we always think the same way. In fact, certain developments within Ukraine are followed with a certain degree of concern by the EU.
Ukraine’s track record in the areas of democratisation, human rights, upholding the rule of law, and the reform process, is mixed at best. To give just a few examples, there still remain questions about the disappearance of a Ukrainian journalist, the current process of constitutional reform and the virtual absence of a pluralist media. The EU regularly conveys its concerns to the Ukrainian authorities, for example during the recent EU-Ukraine summit, but also during other political dialogue meetings and through our embassies in Kiev. We are therefore following very closely and with particular attention the electoral campaign in Ukraine in the run-up to the elections on 31 October.
We are pleased that Ukraine has generously provided invitations for international monitoring of the elections by ODIHR. Many EU Member States will send observers and the ODIHR findings will be a very important reference point for the EU. But we already have some concerns about the electoral process. I will give a few examples.
There are clear indications that there is a biased media coverage. As you all know, it is essential to provide all political candidates with equal access to the media. Direct pressure on independent media has been growing in Ukraine, making it extremely difficult for the electoral process to be covered by a pluralistic and independent mass media. Only independent and free media coverage of the electoral process can ensure free, fair and transparent elections.
Furthermore, there are reports of political pressure against voters, coercing them to take part in rallies and campaign events. Other reports mention administrative harassment of the opposition, use of administrative resources to obstruct presidential candidates from campaigning by depriving them of campaign materials, the use of state money, property and equipment for campaign purposes, and so on. We hope that these incidents will not threaten a credible and democratic election outcome. The Ukrainian Government has to ensure this.
As I said, we appreciate the Ukrainian invitation to monitor the election campaign and the elections, but foreign observers alone are not enough. These are Ukrainian elections, for the Ukrainian people, needing Ukrainian observers. We regret, therefore, that independent, non-partisan observers are not allowed to monitor the presidential elections as well.
We have communicated this message to the Ukrainian Government through our Council conclusions and through the declarations of an earlier presidency. We have also used our various high-level contacts to get this message across. And the Council will remain active, not just during the first round of elections, but also at the possible second round later in November.
We hope that this message will convince the Ukrainian Government to respect democratic norms more strictly. There should be no manipulation of the election process to the advantage of one particular candidate and to the detriment of others. Free and fair elections and respect of democratic standards are essential if Ukraine really wants a rapprochement with the EU.
The second message we have for the Ukrainian people is closely linked to the first one: Ukraine matters to the EU and vice versa, especially since enlargement. Several of the new Member States of the EU have strong economic, cultural and historical ties to Ukraine. Since enlargement, Ukraine is now a direct neighbour of the EU. The enlargement process has increased the importance of Ukraine to the EU. Moreover, the knowledge which the new Member States have enables the EU to conduct a more active and effective policy.
But our relationship is not just about economics, culture and history. Ukraine is also an important political actor. Its close relationship with Russia and its role in the UN, illustrated by numerous Ukrainian contributions to peace-keeping operations, are clear proof. Our cooperation, therefore, in the area of foreign policy should be developed further. ESDP is one area, and the fact that a framework agreement for Ukraine's participation in EU crisis management operations will be signed soon is testimony to this.
This brings me to the third message. The EU has the right instruments to conduct an effective policy towards Ukraine and intensify our relationship. First and foremost there is the Partnership and Cooperation Agreement, which comes with ministerial troikas, political dialogues and numerous expert-level working groups. The PCA will remain the cornerstone of EU-Ukraine cooperation. Furthermore, I hope that we will soon be able to adopt the action plan under the European Neighbourhood Policy.
This action plan is an EU-Ukraine co-production and it will offer concrete objectives for the coming years. As President Kuchma stated at the last EU-Ukraine Summit, we need to commit ourselves to implementing what should be a plan of action and not merely a plan of intention. And the EU is committed to working on this in close cooperation with any candidate who wins in free, fair and transparent elections.
Finally, our fourth message: EU-Ukraine cooperation will not always be easy, but it is in our mutual interests that the long-term trend is uphill, not downhill. If one listens to the comments and opinions of opinion-makers and politicians, both in the EU and in Ukraine, one often gets the impression that the EU-Ukraine relationship is sub-optimal at best. Ukraine wants the EU to offer more: the prospect of EU membership, better treatment in the area of free movement, etc. And some say that if the EU does not do more for Ukraine, Kiev will automatically drift into the arms of Moscow.
The single economic area is often quoted as evidence that this is already happening. Furthermore, the conduct of the upcoming presidential elections could possibly cast a shadow on our relations. Here lies a task for the Ukrainian Government and its people.
But I believe that, even though our cooperation may sometimes be difficult, the long-term trend will be positive. The trend simply is not towards isolationism one, but towards integration. On 14 September the Ukrainian Parliament held a debate on EU-Ukraine relations. At that meeting a large majority of the parliamentarians supported EU integration. The joint action plan will be testimony of our own desire to enhance the quality of our relationship.
I would like to conclude that it is time for the Ukrainian people to make a choice. Our message is clear, both on the elections and on the future of EU-Ukraine relations. Election time is always hard and we wish the Ukrainian people every wisdom. We hope they make the right choice: a choice for democracy and development, for justice and for the rule of law. And let us hope the circumstances will be such that they can make that choice.
.  Mr President, ladies and gentlemen, I too would like to point out the enormous importance of Ukraine as a strategic partner of the European Union. Ukraine, being one of our immediate neighbours, with which we have close economic, social and human ties, is very particularly significant in terms of the long-term stability, security and prosperity of our European continent. Ukraine is an important partner in establishing security and stability throughout the region; there is no doubt that it shares in our European culture and in our common history.
In its November 2003 resolution on the European Neighbourhood Policy, the European Parliament reaffirmed that Ukraine – like any other European state with a democratic constitution and a market economy – should have the option of, one day, applying for membership of the European Union, subject to its fulfilling the relevant conditions.
This is not, at present, on our agenda, but my staff and I have nonetheless, over the past months, devised a medium-term and concrete perspective for the enlarged European Union’s neighbours – the European Neighbourhood Policy to which Mr Nicolaï has already referred. Liasing closely with the Ukrainian Government, we have devised a concrete and tailor-made action plan, which I will shortly be submitting to the Commission and, immediately thereafter, also to the Council and to Parliament.
Mr Nicolaï has already referred to the many vital and new things that are on offer to Ukraine and to its people through the Neighbourhood Policy.
We should not forget that we have cooperated to a significantly greater extent with Ukraine over recent years, especially since the Partnership and Cooperation Agreement entered into force in 1998. Dialogue is being cultivated in a variety of ways, including an annual summit. The European Parliament also, under our Partnership Agreement, has developed its own framework for in-depth dialogue with the Ukrainian Parliament. It gives me great pleasure that the new chairman of your House’s delegation to Ukraine, Mr Siwiec, is from Poland, one of Ukraine’s immediate neighbours.
Although open and frank dialogue between partners ought to be the most obvious thing in the world, it is rather remarkable that the Ukrainian presidential elections scheduled for the coming weekend have shown themselves to be – to put it mildly – deserving of criticism to a significant degree. I can, unfortunately, do no other than concur wholeheartedly with Mr Nicolaï’s expressions of the gravest concern at the omissions and irregularities apparent in the election campaign, especially as regards the freedom of the media.
I do not want the Members of this House to misunderstand me; this has only a very tenuous connection with the debate we have just had on Belarus. There is no doubt whatever of the progress Ukraine has made towards becoming a democratically constituted state, and, when it is borne in mind that the states that succeeded the former Soviet Union found this road a particularly long one, credit should be given for that. Real political parties are coming into being. Civil society is taking shape, and a whole array of non-governmental organisations are becoming vigorously active. Regulations and mechanisms intended to guarantee due legal and democratic process have been drawn up and reformed in close cooperation with the Council of Europe and the OSCE, in which the support of the European Commission has been crucial.
Still to this day, though, it is a regrettable fact that, in Ukraine, many of these ground rules of democracy and the rule of law exist only on paper. This is probably the fundamental truth that emerges from the present situation, as that country is preparing to go to the polls.
It is a fact that what we can see going on there now is an election campaign with virtually no holds barred. We can of course see that as a positive sign, an indication of political competition, but it can also be seen as evidence that there is much still to be desired as regards political culture. We should not forget, though, that there is a significant difference in comparison with other states in the region. Whatever else might be said about it, the present election campaign in Ukraine is a real one, with several genuine and competing candidates.
I would also like to make it clear to you, though, that we cannot lower our standards for adherence to shared values and democratic principles, on which depends the implementation of our European Neighbourhood Policy action plan for the future – which is a very ambitious one.
It is not acceptable that authorities and other state bodies should interfere in elections at various levels and in all manner of different ways. Nor is it acceptable that not only opposition politicians, but also independent civil society initiatives should be subject to increasingly repressive measures. The first preliminary reports by the observers sent by the OSCE’s Office for Democratic Institutions and Human Rights paint a somewhat gloomy picture of only partly objective reporting on the part of the national electronic media.
Critical and sceptical I may be, but I remain confident that the presence of election observers can help the elections to proceed in a democratic and legitimate manner. The European Union has mounted a number of projects in order to try to help the Central Election Commission, non-governmental organisations and journalists to play their parts in the election process.
It is cause for gratitude that the European Parliament, like the EU’s Member States and the Commission, is sending observers to participate in the OSCE’s International Election Observation Mission. Those who are then to report to us from Ukraine will have very great responsibilities, for much of what we do in Ukraine in the future will depend on what they have to say.
There is no doubt that the election represents a crucial test for democracy in Ukraine. We in this place should appeal to the state authorities, to the media, to the political parties and, not least, to the candidates, to allow the remaining days of the campaign leading up to the election to be characterised by democracy, the rule of law and fairness, which are absolute requirements.
While the Commission is indeed prepared to promptly implement, under the New Neighbourhood Policy, the closer cooperation with the new President that we seek, it is not in the least irrelevant to us how this election is won. Let me conclude by repeating that the closer partnership with Ukraine that we want is dependent on its commitment to common values and democratic principles and a determined and unambiguous policy of allowing these values and principles to be realised in day-to-day political life.
. Mr President, the election schedule for this Sunday is critical for the future of Ukraine. Unlike other former Soviet countries, the outcome is still genuinely uncertain and contrasts markedly with the election two weeks ago in Belarus, where a massive fraud was perpetrated on the people of that country. Nevertheless, so far in the campaign, there have been widespread allegations of bias by the authorities against the opposition front-runner, Mr Yushchenko, ranging from the use of administrative resources dedicated to backing the incumbent Prime Minister Yanukovych as a presidential candidate, to bizarre allegations of KGB-style poisoning with ricin.
Of more concern has been the harassment of opposition print media and impeded access to state and private TV coverage. There are also allegations that there have been numerous paper or technical candidates submitted by backers of Mr Yanukovych in order to distort the composition of the local election committees. In fairness, such tactics occur everywhere, are legal, and the government of Ukraine would have faced Lukashenka-style criticism if these candidates had been rejected.
There are also concerns that the polling stations set up in the Russian Federation will be very hard to monitor independently. Also, I was personally concerned to hear last weekend that two serving policemen were found to be part of the mob that physically attacked a pro-Yushchenko rally.
On behalf of the PPE-DE Group, I welcome the government of Ukraine's invitation for me to attend – with six other MEPs – as an observer in Kiev. I call for restraint from any action to distort the true will of the people to elect a president of their choosing. Ukraine now has an opportunity to demonstrate its commitments to free, fair and transparent elections as part of the European community of nations, where it truly belongs.
.  Mr President, Ukraine occupies a central position in the EU’s Neighbourhood Policy on account of its location – between the European Union and Russia – its size and its historical link with our part of Europe.
Democratisation in Ukraine is one of the greatest challenges for the Neighbourhood Policy, which aims to build up relations with the countries surrounding the European Union. Needless to say, the developments in Ukraine are also an important indicator of that Policy’s success. The presidential elections on 31 October and the second round a few weeks after that play a central role in those developments. In simplified terms, the choice is between the present course of a semi-democratic regime on the one hand and the European course of the democratic opposition on the other. The government, President Kuchma, with the oligarchs supporting him behind the scenes, and the Russian President Putin who yesterday started a visit to the Ukraine lasting several days, support their own candidate, Prime Minister Yanukovych. Despite a number of official reforms, the latter does not have a good reputation as regards freedom of the press, freedom of opinion and the guaranteeing of an open and fair democratic process. In the run-up to the elections, countless incidents have been reported, including, as the most striking of all, the mysterious illness of the most important opposition candidate, Mr Yushchenko. We have grave concerns about this. Nevertheless, as Commissioner Verheugen already stated, we welcome the fact that there is a true election battle being fought in that country, and we also hope that those campaigns persist.
Despite this, it remains to be seen whether the elections will receive the full approval of the international observers, our own and that of the OSCE. I endorse Commissioner Verheugen’s appeal to those observers, urging them to take their weighty responsibilities very seriously indeed. After all, the declarations that are made at the end of such an election often have a significant impact on relations between the European Union and the relevant country. We would therefore urge the Ukrainian authorities, in the last days before the first round of those presidential elections, to ensure that all candidates have equal access to the media, to repair what damage can be repaired and to commit to a fair campaign in the second round – which will, of course, be the most important – so that the Ukrainian population can make up their own minds.
Ukraine has expressed a desire for still closer cooperation with the European institutions, and for stronger relations with the European Union. The ties with the European Union can be strengthened only if Ukraine demonstrates that it takes its own democracy seriously, because a disruption in the democratic process in those elections could greatly encumber relations between the European Union and Ukraine.
.   Mr President, there have already been many occasions on which this House has heard of various violations of the principles governing the conduct of election campaigns. I would, however, like to draw your attention to several new and, in my opinion, novel aspects that have emerged during this particular campaign.
The first of these is the appearance of fictional candidates in lists of candidates. Twenty-three candidates are running for president of Ukraine, but in reality only a few are genuinely doing so. Most of the others are registered in exactly the same way, but their participation in the election campaign is limited to a statement that although they are standing for election, the better candidate is in fact someone quite other. In addition, their representatives in electoral committees are in practice representatives of an entirely different candidate.
The second aspect which has recently become apparent, and which could pose a risk, although the risk may have abated somewhat at present, is the large number of electoral constituencies outside Ukraine. These have been set up because of the large Ukrainian minority living in Russia. According to statistics, this minority numbers several million. The electoral constituencies on Russian territory will be exclusively under the control of candidates, at least officially. They will be beyond any kind of international control, and the number of votes cast there could influence the outcome of the election.
Finally, there is a third aspect to this electoral campaign, namely Russia’s very strong support for one of the candidates. Russia reacts sharply with accusations of interference in the affairs of other countries to any criticism of the way in which the electoral campaign in Belarus and in other countries is conducted, for example, yet in the case at hand it has absolutely no inhibitions. An additional threat emerging is that the situation might be resolved by force. I recently returned from a visit to Ukraine, during which I met a number of people, and concerns of this nature are frequently voiced in the country. We need to be aware that such a threat could emerge. I thank you.
.  Mr President, ladies and gentlemen, I agree with Commissioner Verheugen that, in contrast to the situation in the neighbouring country of Belarus, the presidential elections in Ukraine will involve a genuinely exciting neck-and-neck race between two strong personalities. It really is a decision for the Ukrainian people. Yet, as many other Members of this House have noted before me, we await this weekend and this electoral process with concern, as it is becoming apparent that the campaign is being fought on unfair terms, and with no holds barred. President Kuchma is cracking the whip for his preferred candidate, and forcing state officials and television channels into line to support him.
We support Mr Wiersma in his call for an end to be put to this and for a fair electoral process to be given a chance. I concur with the Presidency’s demands and share its regret that local election observers could not be deployed, as during the last elections this proved to be a key factor in ensuring that the public viewed the elections as democratic. An extremely high turnout has made clear the country’s potential as a democracy , and it is therefore crucial that measures are taken to prevent any undesirable developments, as well as to ensure that these elections are conducted in a genuinely democratic fashion. I have confidence in the people of Ukraine, but I also call on the Presidency and the Commission to ensure that support for democratic structures and, above all, for civil society is accorded a central role in the action plan, and is given higher priority than economic development, as the development of democracy in Ukraine still stands on shaky ground, and must be consolidated.
.  Mr President, Commissioner, Ukraine plays an enormously important role for the EU’s Member States. It has a common border with three of them, which of course gives rise to social and economic links, and, when overall relations with it are considered, it also wields powerful influence. In addition, it plays a significant role in relation to Moldova, a country where Ukraine’s involvement is necessary. Having spent six years of my life in Ukraine and having known the country for over 30 years, I can tell you that it is currently following a path which leads quite clearly to democracy.
We should be rather more restrained in our demands for tremendous speed and transformation, as some things simply take time. As previous speakers have observed, it is of course the case that some doubts always remain; for example, Russia’s support for a certain candidate can be said to present a problem. Yet a problem is also presented by Mr Blair’s support for Mr Bush in the USA. It is nothing new for there to be talk of checking certain votes cast by voters living abroad; indeed, a large number of Americans are allowed to vote in Germany. It is always assumed in advance that there is an enormous risk that the democratic rules of play will not be adhered to in certain countries, whereas no such assumptions are made in the case of others. We are all aware as well that in the last presidential elections in Florida there were heated disputes over popular votes. We should have confidence in Ukraine.
.   Mr President, Mr Nicolaï, Commissioner, the first-round election campaign in Ukraine is drawing to a close. Several international organisations have voiced a great many reservations about the way the campaign was conducted, a fact noted in key comments by previous speakers. It cannot be said that the situation in Ukraine is similar to that in Belarus. That would be a step too far. There is, however, something both countries have in common, namely Russia’s strategic interest. In the course of the electoral campaign in Ukraine, this interest was very apparent at the Sochi summit on 26 July of this year and during President Putin’s later visit.
We know Russia is interested in maintaining a particular political configuration in Ukraine. The candidate who represents this configuration is the current President, Mr Yanukovich. He enjoys far superior access to the media and more opportunities to communicate with his voters. It is important for us to hold talks on issues relating to Ukraine with Russia, a key partner in such matters, and these talks should be placed on the agenda both of meetings held in the framework of the PCA and those held during the EU-Russia summit. In addition, I should like to make a few comments on Mr Verheugen’s statement. It is true that Ukraine does not yet fully meet the criteria of a democratic state, but we know that membership of the EU is the best incentive for it to fulfil these criteria.
Mr President, Ukraine, a country where presidential elections are shortly to be held, currently has two development routes open to it. One is the European route and the other the sub-Soviet route. The first involves democratic standards, the rule of law, a market economy and accelerated political integration into the structures of the European Union. The second involves the risk of the present political and economic model becoming entrenched.
What measures can we take to increase the likelihood that the first route will be taken, and not the second? There is indeed little we can do, but we do have some options currently open to us. It would be possible for us to monitor the voting closely and also the electoral campaign between the first and second rounds of voting in the presidential elections, as the campaign during this period will be at its most dramatic. In addition, of course, we need to react.
Following the presidential elections, this House should adopt a resolution, and later a report, containing details of what needs to be changed in the EU’s policy on Ukraine. Secondly, we should be prepared to postpone the adoption of an action plan for Ukraine by the European Union, or more specifically by the Commission. The fact that the European Commission did not approve the action plan yesterday is to be welcomed, because a victory for Yushchenko would enable us to take more action, to make Ukraine more generous offers and to take measures to support democratic change in the country. A victory for Yanukovich, in turn, would enable us to adopt the action plan in its current version, and to observe the measures taken by the new president, if this turns out to be Yanukovich, in the first days after his electoral victory. If Yushchenko wins, we must be prepared to free up large amounts of additional funding to support the transformation of Ukraine, and we should send out a clear message now that we are prepared to do so. After the elections we should promptly organise a donors’ conference, similar to the conference in Georgia, or rather on behalf of Georgia, which made it possible for the European Union to take steps to support the transformation of this country. It is vital to bear in mind that a strong, democratic and independent Ukraine is essential to the stability of Europe.
Mr President, Mr Verheugen has given us a good description of events in Ukraine, as he avoided speaking in black and white terms, resorting instead to shades of grey. We have a tendency to perceive everything positively, like the Ukrainian authorities, or negatively, like the opposition. Everything appears to be either good or bad. In Ukraine, however, everything is either partly good or partly bad.
I will act as chairman of Parliament’s observation mission, and I can assure you that the message we are taking to Ukraine is a positive one. We wish to assist Ukrainians to build democracy and respect certain principles. We are not going there with the intention of supporting anyone. We are going to observe the conduct of the elections. The aim of our visit is to bring European standards to the Ukrainian public.
It should be borne in mind that the elections in Ukraine will not be the catalyst for a revolution. The mood among the Ukrainian public is not one of expectancy that revolutionary changes will occur. I do not believe that Mr Yushchenko will introduce revolutionary changes if he wins, nor that Mr Yanukovich will become an of President Kuchma if he does.
We need to ask ourselves what contemporary Ukraine is actually like. How does it differ from other countries of the former Soviet Union? Speakers in this House have said that a genuine political battle is being fought, and indeed where else is a genuine political battle being fought in this region? A month before the elections in Ukraine we do not know who will be President. In the case of the Russian elections, however, it was a foregone conclusion. The existence of any genuine opposition and any genuine alternative at all in Ukraine is an achievement of the past few years. It is also an achievement for the European Union and the countries that supported the opposition.
We should not forget, however, that even the victory of an opposition representative would not mean that relations with the European Union could be scaled down. It would simply pose new challenges. Russia’s unprecedented influence is an aspect that must not be overlooked, as this is the first time the latter has exerted its influence on such a scale. We must be patient and consistent in our relations with Ukraine, and for this we also need time.
Mr President, when I listen to the comments made by Mr Verheugen and by representatives of Western Europe on the subject of Ukraine, I have the curious impression that none of you appreciate the reality of the country we are talking about. This is a country that achieved independence a mere 12 years ago. It was under some form of occupation or another for centuries. For centuries too, efforts were made to stamp out the Ukrainian language. It would be impossible for such a country to get back on its feet and become both democratic and European in the Western sense of the word within 12 years. After all, your own countries took centuries to do so. This is something that simply has to be taken on board.
I therefore believe that the European Union cannot afford to act merely as a passive observer of events in this country, a country that lies on the European Union’s eastern border and has a population of 50 million. It simply cannot afford to do so. Regardless of the outcome of the elections, a clearly defined programme is required. This needs to be a programme to support pro-European forces, pro-democratic forces and democratic processes in Ukraine. It should be targeted at young people, and designed to strengthen the economic dimension and economic progress. It must also be allocated the appropriate funding. I hope the European Union will put forward proposals for such a programme. As Mrs Schroedter said, it must be targeted primarily at the citizens, not at the Ukrainian authorities. We all need a programme of this kind.
There is nothing worse than someone who looks on indifferently as a small, weak child fails to cope with a difficult situation. I believe we should take more concerted action. It is true that the elections will not be fully democratic, but we should not make future aid dependent on elections and election results.
Mr President, ladies and gentlemen, caught as it is between two newsworthy events – the parliamentary elections in Belarus and the US presidential election – the election in Ukraine is nevertheless no less important for Europe and the whole world, although this neighbouring country is more democratic than Belarus, of course, and less influential than the United States of America.
Thanks to the members of the European Parliament from the new Member States, and their knowledge and experience of these questions, issues connected with Ukraine have been given special attention even in these first few months of Parliament’s work, emphasising the importance of this new European neighbour state as a strategic partner. In the last few years, a great and powerful democratic opposition has formed in Ukraine, but we can see negative tendencies in the field of media freedom and exploitation of the whole administrative machinery in the hands of the ruling elite. These tendencies pose a threat to the process of democratisation and the fairness of the presidential election.
The election law is legally correct, but compliance with it is compulsory only for the opposition. What is most alarming, however, is the attitude of the people themselves: everyone knows what is going on, but there are so many violations that society has become accustomed to them, and there are only a few people who think that such a way of doing things is unlawful. What is more, the population is being brainwashed with advertising financed by the oligarchs’ millions. The election law does indeed provide for a ceiling on campaign expenditure, but there is no real control of candidates’ funding and political party finances.
The result of this election must be clearly and effectively reflected in the decisions of the European Union, not merely of censure or support, but also with respect to concrete strategic and financial issues. Currently an action plan is being developed between the European Union and Ukraine within the framework of our new neighbouring country policy. As a member of the European Parliament, I am in favour of refining the content of the document and signing it only once the election is over, once it is perfectly clear whether the Ukrainian presidential election has been democratic and whether the new government is being formed by democratic methods.
We all need neighbours who are democratic and free of corruption, so that entrepreneurs can earn greater profits in a freely competitive environment, and our people can sleep more soundly, in the knowledge that Ukraine has not put on the snarling bearskin of its big Russian neighbour.
Mr President, is Europe aware of what is happening in Ukraine? The media launch constant attacks on the opposition candidate, Mr Yushchenko, who is not allowed to appear on state radio and television. Rallies held by the opposition are disrupted by hecklers and journalists are intimidated. That is not the worst of it, however. The young Ukrainian democracy would be able to cope with such trials, but it cannot cope if those seeking to destroy it receive support from outside, namely from Russia. President Putin is quite clearly backing Mr Yanukovich. His current visit to Kiev, during the final days of the election campaign, is an obvious interference in Ukraine’s domestic affairs. It is reminiscent of a Tsar’s visit to a subordinate province. In addition, the announcement that 45 electoral committees are to be set up for Ukrainians living in Russia casts doubt on the credibility of the election results. Yet Ukraine is no exception. Russia also remains indifferent to the Belarussian regime’s brutal violations of democracy, as well as to the repeated calls by this House and by the Council of Europe to search for political solutions to the bloody conflict in Chechnya.
Poland has always shown staunch support for Ukraine’s ambitions to join the Western community of European nations, and will continue to do so. The simple truth is that Ukraine is a state of strategic importance for Western Europe, both from an economic and security point of view and in terms of geopolitical balance in Europe. If the European Commission has no doubts as to the legitimacy of recommending Turkey, a ‘yes’ for Ukraine can only be a matter of time. We should make every effort to reduce this time to an absolute minimum.
Our first step should be to say a clear ‘no’ to Russia. I therefore call on this House to ensure that the issue of elections in Ukraine is not passed over by the Member States during the upcoming summit between the European Union and Russia on 11 November. I would also call for every effort to be made during the next two weeks, which are crucial for Ukraine, to prevent Russia taking any action to strengthen autocratic tendencies in its neighbours. This is my appeal to you, ladies and gentlemen, Mr Verheugen. We must not tolerate the creation of a new iron curtain.
Mr President, there are plenty of reasons for being pessimistic about the presidential elections in Ukraine being conducted honestly and fairly. Moreover, as it appears that the ballot box battle will require two rounds, it is of great importance that Europe should keep a careful watch on this Ukrainian electoral contest during the so-called interim period of 31 October to 21 November 2004, and I would emphatically call on the European institutions to do just that. In addition, the European Union should not place all the emphasis on who leaves the arena as victor, but also on how the battle is fought. If this is done in an unlawful manner, I would expect the Council and Commission to send a clear signal in the direction of Kiev. Although Ukraine’s international isolation may not be in the interest of the Union’s Member States, a ‘business as usual’ attitude is out of the question if that happens.
I should like to finish with a pressing question. How does the Council view the obvious interference of the Russian President in these Ukrainian presidential elections? After all, this intervention undoubtedly affects the EU Member States’ external interests, not to mention Ukraine’s national independence and its citizens’ political freedom.
. Mr President, it is very clear from remarks made by Members that the European Parliament is following closely developments in Ukraine.
Let me talk specifically about the election process and EU activities concerning the election, because a lot of Members made remarks about that. As I said, we follow the elections very closely. The basis for our opinion on the process will be the report of the OSCE Election Observation Mission. The EU provides about half of the observers for this mission. On a national basis, several Member States provide funding to NGOs that want to contribute to a free and fair election process. In any case, the EU will not remain quiet once the first round of the elections has been completed. We will issue a declaration clearly expressing our opinion about the election process.
Some Members – Mr Tannock and Mr Wiersma – spoke of the possible poisoning of the opposition candidate, Viktor Yushchenko. We are worried by these reports, but I do not want to speculate about what happened. I am just happy that he is alive and able to continue campaigning, thus maintaining the broad field of candidates from which the Ukrainian people can choose.
.  Mr President, when I was asked what changes would occur within the European Union as a result of the accession of eight Central and Eastern European countries to the EU on 1 May of this year, my answer was that there would be one extremely important change, namely that we would have to pay greater attention to our neighbours Ukraine, Belarus and Russia, and that our new Member States would ensure that we did so. I am glad that this afternoon has proven this prediction to be true, even if I do not agree with everything that has been said before this House, in particular by the Polish Members. I do, however, welcome the fact that the representatives from our new Member States have taken advantage of this opportunity to highlight their region’s specific problems.
I have taken the floor one last time in order to counter the impression that we are ‘neutral’ observers of events in Ukraine. This is not the case, and the fact that the country is important to us means that we are extremely active in it. Our activities relate precisely to the promotion of civil society for which Mrs Schroedter called, and indeed we have achieved a number of successes in this field. It is by no means the case that the picture we have to paint is an entirely negative one. It appeared to me that, on the whole, our views on this debate coincide fully with regard both to what we want and how we will achieve it.
The real issue at stake here is the connection between political reform in Ukraine and the prospect of it acceding to the EU. Would a clear prospect of membership in the EU help democratic forces in Ukraine to take the upper hand? My answer to this is a definite ‘yes’, I am absolutely sure that a genuinely convincing prospect of EU membership for Ukraine would help. That is precisely the reason why, together with the action plan, we have offered Ukraine a policy in which the action plan only acts as a start, with the policy being made up of various successive steps bringing us ever closer together. During talks with President Kuchma I have always deliberately left open the issue of where this policy will ultimately lead, and it has been Ukraine itself which has said that it believes that it will one day lead to the European Union. I do not believe that we should reject such an ambition on Ukraine’s part.
As a final comment, I do not entirely agree with some of the things that have been said in this House this afternoon, for example that we should have more sympathy for democratic deficiencies in Ukraine; after all, the country has a hard time of it, as it is a young democracy, which has been independent for only 12 years. If you will forgive my saying so, Estonia, Latvia and Lithuania have also only been independent for 12 years, and yet we demanded that these three countries meet our political and democratic standards in full. They were able to do so, even though their past was as difficult as that of Ukraine. I am in favour of us adopting a similarly demanding approach towards Ukraine, and of us telling the democratic forces in the country what we expect of them. I do not, however, believe that the comparison made in this House this afternoon between Ukraine and a small child is an appropriate one. A small child can be taken by the hand, or occasionally given a smack, if needs be. Neither of these actions can be taken in the case of Ukraine, and in both cases the metaphor is inappropriate. Ukraine is not a small child, it is a thoroughly self-confident, important and adult country, and I believe that we can very well demand of this country that it should also behave like an adult.
Mr President, I am very sorry that I arrived only at the end of the debate about Ukraine, as I had a meeting at the same time with the Parliament delegation for relations with Israel. It may have escaped me, but I asked the Dutch representative of the Council a pertinent question about the Council’s stance with regard to the Kremlin’s obvious political intervention in these Ukrainian presidential elections. The Council may have already responded to this question, but should it not have done so, my question still stands. Moreover, I have put this question in the national language of the Council’s representative, and a response would be appreciated.
. Mr President, I can only add that we will also discuss this with Russia at the next summit on 11 November.
– At the end of the debate I received six motions for a resolution(1).
The debate is closed. The vote will take place tomorrow, Thursday.
The session is suspended until Question Time at 6 p.m.
The next item is Question Time (B6-0017/2004).
We shall take questions to the Council.
In recent months, there has been a growing tendency towards ethnic violence in the Voivodina province of Serbia and Montenegro. The violence has been directed against national minorities living in the region, such as Albanians, Croats and Hungarians, and include defamation of national symbols, destruction of property and cultural heritage as well as the infliction of serious personal injuries. Despite repeated complaints by individuals and political groups, the central and local authorities are unwilling to take substantive measures to address the situation and bring the perpetrators to justice.
Is the Council aware of the serious circumstances in Voivodina? Is it planning to take adequate steps to persuade the Government of Serbia and Montenegro to restore public order and to guarantee the fundamental human rights of ethnic and national minorities? Since the inactivity of the authorities in Serbia and Montenegro constitutes a serious violation of the Copenhagen criteria, might this affect relations between the European Union and Serbia, including any future partnership?
.  Mr President, the issue of inter-ethnic tension in Vojvodina has been discussed in the competent Council bodies and in the Council itself, namely in the General Affairs and External Relations Council on 13 September 2004. The EU’s heads of mission in Belgrade have been asked to draw up a report on the situation in the province with a general overview of the inter-ethnic relations and more information about recent incidents. The report by the heads of mission, published on 15 September, states that although it appears that inter-ethnic intolerance has increased, the incidents – however disquieting – have generally been on a small scale and there does not seem to be a clear trend. In the report, it is recommended that after the local elections taking place between 19 September and 3 October, a follow-up report be drawn up in due course, in the light of which the competent Council bodies will re-assess the situation. In its conclusions about the Western Balkans of 11 October 2004, the General Affairs and External Relations Council is satisfied with the undertaking given by the Serbian Government on 8 September that it will step up the dialogue with all ethnic communities, and the Council was looking forward to this undertaking being honoured.
The EU will continue to follow the developments in this area. Respect for human rights and for the rights of minorities forms part of the EU’s fundamental values and is one of the objectives of the Union’s foreign and security policy. At present, Serbia and Montenegro have no contractual relationship with the European Union. In the coming months, the Commission will be drafting a feasibility report to find out whether it can advise the Council to open negotiations about a stabilisation and association agreement with Serbia and Montenegro.
. – I am very pleased that the European Council pays attention to this important question. It is important to emphasise that the safeguarding of minority and nationality rights is a fundamental condition to maintaining relations with the European Union and I am asking the Council to continue to pay serious attention to events in the same way and should any new event occur, then to take decisive action.
.  Mr President, I am obliged to the honourable Member for his comment. As you know, our second report is not ready, but I can tell you that we are closely monitoring the situation. I would also draw your attention to the Council’s conclusions of 11 October, in which the Council welcomed Serbia’s pledges for a dialogue with all ethnic groups. To Mr Szent-Iványi and the President, I should like to add that I personally do have the impression that the situation has quietened down somewhat since the elections at the beginning of October.
At the informal meeting of the Foreign Affairs Ministers of the European Union held in September 2004, an important decision was taken to adopt a twin-track approach in the Commission's feasibility study on Serbia and Montenegro with a view to opening negotiations for the conclusion of a European stabilisation and association agreement in accordance with the strategy adopted at the Thessaloniki European Council (June 2003).
However, setting the precondition of cooperating with the International Criminal Tribunal for the Former Yugoslavia creates the risk not only of a break-up of the federation but also the isolation of Serbia from the European Union despite the country's progress and the recent democratic presidential elections.
In view of the fact that Serbia is part of the solution to the problem and that, by helping Serbia, the EU is promoting security and stability in the wider region, what action and what decisions will the Council take to overcome the latent crisis which, if it erupts, will soon lead the Balkans into a new cycle of instability and conflict.
.  Mr President, thank you. At their informal meeting in early September, the EU’s Foreign Affairs Ministers adopted a twin-track approach with regard to Serbia and Montenegro which will entail one blanket stabilisation and association agreement with two differently negotiated protocols on trade, customs and other sectoral areas of policy, which clearly fall within the remit of the republics of Serbia and Montenegro. That was a positive gesture towards Serbia and Montenegro. At the same time, the Foreign Affairs Ministers decided in favour of enforcing political conditions, including compliance with all international obligations, including those in respect of the International Criminal Tribunal for the Former Yugoslavia, or ICTY.
The European Union would therefore ask all countries of the Western Balkans to cooperate with the ICTY as a token of their willingness to meet their international obligations and respect the principle of rule of law, the latter being one of the cornerstones on which the Union is founded in accordance with Article 6 of the Treaty on European Union. The leaders of those countries have promised to cooperate with the ICTY on several occasions, including during the Forum of the Western Balkans on 9 December 2003, which brought the Foreign Affairs Ministers of the European Union and of the region together. Moreover, the competent political leaders in Serbia and Montenegro, including the Presidents of the Union of States and of the two republics, as well as the Foreign Affairs Minister of Serbia and Montenegro have clearly spoken in favour of cooperation with the ICTY.
– Mr President, I thank the representative of the Dutch Presidency for his reply; however, I should like to point out that, in the western Balkans, we witness escalating tension and instability on a daily basis. We saw a few days ago during the elections in Kosovo that the Serb minority was absent. We have seen the present rampant crisis in the Former Yugoslav Republic of Macedonia. I should like to ask the Dutch Presidency what it intends to do under these circumstances. We have the European strategy for the western Balkans. What is the Dutch Presidency going to do? The problems are accumulating. I fear that a crisis is looming. I should like to ask the Dutch Presidency which directions it intends to move in over the next few months.
.  Mr President, I am grateful for the honourable Member’s comment, and I understand the concerns he is raising. With regard to those items, the Council is looking forward to the Commission’s feasibility study about opening negotiations for a possible stabilisation and association agreement with Serbia and Montenegro. As you know, and I will reiterate this point, cooperation with the ICTY is a central issue, and this study also focuses on it. It is something that will need to be monitored very carefully. I hope, however, that you will understand that I cannot anticipate the outcome of this feasibility study.
As they deal with the same subject, Question Nos 3, 4 and 5 will be taken together:
In Turkey, hundreds of nationalist members of the paramilitary organisation the 'Grey Wolves' held a heated demonstration outside the Ecumenical Patriarchate, throwing stones and pieces of wood, after which they hanged and burned an effigy of a Greek priest. These events took place on the eve of the tragic anniversary of 6 September 1955 when a major pogrom was carried out against the Patriarchate and the Greeks of Istanbul. The Turkish police did, however, take the necessary measures to prevent the worst.
What representations will the Council make to the Turkish Government to prevent the occurrence of similar events in the future? Has the Turkish Government committed itself to the reopening of the Halki School of Theology? What measures will the Council take to persuade the Turkish Government to recognise the legal personality of the Patriarchate and the rights associated with the management of its property?
Violations of the Christian minority's human rights persist. The rights of individuals freely to practise their religion and use their own language are, in practice, restricted. Old churches and monasteries fall into ruin or are deliberately destroyed. The Turkish authorities continue to deny the genocide of Armenians and Syrians at the beginning of the previous century.
How does the Council intend to raise the question of the oppression of Armenians and Syrians in Turkey in its contacts with that country with its possible membership of the EU in view?
The protection of fundamental rights is a founding principle of the Union and an essential condition of its legitimacy. In external relations, respect for fundamental rights is a categorical condition of candidate countries' accession to the Union.
In the light of Commissioner Verheugen's answer to my previous question, No E-3014/00(1), in which he stated that 'Respect for religious freedom is indeed one of the Copenhagen criteria that all candidate countries must fulfil before accession negotiations can get under way', will the Council say whether Turkey has complied with the criteria set out in Parliament's resolution P5_TA-PROV(2004)0274, with particular regard to the violations of the principle of religious freedom in Turkey (paragraph 36 of the resolution)? Can the Council take a decision on a definite date for opening negotiations with Turkey before such violations, e.g. the failure to reopen the Halki School of Theology, have been eliminated and Turkey has also complied with the criteria set out in the memorandum of the Greek Orthodox, Syrian, Armenian and Roman Catholic churches submitted to the Human Rights Committee of the Turkish National Assembly?
.  Mr President, freedom of religion is one of the priority areas in the revised accession partnership for Turkey that was adopted by the Council on 15 May 2003. In line with that priority, Turkey must create conditions corresponding to those in the EU Member States, so as to ensure that non-Muslim religious communities can function. This also comprises the use of ownership rights in accordance with Protocol No 1 of the European Convention for the Protection of Human Rights and Fundamental Freedoms. The Council is fully aware that non-Muslim religious communities, including the Ecumenical Patriarchate, continue to experience problems. Although some progress has been made in this area, various problems, particularly the problem of the legal position of non-Muslim religious communities and the registration of ownership, have not so far been resolved. Comprehensive new legislation is still being drafted. Meanwhile, the government is trying to find solutions to most of the critical problems. In this context, the situation concerning the reopening of the Halki School of Theology also remains shrouded in uncertainty for the time being. The Council is closely following developments with regard to freedom of religion in Turkey against the background of the Copenhagen political criteria for accession. The Union will continue to raise this issue with Turkey within the bodies of the association agreement and in the context of the political dialogue, as well as at any other suitable opportunity.
It is, however, clear that preventing or handling specific incidents, such as the protests mentioned by the honourable Member, fall within the exclusive remit of the Turkish authorities. As the honourable Member knows, the Commission accepted its recommendations concerning Turkey’s progress on the road to accession on 6 October and has recommended opening negotiations with Turkey under certain conditions. In order to guarantee the permanence and irreversibility of the political criteria, the Commission would recommend a cooperation strategy in order to strengthen and support Turkey’s reform process, particularly with regard to the sustained compliance with the political criteria of Copenhagen. The pace of the reforms will determine progress during the negotiations. With specific reference to the Armenian and Syrian minorities, the report outlines an update of the situation, which is mainly reflected in the educational systems, schoolbooks and language teaching.
– Mr President, I thank the representative of the Dutch Presidency.
I have two questions. First, during all this discussion between the Commission and the Council and the Turkish authorities, have any specific commitments been made on the part of the Turkish authorities in order to meet these criteria? Is there some sort of timetable? Secondly, given that there has been a certain amount of tension in Greek airspace over the past few days, caused by Turkish fighter planes, does the Council intend to incorporate good neighbour requirements and non-provocation into the text to be adopted on 17 December?
Mr President, I also wish to thank the Council for its answer to the question. My follow-up question concerns the Turkish penal code which has, of course, recently been changed. A look at this new code reveals an Article 305 which still states that talking about the Armenian genocide in the media is a crime punishable by a prison sentence. This means, of course, that it is still directly prohibited to mention this historical fact, namely that hundreds of thousands of Armenians were murdered in the last century in what is now Turkey. Will the Council broach the subject of this Article 305 in its contacts with Turkey? How do you view its content?
– Mr President, I am afraid that I too wish to repeat questions similar to those raised by my honourable friends.
Essentially, my question is this: the Council representative has already told us that, basically, Turkey does not at present meet the Copenhagen criteria and Mr Verheugen also said as much in one of his replies. My question is this: can we start integration proceedings before the criteria have been met? And, if we do, is there a specific timetable, as referred to by Mr Papadimoulis, whereby if the criteria are not met, integration proceedings are stopped? That is what I want to know.
.  Mr President, thank you. We, that is to say you and we, but also we among ourselves, will undoubtedly be discussing at great length the steps both in the run-up to December and thereafter, as regards the issue of whether or not to open negotiations with Turkey, when to do so, and in what way.
Perhaps I can take the three questions together with the response to them. The Commission has indicated – and I agree with what you have said about this – that, where the political criteria are concerned, we still have a long way to go. The Commission has indicated, though, that a start could, under certain conditions, be made on negotiations with Turkey. One of those very conditions is the entry into effect of this criminal justice system which has, in fact, been enquired about in the way the Commission has indicated.
What is very important – and it is clearly also important to you, to judge by your questions – is the fact that the Commission notes that once negotiations have started with Turkey, the political criteria will continue to be monitored very closely. In fact, at least that is what the Commission proposes, if disappointing developments were to be noted, for example in this very political area in which you are now expressing concerns, it should be possible to activate a so-called emergency break in the form of suspending further negotiations.
That would be a new, more far-reaching step in the way we conduct accession processes compared to previous accession procedures. I am convinced that these proposals and suggestions on the part of the Commission can in any event set the right tone in order to accommodate the concerns that have been expressed here and also by others elsewhere, if we were to take a decision on this in December.
What specific measures has the Council taken to help and support Bangladesh and the neighbouring regions affected by the recent flooding?
Bearing in mind the Netherlands' long experience in countering floodwater and the problems of being a low-lying country, what long-term help can the Council offer to this important region of the world?
.  Mr President, thank you. Can non-Dutch-speakers understand me too? The Council wishes to inform the honourable Member of the fact that the European Union has reacted very promptly, and predominantly via Echo, to the recent flooding in Bangladesh and Northern Indian States of Assam and Bihar, and aid has been granted to the tune of EUR 4 million. The Council would ask her to approach the Commission, which will be able to provide her with extensive information about the topic, particularly in terms of technical and financial assistance.
May I thank the Council for its very brief response, though I had been hoping for a little more. The floods in Bangladesh, and I have seen them, come nearly every year, but this year have caused some USD 2.2 billion damage. This is a huge amount of flood damage: the European Union has very kindly sent EUR 4 million in aid.
I know that the Netherlands, with its long experience of beating back floodwaters at home, already supports considerable projects in Bangladesh, but I wonder what more can be done in the future. Some 36 million people have been flooded, which is more than the population of the Netherlands, Belgium, Luxembourg, Denmark and Ireland put together. Flooding in the Low Countries of Europe is not permitted to get out of hand: the Dutch Government has made great efforts to fight back. They do a great deal already in Bangladesh, but I wondered if we could know a bit more of what the plans are for the future.
.  Mr President, I too should like to apologise for the confusion about the questioner. It is entirely clear to me now, although, if I may be so bold, I am a little less clear about for whom the question is intended. After all, President, I can add very little to what I said a moment ago, and I need to refer to the Commission for the factual information.
On a slightly different note, the honourable Member pointed out that countries can, of course, develop activities in Bangladesh bilaterally, as they are doing, have done and will continue to do. Particular attention has been drawn to the Netherlands, which has experience in this area. It is true that we have developed activities in Bangladesh, partly based on Dutch expertise and experience of water. However, a number of other countries, including the United Kingdom, Germany, Denmark, Ireland, Sweden, Italy, Belgium and France have also made contributions to Bangladesh bilaterally.
In August of this year, a considerable number of complaints were made by travellers about corruption involving Romanian and Bulgarian border officials and about delays at the Turkish-Greek border. What does the Council intend to do to raise standards in this area as soon as possible?
.  Mr President, as far as Romania and Bulgaria are concerned, the Council would like to point out to the honourable Member that the accession negotiations with Bulgaria about Chapter 24, Justice and Home Affairs, were provisionally completed in October 2003 and that a supervisory process has been set in motion. Negotiations with Romania about Chapter 24 are still underway. In order to join the European Union, the Member States need to meet the criteria of Copenhagen in which, among others, reference is made to stable institutions that guarantee democracy, rule of law, human rights and respect for, and protection of, minorities. Given the importance that is attached to respect for the rule of law, it is obvious that the utmost importance is attached to effective, non-discriminatory law enforcement in Bulgaria and Romania, with efficient mechanisms for lodging complaints about corruption. Both countries need to accept, and implement, a timeframe for legislation, as well as other measures aimed at developing the institutional and operational capacity of the law enforcement bodies and the judiciary. Anti-corruption legislation forms part of this. To date, the Bulgarian and Romanian authorities have taken a number of specific anti-corruption measures, the implementation of which is being monitored by both the Council and the Commission, which will continue to monitor it until the date of entry. They will, in particular, be monitored by those bodies that have been established pursuant to the Europa Agreement, namely the Association Council, the Association Committee and the subcommittees. The future European agency for external border control that is expected to be operational by 1 May 2005 will draw up, and develop, a common core curriculum for training border patrols and will provide training at European level for instructors for the Member States’ national border patrols.
Finally, in connection with the delays at the Turkish-Greek border, the Council would remind you of the decision of 29 April 2004 establishing minimum signposts at external border checkpoints. The use of these signposts is compulsory at airports. At checkpoints of their land and sea borders, Member States are entitled to guide the vehicles in separate lanes. These separate lanes are intended to simplify the control procedures and avoid unnecessary delays. This separation may also be deviated from when traffic flows at border checkpoints are temporarily disrupted.
Mr President-in-Office of the Council, I should like to thank you for your detailed answer. I have just one additional question; you referred to monitoring, which, if I understood you correctly, will be carried out primarily by the Association Council. My question, prompted by specific inquiries from the people who live in my electoral district in Munich, is whether the public can address specific complaints relating to delays or corruption to the Council or the Association Council directly, and, if not, which body is responsible for accepting such complaints, which could subsequently be dealt with as part of the monitoring process?
.  Mr President, my concrete and direct response to a concrete question is to inform the honourable Member that in cases similar to those he describes, people can take their complaints to the Commission.
Turkey is a member of the Organisation of the Islamic Conference, a religious organisation for cooperation among the world's Muslim states. Is Turkish membership of the Organisation of the Islamic Conference politically compatible with membership of the secular European Union?
.  Mr President, thank you once again, and thank you for the question. As you know, it was during its meeting in Copenhagen in June 1993 that the European Council laid down the criteria for EU membership. They include, among other things, political criteria requiring a candidate Member State to possess stable institutions, guaranteeing, as I said a moment ago, democracy, the rule of law, human rights and respect for, and protection of, minorities.
In December of this year, the European Council will, on the basis of the Commission’s report and recommendations of 6 October 2004, decide whether negotiations with Turkey can be opened. Further to Mr Papadimoulis’ previous question, we have already made reference to the Commission’s recommendations and the conditions under which it advises to open negotiations. I think I have already clarified this in a response to the three questions combined.
Mr President, I should like to ask a question regarding the situation arising following the signing of the draft Constitutional Treaty this month by government representatives. During the debate on the Constitutional Treaty, there was much talk of how the European Union should retain its secular character, as well as a discussion concerning the preamble. Will Turkey’s membership in the Organisation of the Islamic Conference be compatible with talks on membership or future membership of the European Union? Should the condition imposed during the debate on the Constitutional Treaty not also be put to the Turkish negotiators in a very specific manner?
.  Mr President, Turkey has rules and regulations laying down the separation of church and state, and the secular nature of the latter, more strictly than do some of the current Member States. That is, in principle, not what the objection is about and nor is it mentioned by the Commission as such.
Of a somewhat different nature is the discussion we just had, namely where practice is concerned, the situation and religious freedom, and problems, some of which have, further to your questions, just been discussed. The Commission will study this very closely and carefully, and, in this respect, if it is decided to open negotiations, those points will continue to be monitored very closely after these negotiations have started.
I was quite alarmed by the implications of this question and, indeed, by the contribution we heard from the other side of the House. The honourable Member mentioned protecting the secular character of the European Union, and, in its response, the Council referred to the position in Turkey, where there is a separation of church and state.
Nothing could further emphasise the European Union's determination to commit itself to being fully secular in nature than the accession of Turkey, a large country with a large number of Muslim people. Yes, Turkey presents challenges for the European Union. Yes, there are issues to be answered on human rights and a whole range of other aspects. But I do not believe that religion should be part of this. I, for one, welcome Turkey's accession to the European Union in the course of time.
Mr President-in-Office of the Council, you said that this issue is dealt with better in Turkey’s legislation than in that of some Member States. Firstly, I should be interested to know which Member States you have in mind. Secondly, I should like to ask what you mean by this statement; that religious communities have no legal status in Turkey, or that Islam, the majority religion, is organised in Turkey by the state, or that no head coverings may be worn for religious reasons? What did you mean to say was better regulated in Turkey?
.  Mr President, as far as the last question is concerned, I indicated that, as I read the Commission’s comments and verdict, the formal separation of church and state is not the issue. What the discussion is about, as it was in the past and will be in future, is the factual implementation of church and state separation, in other words freedom of religion as one of the points which is, and will continue to be, closely monitored, where the developments in Turkey are concerned.
In reaction to the comments – for I do not think it was a question by Mr Evans – I should like to state quite categorically that the position of the presidency in terms of religion as criterion to join, is not at issue. Religion does not form part of the Copenhagen criteria or, for that matter, of the political criteria. I want to make a point of stating this here emphatically.
On the eve of, and after, the football match between the European Champions, Greece, and Albania in Tirana on 4 September 2004, Fatos Nano, the Prime Minister of Albania, made unprecedented remarks stoking fanaticism and influencing passions among Greeks and Albanians, while on 9 September he condemned Greeks for their 'racism and xenophobia'. These remarks were made despite the fact that it is well known that at least 1.5 million Albanians have arrived in Greece (legally or illegally), live and work in that country and send valuable foreign exchange back home to Albania. In the meantime, members of the Greek ethnic minority in Dervitsani in Northern Epirus have complained that their houses were fired at by Albanians after the end of the football game in question and for days afterwards. Is Mr Nano's behaviour that of a democratic leader of a democratic country which seeks closer ties with, and economic aid from, the EU?
.  Mr President, thank you. The Council would remind the honourable Member of the statements about Albania made by the Presidency on behalf of the European Union on 14 September 2004, and the Council would emphasise that it never comments on public statements such as those to which this question refers. Thank you.
A military exercise under the name of Majestic Eagle 04 took place from 11 to 16 July some 100 miles north of the Canary Islands and east of Madeira, in which warships from several EU Member States took part. As on previous occasions, the use of low-frequency sonar resulted in beaked whales being stranded.
Does the Council intend, with regard to the development of a European security and defence policy, to take into account the negative impact of the use of low-frequency sonar systems on beaked whales that find themselves in waters near the Union's exclusive economic zone?
.  Mr President, the exercise was carried out between 11 and 16 July 2004. It should be noted that the European Union, in the context of the ESDP, does not carry out field exercises, that is to say exercises involving the deployment of troops, such as those mentioned in the honourable Member’s question. Exercises of this type, involving the deployment of national or multinational troops, continue to be the Member States’ exclusive responsibility.
As for the environmental effect of low-frequency sonar at sea, the Council is aware of the current studies into the possibility that whales, dolphins or other sea animals would sustain injuries, become deaf or lose their sense of direction as a result.
While the European Union has certain obligations at international level, in relation to the Directive on natural habitats, for example, I recognise that issues relating to military manoeuvres fall within national competence. However, we are talking about an area in which we are currently developing a common foreign and security policy.
My concern is that the United States’ courts are currently preventing this type of manoeuvre from being carried out close to the coasts of the United States, which implies that military manoeuvres, mainly carried out by the United States, are being diverted to the coasts of the European Union.
My supplementary question is whether the President-in-Office of the Council believes that, from the Council’s point of view and within the context of cooperation in the common foreign and security policy, we should begin to adopt a position, at least by means of recommendations, with a view to preventing the United States from exporting this pollution to waters close to the European Union.
.  Thank you for the question. Unfortunately, there is very little I can add to what has been said here on this subject in the first instance, because formally, this is not a matter for the Council, or for the Presidency. The European Union does not carry out the field exercises about which the questioner is concerned, but let me add that I do take those concerns seriously. I already mentioned the current investigations we have mounted, and the involvement and interest we are displaying in this connection. What I say is that we will continue to monitor the developments and investigations.
In various euro zone countries, a debate is in progress on the usefulness of the smallest euro coins (one and two cent). In the Netherlands and Finland, prices have already been rounded to the nearest five cents. In Belgium, the Minister for Finance is proposing to stop minting the smallest coins as from next year. A wide variety of studies have been commissioned: on the one hand, consumers are dissatisfied; on the other, business and manufacturers think that minting the coins is much too expensive. There are bound to be arguments in favour of the continued existence of the coins, and against, which need to be taken into consideration. There are bound to be benefits in terms of price stability, while costs for manufacturers, business and banks may be a drawback.
Of course, the EU may allow any Member State to act on its own initiative, which is what is happening now. Is that what the EU wants, however? Does the European Council not think that it is somewhat premature for an irreversible decision? Would it not be preferable to wait, for instance, until euro coins have been in circulation for five years? What is the Council's position on price rounding? Does the Council think that a Member State should simply be able to decide, on its own initiative, to stop minting small coins?
As any decision to scrap coins is a matter for the European finance ministers, what is the Council's position? Although, to the best of my knowledge, no Member State is calling for them to be scrapped, will the Dutch Presidency be calling for a clear decision from the European finance ministers or will each Member State be simply allowed to continue to muddle through?
.  Mr President, thank you. Neither the European Council nor the Council have taken up a position with regard to the matters raised by the honourable Member, since these fall within the remit of the Member States, as do the ones I mentioned earlier.
Article 106 of the Treaty clearly defines the respective powers of the European Central Bank and the Member States with regard to the issue of euro notes and coins. Paragraph 1 stipulates that the ECB has the exclusive right to authorise the issue of bank notes. The notes are issued by the ECB and the national central banks. Paragraph 2 specifies that Member States can issue coins on two conditions. First of all, the ECB must approve the level of the issue and secondly, the issued coins must meet any other legislative measures that harmonise their nominal values and technical specifications.
Council Regulation No 975/98/EC determines the nominal values and technical specifications of the coins that can be issued by the Member States. It is up to the Member States to decide, within this framework, on the volume of coins they want to issue at which nominal value, with the European Central Bank’s approval being required for every issue.
Mr President, thank you. I would like to thank the President-in-Office of the Council for his response. Obviously, I too know that this falls within the remit of the Member States. Nevertheless, in my view – and I think, in the view of the public and of a number of consumer organisations, if in the euro zone and in the different Member States, different positions are taken up as regards whether or not to continue issuing certain small euro cent coins, or whether or not to round up prices, it is then difficult to still talk about a price policy or financial policy in the euro zone. I would therefore like to ask the President-in-Office whether this might after all be submitted for discussion by the Council of Finance Ministers.
.  I very much understand the honourable Member’s concern and the question, but as I just indicated in the first instance, this does not fall within the remit and scope of the Presidency or of the Council. That being so, I have to disappoint her, because I cannot promise her that I want to table this for discussion. This is, first of all, related to the formal positions, but also politically speaking, we in the Presidency do not feel it incumbent upon ourselves to put the important principle of subsidiarity, whereby not everything is always decided upon at this level but also at national level, on the agenda in this way.
Will the Council state what initiatives it has pursued in the past, or intends to pursue in the future, with a view to strengthening cooperation between police agencies and the various coastguard services in the Member States so as to prevent the importation of illegal drugs, including synthetic drugs?
.  Mr President, thank you. For years, the Member States’ various competent law enforcement bodies, including police, customs and coast guards, have made every effort to prevent the import of illegal drugs into the territory of the Member States. It is of the utmost importance for those substances to be prevented from reaching the territory of the Member States. The framework decision concerning the illegal drugs trade, which will be formally adopted by the Council before long, gives the law enforcement bodies in the Member States the space they need to act effectively against the import of illegal drugs and against a whole catalogue of offences. In this connection, the EU’s drugs strategy should be mentioned; it is, as you know, the subject of discussion in the Council at present. There is agreement about the priority that is given to the implementation of existing European legal instruments where the fight against the drugs trade is central, such as the European Convention on Mutual Legal Aid in Criminal Matters, which provides for the setting-up of joint investigation teams.
On 2 June 2004, the Commission published a communication about the reinforcement of police and customs cooperation in the European Union. The Council’s response is included in the draft of a multi-annual programme for the area of freedom, security and justice, the so-called The Hague programme, which will be adopted by the European Council on 5 November 2004. Over the course of certainly ten years, the customs authorities in the Member States have organised joint operations every year in order to examine the smuggling of drugs, including Ecstasy, by air, land and sea. An operation focussing on the smuggling of Ecstasy by air is planned for the near future, and over 20 Member States are set to take part in it.
I thank the President-in-Office for his reply. I am delighted to hear that new initiatives are being undertaken in this area, because it is a growing problem.
I should like to ask the President-in-Office of the Council about the presidency's position on tackling the smuggling of Ecstasy, since it can be made in someone's kitchen and does not need to be transported across borders; whereas heroin, opium and cocaine involve importation. I should also like to ask about the Council's position on LSD and other illegal narcotics. Most synthetic drugs can be produced locally. Although some of the ingredients might have to be imported, that can be done legitimately and they are then put to illegal use.
Perhaps the emphasis could be shifted from Ecstasy smuggling to the major problems of smuggling from areas such as the triangle around Afghanistan, and via shipping routes.
I would agree with Mr Crowley, but differ slightly on the matter of Ecstasy smuggling. This is a major problem for London, the area I represent, where there is a lot of Ecstasy smuggling.
My question to the President-in-Office, though, relates to the EU drugs strategy within the framework of justice and home affairs, which the Dutch presidency has prioritised. A drugs strategy report has begun its progress through Parliament. Given the experience of the Dutch with regard to drugs prevention and drugs policy, what does the presidency propose to do to combat drug smuggling?
The question is about strengthening cooperation between police agencies and coastguard services. After 9/11 in the United States, the Americans discovered there was a lack of cooperation between the FBI and the CIA. What is the presidency doing, or what proposals does it have, to improve the quality of between different agencies within Member States and across borders? As the President–in–Office knows well – although I do not think he is listening to me – the problem is trust between the agencies. We do not trust each other, and therefore there is no cooperation. President–in–Office, what are you proposing to do about improving trust between these agencies?
.  Mr President, thank you. With regard to the last question, as you know, there are far-reaching plans to improve cooperation and the exchange of information within the European Union, but the questioner was right to point out the major importance of improving cooperation with bodies outside the European Union too. Those contacts have been made, improvements are being carried out, and the honourable Member was right to mention cooperation with the United States.
Mr Crowley was right to point out that, where the major and, indeed, increasing problem of Ecstasy consumption is concerned, it is not only a question of smuggling from outside the European Union, but also of what is happening in the European Union itself.
Logically, my initial response dealt with the external dimension of this discussion, but you are right that high priority should also be given to this problem internally, that is, within the European and national borders. This does not detract from the fact that, of course, cooperation within the European Union is first and foremost aimed at the cross-border issue and it is, in fact – at least that is how I understand his comment – also an appeal to national governments to shoulder their responsibilities in this area.
The drugs strategy has been mentioned and questions have been asked about it. As it is currently the subject of discussion in the Justice and Home Affairs Council, I am unable to respond to the question about the content of this drugs strategy and the priorities which we are setting in this respect. What I can say is that the Dutch Presidency is hoping to take a decision on this subject in December’s European Council. This being the case, the European Parliament can find out about our objectives and priorities for the European drugs strategy before then.
The World Bank and the IMF have been involved in helping to mobilise the resources required if the developing countries are to meet the Millennium Development Goals agreed by the international community in 2000. They agree that prudent debt write-off is useful and necessary if certain countries are to reach the agreed development goals, but they have reservations about 100% debt relief. They have mobilised more than USD 53 million in debt-service relief. What is the Council doing to tackle the debt burden of poor countries? Does it consider that it would be useful for the European Commission to establish a Debt Department along the lines of the one established recently by the World Bank?
.  Mr President, one of the most important elements of the millennium objective for development, which consists of setting up a worldwide partnership for development, is permanent debt relief. As well as national and international measures, a broad solution should be found for the debt problem of the developing countries so as to make debts bearable in the long term. In accordance with the consensus of Monterrey, which was approved by the Heads of State or Government of the members of the United Nations in March 2002, the EU recognises that permanent debt funding is of the essence for freeing up resources for private and public investments, and that the relief of foreign debt can play a crucial role when resources are freed up for activities that promote sustainable growth and development.
Achieving the millennium objectives for development is a core objective of the European Union and, in broader terms, of the international communities. The commitments into which the EU Member States entered at the Monterrey Conference reflect the Union’s leading role in international efforts to accomplish the millennium objectives and should find expression in the full range of the EU’s policy measures and in its decisions concerning the allocation of financial resources. In its conclusions of 14 November 2002, the Council confirmed its willingness to, and I quote ‘continue its efforts to restore the sustainability of debts in the context of the strengthened Heavily Indebted Poor Countries (HIPC) initiative, so that the developing countries, particularly the poorest among them, can continue to pursue growth and development without being hindered by the burden of unsustainable debts’.
The EU is also looking into the possibility of taking the present HIPC initiative one step further. During the high-level dialogue on development funding, which was held in New York in October 2003 in the framework of the 58th UN General Assembly, the EU urged all donor and creditor countries which had not done so, to take on their share of bilateral debt relief and to contribute to the multilateral funding of the HIPC initiative. The EU also emphasised that it is of great importance for the IMF and the World Bank to issue regular reports on whether their Member States meet their HIPC obligations, in particular with regard to Article 4 on control. It was also mooted that during the official bilateral debt rearrangement in the Club of Paris, consideration should also be given to debtor countries which meet their HIPC obligations as creditors. During the dialogue, the EU also declared itself prepared to talk with the international financial institutions and the other donors about possible changes to the way the requirements of additional debt relief, or topping up, are calculated at the end, on behalf of those HIPC countries whose debt burden is considered untenable at that time due to serious exogenous shocks. It also showed willing to study ways in which the financial gap can be plugged and at the same time to bring about a fair reduction in the burden.
According to the EU, HIPC countries, as well as donor and creditor countries, are all responsible for permanent debt relief in the long term. The question whether it would be a useful initiative on the part of the European Commission to set up a debt department, as the World Bank did recently, does not fall within my remit, as you will understand, but within that of the Commission.
Thank you for your answer. I have to say that I am slightly disappointed because I have not heard any real proposal. A lot of people are talking about this, but very little gets done. This issue is of enormous importance and the Commission should have come forward with more concrete ideas, rather than referring to various proposals that have already been made by other people. I am disappointed with the answer to the question.
.  Mr President, I do apologise. I fear, moreover, that I cannot totally allay the disillusionment or disappointment. In my first speech, I did attempt to indicate specifically the Council’s concern and involvement in this, together with the political weight and priority we attach to it, with regard to the very concrete organisation and aspects which the honourable Member mentioned. For this I would refer to the Commission once again, as indeed he did himself in his more detailed question.
We are now coming to the end of the scheduled time for Question Time. I see that there are at least three more Members who are due to ask the next three questions. I shall ask the Council if they can stay here for a little longer to answer one or two more questions.
In that case, Question Time is closed.
I apologise to Mr Newton Dunn, Mr Moraes and Mrs Malmström, whom I can see are present in this House, but the Council has notified us that they have pressing commitments and cannot stay any longer.
Mr President, I should just like to point out that the clock says it is 6.56 p.m. The agenda says Question Time finishes at 7 p.m. Therefore, surely, Question Time cannot be closed?
As the time allotted to Question Time has elapsed, Question Nos 14 to 33 will be answered in writing(2), except Question No 18, which has been withdrawn by the questioner.
Question Time is closed.
– Mr President, number 20, which is the fourth question in line, is my question. I think I am the last. Given the earlier procedure and what you too have said, could you perhaps allow a minor extension of 2 to 3 minutes for my question? Thank you for your understanding.
As I said, Question Time is closed, as the Council has to leave.
((1)